Exhibit 10.1

EXECUTION COPY

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

dated as of November 30, 2011

Among

SUPERVALU RECEIVABLES FUNDING CORPORATION

as Seller,

SUPERVALU INC.,

as Servicer,

NIEUW AMSTERDAM RECEIVABLES CORPORATION,

as a Conduit Purchaser,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Facility Agent for the Nieuw Amsterdam Owners and as an Alternate Purchaser,

and

the other CONDUIT PURCHASERS, the ALTERNATE PURCHASERS and

FACILITY AGENTS

party hereto



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I DEFINITIONS; CONSTRUCTION      2    1.01.    Certain
Definitions. As used in this Agreement, the following terms shall have the
following meanings:      2    1.02.    Interpretation and Construction. Unless
the context of this Agreement otherwise clearly requires, references to the
plural include the singular, the singular the plural and the part the whole.
References in this Agreement to “determination” by any Owner, any Facility Agent
or the Administrative Agent shall be conclusive absent manifest error and
include good faith estimates by any Owner, any Facility Agent or the
Administrative Agent, as the case may be (in the case of quantitative
determinations), and good faith beliefs by, any Facility Agent, any Owner or the
Administrative Agent, as the case may be (in the case of qualitative
determinations). The words “hereof,” “herein,” “hereunder” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. Unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.” The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation hereof in any respect.
Section, subsection, exhibit and schedule references are to this Agreement
unless otherwise specified. As used in this Agreement, the masculine, feminine
or neuter gender shall each be deemed to include the others whenever the context
so indicates. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. Terms not otherwise defined herein which are
defined in the UCC as in effect in the State of New York from time to time shall
have the respective meanings ascribed to such terms therein unless the context
otherwise clearly requires      43    1.03.    Obligor Classification. The debt
rating of an Obligor shall be determined as follows:      44    1.04.    Use of
Historical Data. When necessary to calculate any ratios or other amounts under
this Agreement with reference to periods prior to the date hereof, historical
data shall be used      44    ARTICLE II PURCHASES AND SETTLEMENTS      44   
2.01.    General Assignment and Conveyance; Intent of the Parties      44   
2.02.    Purchase Limits. Subject to the terms and conditions hereof, (i) the
Seller may at any time and from time to time at its option sell to the Facility
Agents (as agents for the applicable Owner or Owners) undivided percentage
ownership interests in each and every Receivable (including any additional
Receivables thereafter arising), together with the Related Security and
Collections with respect thereto (each an “Incremental Purchase”) and (ii) each
Facility Agent, on behalf of the applicable Owner or Owners, shall purchase an
Incremental Purchase. Subject to the terms and conditions hereof, if any Conduit
Purchaser chooses not to purchase (through its related Facility Agent) an
Incremental Purchase, the applicable   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      Alternate Purchaser in such Conduit Purchaser’s Ownership
Group shall purchase (through the related Facility Agent) such Incremental
Purchase. Subject to the terms and conditions hereof, Incremental Purchases
shall be allocated among the Facility Agents pro rata in accordance with the
respective Ownership Group Percentages of their related Ownership Groups. No
Facility Agent shall have any obligation to make an Incremental Purchase on any
day to the extent that the amount of such purchase shall exceed the difference
between (i) the Ownership Group Maximum Net Investment for the related Ownership
Group and (ii) the product of the Ownership Group Percentage for the related
Ownership Group and the Aggregate Net Investment on the day of such Incremental
Purchase (before giving effect to such Incremental Purchase). No Incremental
Purchase shall be made hereunder to the extent that such Incremental Purchase
shall cause the Buyers’ Percentage Interest (after giving effect to such
Incremental Purchase) to exceed 100%. No Owner shall make any such purchase at
or after the earlier to occur of (x) the Expiration Date and (y) the reduction
of the Maximum Net Investment to zero pursuant to Section 2.11(a) hereof. Each
Incremental Purchase shall be in an aggregate amount such that each Ownership
Group funds at least $1,000,000 or any higher multiple of $100,000. Each
Facility Agent shall purchase its related Ownership Group Percentage of each
Incremental Purchase.      45   

2.03.

   Purchase Price. The Seller shall provide the Administrative Agent and the
Facility Agents with a notice in substantially the form of Exhibit C hereto (a
“Purchase Notice”) at least two Business Days prior to each Incremental Purchase
(including the initial Incremental Purchase). On the closing date for each
Incremental Purchase, the Facility Agents, on behalf of the applicable Owner or
Owners (as selected by the Facility Agent), shall deposit to the Seller’s
account indicated on the signature page hereof in immediately available funds,
an amount equal to the Purchase Price for such Incremental Purchase. The Owners’
initial Aggregate Net Investment shall equal the Purchase Price of the initial
Incremental Purchase, and each Facility Agent, on behalf of its Ownership Group,
shall pay its Ownership Group Percentage of such initial Purchase Price. The
Aggregate Net Investment shall be increased by the Purchase Price of each
subsequent Incremental Purchase, which Purchase Price shall be funded by the
Facility Agents, pro rata on the basis of their respective Ownership Group
Percentages. Each Purchase Notice shall be irrevocable and binding on the Seller
and the Seller shall indemnify the applicable Owner or Owners against any loss
or expense incurred by the applicable Owner or Owners, either directly or
indirectly, including, in the case of a Conduit Purchaser, losses and expenses
incurred through any Conduit Support Document, as a result of any failure by the
Seller to complete such Incremental Purchase. The applicable Facility Agent
shall notify the Seller of the amount determined by such Facility Agent to be
necessary to compensate such Owner or Owners for such loss or expense, which
amount as determined by the Facility Agent shall be conclusive absent manifest
error. Such amount shall be due and payable by the Seller to the applicable
Facility Agent for distribution to the applicable Owner or Owners two Business
Days after such notice is received      46   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

2.04.

   Deferred Purchase Price. The applicable Owner or Owners shall defer from
paying to the Seller with respect to their purchases of ownership interests in
the Receivables an amount equal to the Deferred Purchase Price. The Deferred
Purchase Price shall be in addition to the Purchase Price and shall not
constitute part of the Aggregate Net Investment. The Seller shall calculate the
Deferred Purchase Price as of the closing date for each Incremental Purchase and
the Servicer shall calculate the Deferred Purchase Price as of the date of each
Servicer Report and at such other times as the Administrative Agent or any
Facility Agent shall request in writing      47   

2.05.

   Reinvestment Purchases. On each day occurring after the initial Incremental
Purchase hereunder and prior to the Expiration Date, the Seller hereby bargains,
grants, sells, assigns, transfers and conveys to the Facility Agents, for the
benefit of the applicable Owner or Owners, and, subject to Section 3.03 hereof,
each Facility Agent shall, on behalf of the related Owner or Owners, purchase
from the Seller undivided percentage ownership interests in each and every
Receivable (including any additional Receivables thereafter arising), together
with Related Security and Collections with respect thereto, to the extent that
Collections are available for such Purchase in accordance with Section 2.08(a)
and (c) hereof, such that after giving effect to such Purchase (and for each
Facility Agent that is making such reinvestment Purchase), (i) the amount of the
Aggregate Net Investment of such Owner or Owners at the end of each such day
shall be equal to the amount of the Aggregate Net Investment of such Owner or
Owners at the end of the day immediately preceding such day, plus the Purchase
Price paid with respect to any Incremental Purchase made on such day, if any,
minus the reduction in Aggregate Net Investment pursuant to Section 2.08(d),
2.08(f), 2.08(g) or 2.11(b) hereof made on such day, if any, and (ii) such
Owner’s or Owners’ Purchased Interest in each Receivable, together with Related
Security and Collections with respect thereto, shall be equal to its Purchased
Interest in each other Receivable, together with Related Security and
Collections with respect thereto. Subject to the terms and conditions hereof,
each such reinvestment Purchase shall be allocated among the Facility Agents pro
rata in accordance with the Ownership Group Percentage of the related Ownership
Group      47   

2.06.

   Funding of the Aggregate Net Investment      47   

2.07.

   Discount. Each Facility Agent will provide the Seller and the Servicer with a
report in substantially the form of Exhibit E hereto showing the Discount
attributable to each Tranche two Business Days prior to the last day of each
Tranche Period. The Tranche Rate with respect to each Tranche shall accrue (i)
with respect to each Tranche funded by a Pool Funded Conduit Purchaser, on   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      each day occurring during the Tranche Period related thereto
and the related Discount shall be payable by the Seller on the applicable
Settlement Date, (ii) with respect to any other Tranche, on each day during the
applicable Tranche Period and the related Discount shall be payable by the
Seller on the last day of the applicable Tranche Period. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day (unless the amount is payable in
respect of a Tranche, the Tranche Rate of which is determined by reference to
the Eurodollar Rate, and the next succeeding Business Day is in the next
calendar month, in which event the amount shall be payable on the next preceding
Business Day). Nothing in this Agreement shall limit in any way the obligations
of Seller to pay the amounts set forth in this Section 2.07      48   

2.08.

   Non-Liquidation Settlements and Other Payment Procedures      49   

2.09.

   Liquidation Settlement Procedures      52   

2.10.

   Fees      53   

2.11.

   Optional Reduction of Maximum Net Investment; Optional Reduction of Aggregate
Net Investment      53   

2.12.

   Mandatory Repurchase Under Certain Circumstances. The Seller agrees to
repurchase from the Facility Agents (as agent for the Owners in their respective
Ownership Groups) Purchased Interest in any Receivable if at any time the
Administrative Agent, on behalf of the Facility Agents, shall cease to have a
perfected ownership interest or a first priority perfected security interest, in
such Receivable, free and clear of any Lien (except as provided herein), within
five Business Days of notice thereof by the Administrative Agent. The repurchase
price shall be paid by the Seller by deposit to the Collection Account for
distribution to the Owners in accordance with Section 2.08(g) or 2.09 hereof   
  54   

2.13.

   Payments and Computations, Etc.      54   

2.14.

   Reports      55   

2.15.

   Excess Funding Deposit      55   

2.16.

   Expiration Date      56   

2.17.

   Breakage Payments. The Seller shall pay to the Facility Agents, for the
account of the Owners, upon the request of any Facility Agent, such amount or
amounts as shall compensate the Owners for any loss (including the Used Fee Rate
attributable to any Incremental Purchase), cost or expense incurred by the
Owners as a result of any reduction in the Aggregate Net Investment, repurchase
of the Purchased Interest in the Receivables or transfer of all or any part of
the Aggregate Net Investment pursuant to a Conduit Support Document, including,
without limitation, any reduction or repurchase made pursuant to Sections 2.08,
2.11, 2.12 and 2.18. The Seller shall be obligated to pay such amount or amounts
promptly upon receipt from the applicable Facility Agent of a certificate
setting forth in reasonable detail the computation of such amount or amounts.
The determination by a Facility Agent or the relevant Owner or Owners shall be
conclusive absent manifest error      56   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

2.18.

   Optional Retransfer; Partial Retransfer      56   

ARTICLE III CLOSING PROCEDURES

     57   

3.01.

   Purchase and Sale Procedures      57   

3.02.

   Conditions to Amendment and Restatement. On or prior to the date of the
execution of this Agreement, the Seller shall deliver or cause to be delivered
to the Administrative Agent the following:      57   

3.03.

   Conditions to Reinvestment and Incremental Purchases. The following shall be
conditions precedent to any Incremental Purchase under Sections 2.02 and 2.03
and any reinvestment Purchase under Section 2.05 hereof: (a) no Termination
Event or Potential Termination Event or Servicing Default shall have occurred or
shall occur as a result of such Incremental Purchase or reinvestment Purchase;
(b) the Administrative Agent and each Facility Agent shall have received a
Tranche Selection Notice as provided herein in the case of an Incremental
Purchase; and (c) the Administrative Agent and each Facility Agent shall have
received all Servicer Reports required to have been delivered as provided herein
as of the date of such Incremental Purchase or reinvestment Purchase      58   

ARTICLE IV PROTECTION OF THE OWNERS; ADMINISTRATION AND SERVICING OF
RECEIVABLES; COLLECTIONS

     58   

4.01.

   Acceptance of Appointment and Other Matters Relating to the Servicer      58
  

4.02.

   Maintenance of Information and Computer Records. The Servicer will, and will
cause any Subservicer to, hold in trust and keep safely for the Owners all
evidence of the Facility Agents’ (for the benefit of the Owners) right, title
and interest in and to the Purchased Interest in the Receivables. The Servicer
will, and will cause any Subservicer to, on or prior to each Incremental
Purchase, and with respect to all Receivables that are added to the pool of
Receivables in which the Facility Agents have a Purchased Interest after the
initial Incremental Purchase, on each respective date such Receivables are
added, place an appropriate code or notation in its computer Records to indicate
that the Facility Agents, on behalf of the Owners, have a Purchased Interest in
each and every such Receivable      59   

4.03.

   Protection of the Interests of the Owners      59   

4.04.

   Maintenance of Writings and Records. The Servicer will at all times until
completion of a Complete Servicing Transfer keep or cause to be kept at its
Chief Executive Office or at an office of the Servicer or any Subservicer
designated in advance to the Administrative Agent, each writing or Record which
evidences, and which is necessary or desirable to establish or protect,
including such books of account and other Records as will enable the
Administrative Agent and the Facility Agents or their designees to determine at
any time the status of, the Purchased Interest of the Facility Agents (for the
benefit of their respective Owners) in each applicable Receivable. The Servicer
shall at its own expense   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      prepare and maintain, or cause the Subservicers to prepare
and maintain, such Records in electronically-readable form in such format as the
Servicer customarily maintains its records; provided, however, that upon a
Complete Servicing Transfer with respect to the Servicer, the replaced Servicer
shall within five days of such Complete Servicing Transfer prepare such Records
in such format as may be required to permit or facilitate the transfer of such
Records to the successor Servicer      60   

4.05.

   Information. The Servicer will, or will cause each Originator and Subservicer
to, furnish to the Administrative Agent such information with respect to the
Receivables (including but not limited to the applicable Originator’s procedures
for selecting Receivables for sale and the applicable Originator’s standards and
procedures for selling goods or services on credit) as the Administrative Agent
may reasonably request under the applicable law, in consultation with the
Facility Agents. The Servicer will also furnish to the Administrative Agent and
each Facility Agent all modifications, adjustments or supplements to the Credit
and Collection Policy; provided, however, the Servicer shall not, without each
Facility Agent’s prior written consent, alter or consent to the alteration of
the Credit and Collection Policy as in effect from time to time unless such
alteration is in compliance with Section 6.04(c) hereof      60   

4.06.

   Performance of Undertakings Under the Receivables. The Servicer will at all
times observe and perform, or cause to be observed and performed, all material
obligations and undertakings to the Obligors arising in connection with each
applicable Receivable or related Contract and will not take any action or cause
any action to be taken to impair the rights of any Facility Agent or Owner to
its Purchased Interest in the Receivables      60   

4.07.

   Administration and Collections      61   

4.08.

   Complete Servicing Transfer      62   

4.09.

   Lockboxes; Lockbox Accounts; Deposit Accounts; Concentration Account;
Collection Account      64   

4.10.

   Servicing Default. A “Servicing Default” shall occur with respect to the
Servicer if one or more of the following events or conditions shall occur and be
continuing:      66   

4.11.

   Servicer Indemnification of Affected Parties      67   

4.12.

   Servicer not to Resign      68   

4.13.

   Subservicing. The Facility Agents acknowledge and agree that the Servicer may
enter into a Subservicing Agreement with each of the Originators (other than
SUPERVALU). The Servicer may enter into other Subservicing Agreements with other
Subservicers for the servicing and administration of the Receivables and
Collections; provided, that (i) each such Subservicer (other than an Originator)
is approved by the Seller and each Facility Agent (such approval not to be
unreasonably withheld or delayed), (ii) the Servicer shall remain liable for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof, and (iii) any applicable Subservicing Agreement provides that such   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      Subservicer may be replaced as Subservicer if it fails to
perform its duties as Subservicer or if any event occurs which materially and
adversely affects the ability of such Subservicer to collect the applicable
Receivables or the ability of such Subservicer to perform its duties and
obligations as Subservicer. The Servicer will be responsible for any
compensation paid to a Subservicer. The appointment of any Subservicer of any
Receivables shall not relieve the Servicer of its obligation to service and
administer such Receivables and the Servicer shall be liable for the acts of
each Subservicer. In the event of a Complete Servicing Transfer, the
Administrative Agent may terminate any of the replaced Servicer’s Subservicers
     68   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     69   

5.01.

   General Representations and Warranties of the Seller. The Seller, hereby
represents and warrants to each Owner, each Facility Agent and the
Administrative Agent on and as of the date hereof and on and as of the date of
each Incremental Purchase and each reinvestment Purchase that:      69   

5.02.

   Representations and Warranties of the Seller With Respect to Each Sale of
Receivables. By selling undivided ownership interests in Receivables to the
Facility Agents, for the benefit of their respective Owners, either by
Incremental Purchase or reinvestment Purchase, the Seller represents and
warrants to each Owner, each Facility Agent and the Administrative Agent as of
the date of such sale of an Incremental Purchase or reinvestment Purchase that:
     73   

5.03.

   Representations and Warranties of Servicer. The Servicer represents and
warrants to each Owner, each Facility Agent and Administrative Agent, on and as
of the date hereof and as of the date of each Incremental Purchase and each
reinvestment Purchase that:      75   

5.04.

   Representations and Warranties as to Ordinary Course of Business. The Seller,
the Administrative Agent, each Facility Agent and each Owner represent and
warrant, each as to itself, that to the extent this Agreement does not
constitute an absolute sale of Receivables by the Seller to the Owners, then
each remittance of Collections by the Seller or Servicer to the Administrative
Agent, such Facility Agent or Owner pursuant to this Agreement will be (i) in
payment of Debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Administrative Agent, such Facility
Agent or Owner, as the case may be, and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Administrative Agent, such
Facility Agent or Owner, as the case may be      79   

ARTICLE VI COVENANTS

     79   

6.01.

   Affirmative Covenants of the Seller. In addition to its other covenants
contained herein or made pursuant hereto, the Seller covenants to each Owner,
each Facility Agent and the Administrative Agent as follows:      79   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

6.02.

   Negative Covenants of the Seller. The Seller covenants that it will not,
without the prior written consent of the Facility Agents:      84   

6.03.

   Affirmative Covenants of the Servicer. In addition to its other covenants
contained herein or made pursuant hereto, the Servicer covenants with each
Owner, each Facility Agent and the Administrative Agent as follows:      86   

6.04.

   Negative Covenants of the Servicer. The Servicer covenants that it will not,
without the prior written consent of the Facility Agents:      90   

ARTICLE VII TERMINATION

     92   

7.01.

   Termination Events. A “Termination Event” shall mean the occurrence and
continuance of one or more of the following events or conditions:      92   

7.02.

   Consequences of a Termination Event      95   

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE FACILITY AGENTS

     96   

8.01.

   Authorization and Action      96   

8.02.

   UCC Filings. The Owners, the Facility Agents, the Seller, and the Servicer
expressly recognize and agree that the Administrative Agent may be listed as the
assignee or secured party of record on, and the Facility Agents and the Owners
expressly authorize the Administrative Agent to file on their behalf as their
agent, the various UCC filings required to be made hereunder and under the
Purchase Agreements in order to perfect the sale of the Purchased Interest from
the Seller to the Facility Agents, for the benefit of the Owners, that such
listing and/or execution shall be for administrative convenience only in
creating a record or nominee owner to take certain actions hereunder on behalf
of the Facility Agents and the Owners or to execute UCC filings on behalf of the
Facility Agents and the Owners and that such listing and/or execution will not
affect in any way the status of the Facility Agents and the Owners as the
beneficial owners of the Purchased Interest. In addition, such listing or
execution shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article VIII. In
furtherance of the foregoing, each Facility Agent and Owner shall be entitled to
enforce their respective rights created under this Agreement without the need to
conduct such enforcement through the Administrative Agent except as provided
herein      97   

8.03.

   Administrative Agent’s and Facility Agents’ Reliance, Etc.      97   

8.04.

   Non-Reliance on the Administrative Agent and the Facility Agents. Without
limiting the generality of any other provision of this Agreement:      98   

8.05.

   Administrative Agent, Facility Agents and Affiliates. Rabobank, each Facility
Agent and their respective Affiliates may generally engage in any kind of
business with the Seller, any Servicer, any Originator or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Seller, the Servicer, any Originator or any Obligor or any of
their respective Affiliates, all as if such parties did not have the agency
agreements contemplated by this Agreement and without any duty to account
therefor to the Owners      100   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

8.06.

   Indemnification. Each Owner (proportionately in accordance with its
commitment percentage) other than the Conduit Purchasers severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Seller),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement; provided, that (i) an Owner shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting or arising from the
Administrative Agent’s gross negligence or willful misconduct and (ii) an Owner
shall not be liable for any amount in respect of any compromise or settlement or
any of the foregoing unless such compromise or settlement is approved by the
Facility Agents. Without limitation of the generality of the foregoing, each
Owner (proportionately in accordance with its respective interests) agrees to
reimburse the Administrative Agent, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement; provided, that an Owner shall not be responsible for the costs
and expenses of the Administrative Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Administrative Agent
to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision      100
  

8.07.

   Successor Administrative Agent. The Administrative Agent may resign at any
time by giving at least sixty days’ written notice thereof to the Owners, the
Facility Agents, the Seller and the Servicer. Upon any such resignation, the
Majority Facility Agents shall have the right to appoint a successor
Administrative Agent approved by the Seller (which approval will not be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been so appointed by the Facility Agents, and shall have accepted such
appointment, within sixty days after the retiring Administrative Agent’s giving
of notice or resignation, then the retiring Administrative Agent may, on behalf
of the Owners, appoint a successor Administrative Agent which, if such successor
Administrative Agent is not an Affiliate of any of the Facility Agents, is
approved by the Seller (which approval will not be unreasonably withheld or
delayed), and which successor Administrative Agent shall be (a) either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000,
(ii) an Affiliate of such bank, or (iii) an Affiliate of Rabobank and (b)
experienced in the types of transactions contemplated by this Agreement. Upon
the acceptance of any   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement      100   

ARTICLE IX MISCELLANEOUS

     101   

9.01.

   Expenses. The Seller agrees, promptly following receipt of a written invoice,
to pay or cause to be paid, and to save each Owner, each Facility Agent and the
Administrative Agent harmless against liability for the payment of, (a) all
reasonable out-of-pocket expenses (including, without limitation, attorneys’,
accountants’ and other third parties’ fees and expenses, fees payable by any
Conduit Purchaser to Moody’s, S&P or any other nationally recognized rating
agency rating its Commercial Paper in connection with receiving confirmation
that the purchase by such Conduit Purchaser of a portion of the Purchased
Interest hereunder will not result in a reduction or withdrawal of the rating of
its Commercial Paper, any filing fees and expenses incurred by officers or
employees of each Owner, each Facility Agent and the Administrative Agent, but
excluding salaries and similar overhead costs of each Owner, each Facility Agent
and the Administrative Agent which are incurred notwithstanding the execution
and performance of this Agreement) incurred by or on behalf of any Owner, any
Facility Agent and the Administrative Agent in connection with the negotiation,
execution, delivery and preparation of this Agreement and the Purchase Documents
and the transactions contemplated by or undertaken pursuant to or in connection
herewith or therewith (including, without limitation, the perfection or
protection of the Purchased Interest in the Receivables) not in excess of
$110,000 in the aggregate, and (b) all reasonable out-of-pocket expenses
(including, without limitation, attorneys’, accountants’ and other third
parties’ fees and expenses, fees payable by any Conduit Purchaser to Moody’s,
S&P or any other nationally recognized rating agency rating its Commercial Paper
in connection with receiving confirmation that the purchase by such Conduit
Purchaser of a portion of the Purchased Interest hereunder will not result in a
reduction or withdrawal of the rating of its Commercial Paper, any filing fees
and expenses incurred by officers or employees of each Owner, each Facility
Agent and the Administrative Agent, but excluding salaries and similar overhead
costs of each Owner, each Facility Agent and the Administrative Agent which are
incurred notwithstanding the execution and performance of this Agreement)
incurred by or on behalf of any Owner, any Facility Agent and the Administrative
Agent from time to time (i)   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      relating to any requested amendments, waivers or consents
under the Purchase Documents, (ii) arising in connection with the Owners’, the
Facility Agents’ or the Administrative Agent’s enforcement or preservation of
their respective rights (including, without limitation, the perfection and
protection of the Purchased Interest in the Receivables) under the Purchase
Documents or (iii) relating to the maintenance of the transactions contemplated
by or undertaken pursuant to or in connection with this Agreement, the other
Purchase Documents      101   

9.02.

   Indemnity for Taxes, Reserves and Expenses      102   

9.03.

   Indemnities      103   

9.04.

   Holidays. Except as may be provided in this Agreement to the contrary, if any
payment due hereunder shall be due on a day which is not a Business Day, such
payment shall instead be due on the next succeeding Business Day      107   

9.05.

   Records. All amounts calculated or due hereunder shall be determined from the
records of the Administrative Agent, which determinations shall be conclusive
absent manifest error      107   

9.06.

   Amendments and Waivers. The Owners, the Majority Facility Agents, the
Administrative Agent, the Seller and the Servicer may from time to time, with
the consent, if required pursuant to this Agreement or the applicable Conduit
Support Documents, enter into agreements amending, modifying or supplementing
this Agreement, and the Facility Agents and the Administrative Agent, in their
sole discretion, may from time to time grant waivers of the provisions of this
Agreement or consents to a departure from the due performance of the obligations
of the Seller or the Servicer under this Agreement. Any such amendment, waiver
or consent must be in writing. Any waiver of any provision hereof, and any
consent to a departure by the Seller or the Servicer from any of the terms of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given      107   

9.07.

   Term of Agreement. This Agreement shall terminate following the Expiration
Date upon the earlier to occur of (i) the indefeasible reduction of the
Aggregate Net Investment to zero and the indefeasible payment of all Discount
and all other Aggregate Unpaids and (ii) the date on which all Receivables have
either been collected and the Buyers’ Percentage Interest therein delivered to
the Facility Agents or written-off by the Servicer as being uncollectible in
accordance with the Credit and Collection Policy; provided, however, that (i)
the rights and remedies of the Owners, the Facility Agents and the
Administrative Agent with respect to any representation and warranty made or
deemed to be made by the Seller or the Servicer pursuant to this Agreement, (ii)
the indemnification and payment provisions set forth in Sections 4.11, 9.01,
9.02 and 9.03 hereof and (iii) the agreement set forth in Section 9.20 hereof
shall be continuing and shall survive any termination of this Agreement      107
  



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

9.08.

   No Implied Waiver; Cumulative Remedies. No course of dealing and no delay or
failure of any Owner, any Facility Agent or the Administrative Agent in
exercising any right, power or privilege under the Purchase Documents shall
affect any other or future exercise thereof or the exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Owners under the
Purchase Documents are cumulative and not exclusive of any rights or remedies
which any Owner would otherwise have      108   

9.09.

   No Discharge. The respective obligations of the Seller and the Servicer under
the Purchase Documents shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by (a) any exercise or nonexercise of any right, remedy,
power or privilege under or in respect of the Purchase Documents or applicable
Law, including, without limitation, any failure to set-off or release in whole
or in part by any Owner of any balance of any deposit account or credit on its
books in favor of the Seller or the Servicer, as the case may be, or any waiver,
consent, extension, indulgence or other action or inaction in respect of any
thereof, or (b) any other act or thing or omission or delay to do any other act
or thing which could operate as a discharge of the Seller or the Servicer as a
matter of Law      108   

9.10.

   Notices. All notices, requests, demands, directions and other communications
(collectively “notices”) under the provisions of this Agreement shall be in
writing (including telexed, facsimile or electronic communication) unless
otherwise expressly permitted hereunder and shall be sent by first-class mail,
first-class express mail or courier, or by telex or facsimile, in all cases with
charges prepaid. Any such properly given notice shall be effective when
received. All notices shall be sent to the applicable party at the Office stated
on the signature page hereof or in accordance with the last unrevoked written
direction from such party to the other parties hereto      108   

9.11.

   Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions hereof
in any jurisdiction      108   

9.12.

   Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The
parties hereby submit to the nonexclusive jurisdiction of the courts of the
State of New York and the courts of the United States located in the State of
New York for the purpose of adjudicating any claim or controversy arising in
connection with any of the Purchase Documents or any of the transactions
contemplated thereby, and for such purpose, to the extent it may lawfully do so,
waives any objection which it may now or hereafter have to such jurisdiction or
to venue therein and any claim of inconvenient forum with respect thereto     
109   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

9.13.

   Prior Understandings. This Agreement and the other Purchase Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and supersede all prior understandings and agreements, whether written
or oral. The other Purchase Documents, including, without limitation, the
Guaranty, shall remain in full force and effect, and are hereby ratified and
confirmed      109   

9.14.

   Survival. All representations and warranties of the Seller and the Servicer
contained herein or made in connection herewith shall survive the making
thereof, and shall not be waived by the execution and delivery of this
Agreement, any investigation by any Owner, any Facility Agent or the
Administrative Agent, the purchase, repurchase or payment of any Purchased
Interest in any Receivable, or any other event or condition whatsoever (other
than a written waiver complying with Section 9.06 hereof). The covenants and
agreements contained in or given pursuant to this Agreement (including, without
limitation, those contained in Articles IV and VI hereof) shall continue in full
force and effect until the termination of the obligation to make Purchases
hereunder, the indefeasible reduction of the Aggregate Net Investment to zero
and until the earlier of (i) the indefeasible payment in full of all Discount
and all other Aggregate Unpaids and (ii) the date on which all Receivables have
either been collected and the Buyers’ Percentage Interest therein delivered to
the Facility Agents or written-off by the Servicer as being uncollectible in
accordance with the Credit and Collection Policy      109   

9.15.

   Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument      109   

9.16.

   Set-Off. In case a Termination Event shall occur and be continuing, each
Owner and, to the fullest extent permitted by Law, the holder of any assignment
of an Owner’s rights hereunder shall each have the right, in addition to all
other rights and remedies available to it, without notice to the Seller or the
Servicer, as the case may be, to set-off against and to appropriate and apply to
any amount owing by the Seller or Servicer hereunder which has become due and
payable, any debt owing to, and any other funds held in any manner as provided
for in this Agreement for the account of, the Seller or the Servicer by an Owner
or by any holder of any assignment, including, without limitation, all funds in
all deposit accounts maintained pursuant to this Agreement (whether time or
demand, general or special, provisionally credited or finally credited, or
otherwise), now or hereafter maintained by the Seller or the Servicer with an
Owner or a Facility Agent. Such right shall exist whether or not such debt owing
to, or funds held for the account of, the Seller or the Servicer is or are
matured other than by operation of this Section 9.16 and regardless of the
existence or adequacy of any collateral,   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      guaranty or any other security, right or remedy available to
any Owner or any holder. Each Facility Agent agrees that if its Ownership Group
shall, by reason of any of its related Owners exercising any right of set-off or
counterclaim or otherwise, receive payment of a portion of the Aggregate Net
Investment which exceeds such Ownership Group’s Percentage of the Aggregate Net
Investment, such Facility Agent shall, on behalf of its Ownership Group,
purchase participations (and each Owner in such Facility Agent’s Ownership Group
shall immediately reimburse the Facility Agent based on its Owner’s Percentage)
in the portion of the Aggregate Net Investment funded by each other Ownership
Group, and such other adjustments shall be made, as may be required so that all
reductions in the Aggregate Net Investment shall be shared by the Ownership
Groups ratably in accordance with their respective Ownership Group Percentages.
Nothing in this Agreement shall be deemed a waiver or prohibition or restriction
of any Owner’s or any holder’s rights of set-off or other rights under
applicable Law      109   

9.17.

   Successors and Assigns. This Agreement shall be binding on the parties hereto
and their respective successors and assigns; provided, however, that neither the
Seller nor the Servicer may assign any of its rights or delegate any of its
duties hereunder without the prior written consent of the Facility Agents. Each
of the Conduit Purchasers and its assignees may assign, (a) without any prior
written consent, in whole or in part, its interest in the Receivables and
obligations hereunder to any other Owner or to any other Conduit Purchaser
administered by any Facility Agent or any Affiliate of any Facility Agent, (b)
without any prior written consent, in whole or in part, its interest in the
Receivables and obligations hereunder to any Person if a Termination Event has
occurred and is continuing, and (c) with the consent of the Seller, which
consent shall not be unreasonably withheld or delayed, to any other Person whose
short-term debt is rated at least “A-1” and “P-1” by S&P and Moody’s,
respectively. To effectuate an assignment hereunder, both the assignee and the
assignor (including, as appropriate, the Conduit Purchaser, its Alternate
Purchaser and its Facility Agent) will be required to execute and deliver to the
Seller, the Servicer and the Administrative Agent an Assignment and Assumption
Agreement. Following any assignment in accordance with the foregoing criteria,
the Ownership Group Percentage and Ownership Group Maximum Net Investment of
each Ownership Group hereunder (after giving effect to the assignment) will be
adjusted to such extent as may be necessary to reflect such assignment (and
Schedule II hereto shall be deemed to be amended accordingly). Notwithstanding
the foregoing, the applicable Conduit Support Documents shall govern the ability
of (i) a Conduit Purchaser to assign, participate, or otherwise transfer any
portion of the Purchased Interest owned by it to its Conduit Support Provider
and (ii) a Conduit Support Provider to assign, participate, or otherwise
transfer any portion of the Purchased Interest owned by such Conduit Support
Provider. The Seller and the Servicer hereby agree and consent to the complete
assignment by the applicable Owners of all of their respective rights under,
interest in, title to and obligations under the Purchase Documents to the
respective Collateral Agent under the applicable Conduit Purchaser’s Commercial
Paper program      110   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

9.18.

   Confidentiality. Each Owner, each Facility Agent, the Administrative Agent,
the Seller and the Servicer shall keep all non-public information obtained
pursuant to this Agreement and the transactions contemplated hereby or effected
in connection herewith confidential in accordance with customary procedures for
handling confidential information of this nature and will not disclose such
information to outside parties (except counsel, auditors and Rating Agencies)
but may make disclosure (a) reasonably required by a bona fide transferee or
prospective transferee, including without limitation any Conduit Support
Provider or any successor Owner, in connection with the participation in this
Agreement by such Conduit Support Provider, or such successor Owner, provided,
that any Conduit Support Provider or any successor Owner to whom such disclosure
is made shall abide by the confidentiality provisions of this Section 9.18, (b)
necessary in order to obtain any consents, approvals, waivers or other
arrangements required to permit the execution, delivery and performance by the
Seller and the Servicer of this Agreement or (c) as required or requested by any
Official Body or pursuant to legal process or required by applicable Law. Each
Owner, each Facility Agent and the Administrative Agent agrees that any
confidential information (which includes all information (i) that is not and
does not hereafter become publicly available through no fault of an Owner,
Facility Agent, the Administrative Agent or any of their respective agents or
representatives and (ii) that is provided by the Seller or the Servicer or any
of their respective agents or representatives, in any format whatsoever,
including any and all analyses, compilations, reports or other material based
upon such information and prepared by any Owner, Facility Agent or the
Administrative Agent or any of their respective agents or representatives) shall
be used only in connection with this Agreement and the transactions contemplated
hereby and not for any other purpose; provided, that any party hereto may
disclose any such confidential information to its counsel, auditors and any
Rating Agency      110   

9.19.

   Payments Set Aside. To the extent that the Seller or any Obligor makes a
payment to an Owner or an Owner exercises its rights of set-off and such payment
or set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by, or is
required to be refunded, rescinded, returned, repaid or otherwise restored to
the Seller, such Obligor, a trustee, a receiver or any other Person under any
Law, including, without limitation, any bankruptcy law, any state or federal
law, common law or equitable cause, the obligation or part thereof originally
intended to be satisfied shall, to the extent of any such restoration, be
reinstated, revived and continued in full force and effect as if such payment
had not been made or such set-off had not occurred. The provisions of this
Section 9.19 shall survive the termination of this Agreement      111   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page  

9.20.

   No Petition. Each party hereto agrees, for the benefit of the holders of the
privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser, not, prior to the date which is one (1) year and one (1) day after
the payment in full of all such indebtedness, to acquiesce, petition or
otherwise, directly or indirectly, invoke, or cause such Conduit Purchaser to
invoke, the process of any Governmental Authority for the purpose of (a)
commencing or sustaining a case against such Conduit Purchaser under any federal
or state bankruptcy insolvency or similar law (including the Federal Bankruptcy
Code), (b) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for such Conduit Purchaser, or any
substantial part of its property, or (c) ordering the winding up or liquidation
of the affairs of such Conduit Purchaser      111   

9.21.

   No Recourse. The obligations of each Conduit Purchaser under this Agreement
shall be payable solely out of the funds of such Conduit Purchaser available for
such purpose and shall be solely the corporate obligations of such Conduit
Purchaser. No recourse shall be had for the payment of any amount owing in
respect of this Agreement or for the payment of any fee hereunder or for any
other obligation or claim arising out of or based upon this Agreement against
any Affected Party, any Facility Agent, or the Administrative Agent, any
Affiliate of any of the foregoing, or any stockholder, employee, officer,
director, incorporator or beneficial owner of any of the foregoing      111   

9.22.

   Tax Forms. Each Owner (other than Owners organized under the laws of the
United States or any state thereof) agrees to provide the Seller, the
Administrative Agent and the Facility Agent for such Owner with (A) two
appropriate executed copies of Internal Revenue Service Form W-8ECI (or
alternatively, Internal Revenue Service Form W-8BEN), or any successor forms,
(i) on or promptly after the date hereof (or, if later, the date on which it
becomes an Owner hereunder pursuant to Section 9.17 hereof), and (ii) upon the
occurrence of any event that would require the amendment or resubmission of any
such Form previously provided hereunder and (B) such other forms or information
in connection therewith reasonably requested by the Seller, the Administrative
Agent or the Facility Agent for such Owner      112   

9.23.

   Rabobank Conflict Waiver. Rabobank acts as Administrative Agent and as the
Facility Agent and Alternate Purchaser for Nieuw Amsterdam, as issuing and
paying agent for Nieuw Amsterdam’s Commercial Paper, as a Conduit Support
Provider for Nieuw Amsterdam, and may provide other services or facilities to
Nieuw Amsterdam from time to time (the “Rabobank Roles”). Without limiting the
generality of Section 8.05, each of the parties hereto hereby acknowledges and
consents to any and all Rabobank Roles, waives any objections it may have to any
actual or potential conflicts of interest caused by Rabobank’s acting as the   



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

          Page      Administrative Agent, as an Alternate Purchaser or as a
Conduit Support Provider with respect to Nieuw Amsterdam and acting as or
maintaining any of the Rabobank Roles, and agrees that in connection with any
Rabobank Role, Rabobank may take, or refrain from taking, any action which it in
its discretion deems appropriate      112   

List of Attachments

 

Exhibit A

   Credit and Collection Policy

Exhibit B

   Information Related to Lockbox Accounts, Deposit Accounts, the Concentration
Account, the Collection Account and Government Lockbox Accounts

Exhibit C

   Form of Purchase Notice for Incremental Purchase

Exhibit D-1

   Form of Tranche Selection Notices with No Reinvestment

Exhibit D-2

   Form of Tranche Selection Notice with Reinvestment

Exhibit E

   Form of Discount Notice for Nieuw Amsterdam

Exhibit F-1

   Form of Lockbox Agreement

Exhibit F-2

   Form of Deposit Account Agreement

Exhibit G-1

   Form of Monthly Report

Exhibit G-2

   Form of Weekly Report

Exhibit H

   Form of Assignment and Assumption Agreement

Exhibit I

   List of Responsible Officers and Information Regarding Location of Offices,
etc.

Exhibit J

   Form of Concentration Account Agreement

Exhibit K

   Monthly Fiscal Periods

Exhibit L

   Form of Notice of Reduction of Aggregate Net Investment

Schedule I

   List of Receivables

Schedule II

   Owners’ Percentages

Schedule III    

   List of Additional Type 2 Obligors



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
November 30, 2011, among SUPERVALU RECEIVABLES FUNDING CORPORATION, a Delaware
corporation (the “Seller”), SUPERVALU INC., a Delaware corporation (the
“Servicer” or “SUPERVALU”), NIEUW AMSTERDAM RECEIVABLES CORPORATION, a Delaware
corporation (together with its successors and assigns, “Nieuw Amsterdam”),
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as facility agent for the Nieuw Amsterdam Owners (as defined below)
(together with its successors and assigns and in such capacity, the “Nieuw
Amsterdam Facility Agent”) and as an Alternate Purchaser, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
administrative agent (together with its successors and assigns (as provided in
this Agreement) and in such capacity, the “Administrative Agent”) for each of
the Owners (as defined below), and each of the other CONDUIT PURCHASERS,
ALTERNATE PURCHASERS and FACILITY AGENTS party hereto from time to time.

RECITALS

WHEREAS, the Seller is authorized, from time to time, to purchase Pharmacy
Receivables (as defined below), Trade Receivables (as defined below) and related
rights and interests from SOA (as defined below);

WHEREAS, SOA is authorized from time to time to purchase Pharmacy Receivables
from Acme Markets, Inc., a Delaware corporation, New Albertson’s, Inc., a
Delaware corporation, American Drug Stores LLC, a Delaware limited liability
company, American Partners, L.P., an Indiana limited partnership, FF
Acquisition, L.L.C., a Virginia limited liability company, Jewel Food Stores,
Inc. a New York corporation, Lucky Stores LLC, a Nevada limited liability
corporation, Shaw’s Supermarkets, Inc., a Massachusetts corporation, Shoppers
Food Warehouse Corp., a Delaware corporation, Foodarama LLC, a Delaware limited
liability company, and SUPERVALU Pharmacies, Inc., a Minnesota corporation
(together with their respective successors and assigns in such capacity, each a
“Pharmacy Originator” and collectively, the “Pharmacy Originators”), each of
which generates such Pharmacy Receivables (as defined below) in the ordinary
course of its business;

WHEREAS, SOA is authorized from time to time to purchase Trade Receivables from
SUPERVALU, SUPERVALU Holdings, Inc., a Missouri corporation, SUPERVALU Holdings
– PA LLC, a Pennsylvania limited liability company, Richfood Holdings, Inc., a
Delaware corporation, and Super Rite Foods, Inc., a Delaware corporation
(together with their respective successors and assigns in such capacity, each a
“Trade Originator” and collectively, the “Trade Originators”), each of which
generates such Trade Receivables in the ordinary course of its business;

WHEREAS, the Facility Agents, on behalf of the Conduit Purchasers, the Alternate
Purchasers, and/or the other Owners, have from time to time been purchasing from
the Seller undivided percentage ownership interests in such Trade Receivables
and Pharmacy



--------------------------------------------------------------------------------

Receivables pursuant to and in accordance with the terms of the Receivables
Purchase Agreement dated as of November 15, 2006, as amended and restated
pursuant to the Amended and Restated Receivables Purchase Agreement dated as of
May 30, 2007, as amended by First Amendment dated as of May 28, 2008, by Second
Amendment dated as of May 27, 2009 and by Third Amendment dated as of May 7,
2010 (as so amended, the “Existing Receivables Purchase Agreement”) among the
Seller, the Servicer, the Facility Agents, the Conduit Purchaser, the Alternate
Purchasers and the Administrative Agent;

WHEREAS, the parties to the Existing Receivables Purchase Agreement wish to
amend and restate such document;

WHEREAS, the Servicer has agreed to service the Receivables in accordance with
the terms hereof;

WHEREAS, the Conduit Purchasers may in the future determine from time to time to
sell undivided interests in the Purchased Interest (as defined below) to their
respective Conduit Support Providers (as defined below); and

WHEREAS, the Administrative Agent will act on behalf of the Conduit Purchasers,
the Facility Agents and/or the other Owners hereunder;

NOW, THEREFORE, in consideration of the recitals above and the mutual covenants
and conditions contained herein, the parties agree that, effective as of the
date first written above, the Existing Receivables Purchase Agreement be, and
hereby is, amended and restated as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

1.01. Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“ACH” shall mean the Automated Clearinghouse system operated by the Federal
Reserve system, or other similar automated electronic payment processing system.

“ACH Deposit Account” shall mean a demand deposit account identified on Exhibit
B hereto maintained with a Permitted Deposit Account Bank pursuant to an ACH
Deposit Account Agreement for the purpose of depositing payments made by the
Trade Obligors by ACH or other form of electronic transfer, or such other
account as the Seller, the Servicer and the Administrative Agent may agree upon
from time to time.

“Adjusted Aggregate Net Investment” shall mean, at any time, the Aggregate Net
Investment minus the Excess Funding Deposit.

“Adjusted Buyers’ Percentage Interest” shall mean, at any time of determination,
a percentage equal to (AANI + TRR) / NRB

 

- 2 -



--------------------------------------------------------------------------------

Where:

 

AANI

  =     the Adjusted Aggregate Net Investment at the time of such determination;

TRR

  =     the Total Reserve Requirement at the time of such determination; and

NRB

  =     the Net Receivables Balance at the time of such determination.

The Adjusted Buyers’ Percentage Interest shall be calculated by the Servicer on
or before the second Business Day after the Buyers’ Percentage Interest (as most
recently computed) exceeds 100%. In computing the Adjusted Buyers’ Percentage
Interest, the Servicer shall use the Receivables information contained in the
most recent Servicer Report (or any more recently delivered information)
delivered to, and reasonably satisfactory to the Administrative Agent and each
Facility Agent.

“Administrative Agent” shall have the meaning specified in the preamble to this
Agreement.

“Affected Party” shall mean each Owner, each Facility Agent and the
Administrative Agent, as the case may be, and each of their respective officers,
directors, employees, assignees and successors.

“Affiliate” shall mean, with respect to a Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with, such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Aggregate Net Investment” shall mean, at any time, the sum of the amounts of
Purchase Price paid to the Seller for each Incremental Purchase less the
aggregate amount of Collections and other amounts received and applied by the
Servicer or the Facility Agents to reduce such Aggregate Net Investment in
accordance with the terms hereof; provided that the Aggregate Net Investment
shall be increased by the amount of any Collections so received and applied if
at any time the distribution of such Collections is rescinded or must otherwise
be returned or restored for any reason.

“Aggregate Reduction” shall have the meaning specified in Section 2.11.

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of
(i) the aggregate accrued and unpaid Discount with respect to all Tranche
Periods for all Tranches at such time, (ii) the Aggregate Net Investment at such
time, (iii) all fees accrued and unpaid hereunder at such time and (iv) all
other amounts owed (whether due or accrued) hereunder by the Seller to the
Owners at such time.

 

- 3 -



--------------------------------------------------------------------------------

“Agreement” shall mean this Second Amended and Restated Receivables Purchase
Agreement, as the same may from time to time be amended, supplemented or
otherwise modified.

“Alternate Purchasers” shall mean Rabobank and any assignee (with respect to the
rights in, and the commitment to purchase, the Purchased Interest) which
executes an Assignment and Assumption Agreement, and any successors thereto.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement in the form of Exhibit H hereto (with such changes as may be
appropriate under the specific circumstances) executed and delivered in
accordance with Section 9.17 hereof.

“Base Rate” shall mean, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of (i) the prime rate announced from time to time by the applicable
Facility Agent in effect on such day, and (ii) (A) the rate equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day that is a Business Day, the average of the quotations
for such day for such transactions received by the applicable Facility Agent
from three Federal funds brokers of recognized standing selected by it , plus
(B) 0.75%.

“Billing Statement” shall mean the weekly statement prepared by an Originator
setting forth the amounts due and owing from an Obligor with respect to
transactions entered into during the period covered by such statement or a prior
period, in each case, as evidenced by invoices, as well as amounts billed on a
periodic basis for the sale or lease of equipment, or real or personal property,
or the provision of services, which are evidenced by a Contract setting forth
the payment terms for such items.

“Broken Funding Costs” shall mean for the portion of any Adjusted Buyers’
Percentage Interest funded by a Pool-Funded Conduit Purchaser which: (i) has its
portion of the invested amount reduced without compliance by the Seller with the
notice requirements hereunder or (ii) is assigned by such Pool-Funded Conduit
Purchaser to a liquidity bank under the related Liquidity Agreement or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Pool-Funded CP Costs or Discount
(as applicable) that would have accrued during the remainder of the Tranche
Periods or the Tranche Periods for Commercial Paper determined by the related
Facility Agent to relate to such portion of such Adjusted Buyers’ Percentage
Interest (as applicable) subsequent to the date of such reduction, assignment or
termination of the invested amount of such portion of such Adjusted Buyers’
Percentage Interest if such reduction, assignment or termination had not
occurred or notice of such reduction had been delivered, over (B) the sum of
(x) to the extent all or a portion of such invested amount is allocated to
another Adjusted Buyers’ Percentage Interest, the amount of Pool-Funded CP Costs
or Discount, as applicable, actually accrued during the remainder of such period
on such invested amount for the new Adjusted Buyers’ Percentage Interest, and
(y) to the extent such invested amount is not allocated to another Adjusted
Buyers’ Percentage Interest, the income, if any, actually received during the
remainder of such period by the holder of such Adjusted Buyers’ Percentage
Interest from investing the portion of such invested amount not so allocated.
All Broken Funding Costs shall be due and payable hereunder upon demand.

 

- 4 -



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the Laws of the State of Minnesota or the State of New York or any other
day on which banking institutions are authorized or obligated to close in the
State of Minnesota or the State of New York.

“Buyers’ Percentage Interest” shall mean, at any time of determination, a
percentage equal to (ANI + TRR) / NRB

Where:

 

ANI

  =     the Aggregate Net Investment at the time of such determination;

TRR

  =     the Total Reserve Requirement at the time of such determination; and

NRB

  =     the Net Receivables Balance at the time of such determination.

The Buyers’ Percentage Interest shall be calculated by the Servicer on the
closing date of the initial Incremental Purchase(s) hereunder. Thereafter, until
the Expiration Date, the Buyers’ Percentage Interest shall be recomputed in
Servicer Reports delivered pursuant to Section 2.14 hereof, in Purchase Notices
delivered pursuant to Section 2.03 hereof and otherwise in writing upon request
of a Facility Agent or the Administrative Agent made to the Servicer. Absent any
error in calculation, the Buyers’ Percentage Interest shall remain constant from
the time as of which any such computation or recomputation is made until the
time as of which the next such recomputation shall be made, notwithstanding any
additional Receivables arising or any reinvestment Purchase made pursuant to
Section 2.05 hereof and 2.08(a) and (c) hereof during any period between
computations of the Buyers’ Percentage Interest; provided, however, that on and
after the Expiration Date, the Buyers’ Percentage Interest shall be equal to
100%. If the Servicer shall fail to promptly calculate the Buyers’ Percentage
Interest as required herein, any Facility Agent or the Administrative Agent may
compute the Buyers’ Percentage Interest, which computation shall be conclusive
absent manifest error.

“Change of Control” shall mean (a) with respect to the Seller, the Seller’s
capital stock is not all owned by SOA; (b) with respect to an Originator or SOA,
SUPERVALU shall at any time cease to own and hold, directly or indirectly, the
entire legal and beneficial interest in all of the outstanding stock of such
Person having ordinary voting power for the election of directors (other than
directors’ qualifying shares) or shall, directly or indirectly, sell, exchange,
transfer, pledge or in any way encumber or otherwise dispose of any such stock,
provided, that SUPERVALU may pledge the shares of Originators and SOA to the
“Administrative Agent” under the Syndicated Revolving Credit Agreement; (c) with
respect to SUPERVALU (i) any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock of SUPERVALU (or other

 

- 5 -



--------------------------------------------------------------------------------

securities convertible into such Voting Stock) representing 20% or more of the
combined voting power of all Voting Stock of SUPERVALU; or (ii) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of SUPERVALU shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of SUPERVALU
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by 66-2/3% of the remaining
members of the board of directors of SUPERVALU or (y) nominated for election by
a majority of the remaining members of the board of directors of SUPERVALU and
thereafter elected as directors by the shareholders of SUPERVALU); or (iii) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of control over Voting
Stock of SUPERVALU (or other securities convertible into such Voting Stock)
representing 20% or more of the combined voting power of all Voting Stock of
SUPERVALU.

“Charge-Off” shall mean a Charge-Off-Trade or a Charge-Off-Pharmacy and
“Charge-Off” shall mean, collectively, the Charge-Off-Trade and the
Charge-Off-Pharmacy.

“Charge-Off-Pharmacy” shall mean a Pharmacy Receivable or any portion thereof
which is identified as uncollectible by the Servicer or which, in accordance
with the applicable Pharmacy Originator’s Credit and Collection Policy, has been
written off the Seller’s books as uncollectible.

“Charge-Off-Trade” shall mean a Trade Receivable or any portion thereof which is
identified as uncollectible by the Servicer or which, in accordance with the
applicable Trade Originator’s Credit and Collection Policy, has been written off
the Seller’s books as uncollectible.

“Chief Executive Office” shall mean, with respect to the Seller, SOA, an
Originator or the Servicer, the place where the Seller, such Originator or the
Servicer, as the case may be, is located, within the meaning of
Section 9-307(b)(3), or any analogous provision, of the UCC, in effect in the
jurisdiction whose Law governs the perfection of the respective ownership and
security interest of the Facility Agents and Administrative Agent (for the
benefit of the Owners) in any Receivables.

“Closing Date” shall mean May 31, 2007.

“Collateral Agent” shall mean the collateral agent for a Conduit Purchaser’s
Commercial Paper program.

“Collection Account” shall have the meaning specified in Section 4.09(d) hereof.

“Collections” shall mean, for any Receivable as of any date, (i) the sum of all
amounts, whether in the form of wire transfer, cash, checks, drafts, or other
instruments, received by the Seller, the Servicer or any Subservicer or in a
Permitted Lockbox (or Deposit Account, including amounts received by the Seller,
the Servicer or any Subservicer by deduction from the account of an Obligor
pursuant to an ACH arrangement) in payment of, or applied to, any

 

- 6 -



--------------------------------------------------------------------------------

amount owed by an Obligor on account of such Receivable (including, but not
limited to, all amounts received on account of any Defaulted Receivable) on or
before such date, including, without limitation, (i) all amounts received on
account of such Receivable and all other fees and charges, (ii) cash proceeds of
Related Security with respect to such Receivable and (iii) all amounts deemed to
have been received by the Seller, the Servicer or any Subservicer as a
Collection pursuant to Sections 2.08(e) or 2.08(f) hereof.

“Combined Dynamic Loss and Dilution Reserve Percentage” shall mean, for any
Monthly Fiscal Period (as calculated in the Monthly Report required to be
delivered in the subsequent Monthly Fiscal Period), a percentage calculated as
of the last day of such Monthly Fiscal Period, equal at any time to the sum of A
+ B,

Where:

 

A =    the product of (i) the Eligible Pharmacy Receivables Percentage and (ii)
the sum of (a) the Dynamic Dilution Reserve Percentage-Pharmacy and (b) the
Dynamic Loss Reserve Percentage-Pharmacy; B =    the product of (i) the Eligible
Trade Receivables Percentage and (ii) the sum of (a) (I) at any time prior to
the occurrence of a Reserve Trigger Event, the Dynamic Dilution Reserve
Percentage-Trade or (II) at any time from and after the occurrence of a Reserve
Trigger Event, the Dynamic Dilution Reserve Percentage II-Trade and (b) the
Dynamic Loss Reserve Percentage-Trade;

“Commercial Paper” shall mean short-term promissory notes of each Conduit
Purchaser issued by such Conduit Purchaser in the commercial paper market.

“Complete Servicing Transfer” shall have the meaning specified in
Section 4.08(a) hereof.

“Concentration Account” shall mean a demand deposit account identified on
Exhibit B hereto maintained by the Seller with a bank identified on Exhibit B
hereto pursuant to the Concentration Account Agreement for the purpose of
receiving transfers of Obligor payments from the Lockbox Accounts, Government
Lockbox Accounts and Deposit Accounts and receiving deposits of amounts payable
by the Administrative Agent and the Facility Agents pursuant to the terms
hereof, or such other account as the Seller, the Servicer and the Administrative
Agent (after consultation with the Facility Agents) may agree upon from time to
time.

“Concentration Account Agreement” shall mean the agreement that governs the
Concentration Account which is in compliance with Section 4.09 hereof and in
substantially the form of Exhibit J hereto or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

- 7 -



--------------------------------------------------------------------------------

“Concentration Account Transfer Letter” shall mean a letter in substantially the
form of Attachment A to the Concentration Account Agreement.

“Concentration Factor” shall mean (i) for any Group A Obligor and its
Subsidiaries and Affiliates, an amount equal to the product of (x) 12.5% times
(y) the Outstanding Balances of all Eligible Receivables, (ii) for any Group B
Obligor and its Subsidiaries and Affiliates, an amount equal to the product of
(x) 10% times (y) the Outstanding Balances of all Eligible Receivables,
(iii) for any Group C Obligor and its Subsidiaries and Affiliates, an amount
equal to the product of (x) 7.5% times (y) the Outstanding Balances of all
Eligible Receivables and (iv) except with respect to the four Group D Obligors
(and their respective Subsidiaries and Affiliates) with the largest Outstanding
Balances of Eligible Receivables, for any Group D Obligor and its Subsidiaries
and Affiliates, an amount equal to the product of (x) 3.5% times (y) the
Outstanding Balances of all Eligible Receivables.

“Conduit Purchaser” shall mean Nieuw Amsterdam and any other bankruptcy-remote,
special purpose vehicle established primarily for the purpose of issuing
Commercial Paper to finance the purchase of eligible assets and which executes
an Assignment and Assumption Agreement, and any of their respective successors.

“Conduit Support Document” shall mean any agreement entered into by any Conduit
Support Provider providing for the issuance of one or more letters of credit for
the account of any Conduit Purchaser, the issuance of one or more surety bonds
for which any Conduit Purchaser is obligated to reimburse the applicable Conduit
Support Provider for any drawings thereunder, the sale by any Conduit Purchaser
to any Conduit Support Provider of the Purchased Interest (or any portion
thereof) and/or the making of loans and/or other extensions of credit to any
Conduit Purchaser in connection with such Conduit Purchaser’s securitization
program (whether for liquidity or credit enhancement support), together with any
letter of credit, surety bond or other instrument issued thereunder.

“Conduit Support Provider” shall mean and include, any Person now or hereafter
extending credit, or having a commitment to extend credit to or for the account
of, or to make purchases from, any Conduit Purchaser or issuing a letter of
credit, surety bond or other instrument to support any obligations arising under
or in connection with such Conduit Purchaser’s securitization program.

“Contract” shall mean a Trade Receivables Contract or a Pharmacy Contract and
“Contracts” shall mean, collectively, the Trade Receivables Contracts and the
Pharmacy Contracts.

“Credit and Collection Policy” shall mean, with respect to an Originator or the
Servicer, individually and/or collectively (as the context requires or permits),
such Person’s credit, collection, enforcement and other policies and practices
relating to Contracts and Receivables existing on the date hereof and as set
forth on Exhibits A-1 and A-2 hereto, together with any other normal and
customary credit practices, procedures and policies employed by such Person, as
the same may be modified from time to time in compliance with Section 6.04(c)
hereof.

 

- 8 -



--------------------------------------------------------------------------------

“Days Sales Outstanding-Pharmacy” shall mean for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the month following
such Monthly Fiscal Period), an amount equal to the product of (i) a fraction,
the numerator of which is the Outstanding Balance of all Pharmacy Receivables on
the last day of such Monthly Fiscal Period and the denominator of which is the
aggregate amount of Pharmacy Receivables originated by the Pharmacy Originators
during the three most recent Monthly Fiscal Periods times (ii) 84.

“Days Sales Outstanding-Trade” shall mean for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the month following
such Monthly Fiscal Period), an amount equal to the product of (i) a fraction,
the numerator of which is the Outstanding Balance of all Trade Receivables on
the last day of such Monthly Fiscal Period and the denominator of which is the
aggregate amount of Trade Receivables originated by the Trade Originators during
the three most recent Monthly Fiscal Periods times (ii) 84.

“Debt” of a Person shall mean, such Person’s (i) indebtedness for borrowed money
or for the deferred purchase price of property or services, (ii) obligations as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (iii) obligations, whether or not assumed, which are
secured by Liens or payable out of the proceeds or production from property now
or hereafter acquired by such Person, (iv) obligations which are evidenced by
notes, acceptances or other instruments, (v) obligations pursuant to a guaranty.

“Default Rate” shall mean, at any time, the Base Rate plus 2%.

“Default Ratio-Pharmacy” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) calculated as of
the end of such Monthly Fiscal Period of (i) the sum, without duplication, of
(A) the aggregate Outstanding Balance of all Pharmacy Receivables (excluding any
Pharmacy Receivable which arose under the Medicaid program of the State of
Illinois) that were 121 days or more but less than 150 days past the related
billing date in accordance with the applicable Pharmacy Originator’s Credit and
Collection Policy at the end of such Monthly Fiscal Period and (B) the aggregate
Outstanding Balance of all Pharmacy Receivables (excluding any Pharmacy
Receivable which arose under the Medicaid program of the State of Illinois) that
were not Defaulted Receivables at the beginning of such Monthly Fiscal Period
but that became Defaulted Receivables pursuant to clause (i), (ii) or (iii) of
the definition of “Defaulted Receivable-Pharmacy” during such Monthly Fiscal
Period, to (ii) the aggregate Outstanding Balance of all Pharmacy Receivables
generated by the Originators during the Monthly Fiscal Period that occurred four
Monthly Fiscal Periods prior to the Monthly Fiscal Period for which such ratio
is being calculated as of the last day of such Monthly Fiscal Period, provided
that upon the earlier of (x) the day selected by the Seller, in its sole
discretion, and notified in writing to the Administrative Agent and
(y) November 30, 2007, the references to “121 days” and “150 days” in clause
(i) of this definition shall become “112 days” and “140 days”, respectively.

 

- 9 -



--------------------------------------------------------------------------------

“Default Ratio-Trade” shall mean, for any Monthly Fiscal Period (as calculated
in the Monthly Report required to be delivered in the subsequent Monthly Fiscal
Period), the ratio (expressed as a percentage) calculated as of the end of such
Monthly Fiscal Period of (i) the aggregate Outstanding Balance of all Trade
Receivables that were not Defaulted Receivables at the beginning of such Monthly
Fiscal Period but that became Defaulted Receivables during such Monthly Fiscal
Period to (ii) the aggregate Outstanding Balance of all Trade Receivables
generated by the Originators during the Monthly Fiscal Period that occurred two
Monthly Fiscal Periods prior to the Monthly Fiscal Period for which such ratio
is being calculated as of the last day of such Monthly Fiscal Period.

“Defaulted Receivable” shall mean a Defaulted Receivable-Trade or a Defaulted
Receivable-Pharmacy and “Defaulted Receivables” shall mean, collectively, the
Defaulted Receivables-Trade and the Defaulted Receivables-Pharmacy.

“Defaulted Receivable-Pharmacy” shall mean a Pharmacy Receivable (i) in respect
of which the Pharmacy Obligor is not entitled to any further extensions of
credit, by reason of any default or nonperformance by such Pharmacy Obligor,
under the terms of the applicable Pharmacy Originator’s Credit and Collection
Policy or the Underlying Obligor’s failure to make the necessary payments to a
Pass Through Pharmacy Obligor, (ii) which has become a Charge-Off-Pharmacy,
(iii) in respect of which an Event of Bankruptcy has occurred and is continuing
with respect to the related Pharmacy Obligor or (iv) that is more than 60 days
past the related billing date in accordance with the applicable Pharmacy
Originator’s Credit and Collection Policy, provided that upon the earlier of
(x) the day selected by the Seller, in its sole discretion, and notified in
writing to the Administrative Agent and (y) November 30, 2007, the reference to
“60 days” in clause (v) of this definition shall become “56 days”.

“Defaulted Receivable-Trade” shall mean a Trade Receivable (i) in respect of
which the Trade Obligor is not entitled to any further extensions of credit, by
reason of any default or nonperformance by such Trade Obligor, under the terms
of the applicable Trade Originator’s Credit and Collection Policy, (ii) which
has become a Charge-Off-Trade, (iii) in respect of which an Event of Bankruptcy
has occurred and is continuing with respect to the related Trade Obligor,
(iv) as to which the Trade Obligor, if a natural person, thereof is deceased or
(v) that is more than 56 days past the date of the related Billing Statement in
accordance with the applicable Trade Originator’s Credit and Collection Policy.

“Deferred Purchase Price” shall mean, at any time, an amount equal to the Total
Reserve Requirement.

“Delinquency Ratio-Pharmacy” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Balance of all Pharmacy Receivables which were Delinquent
Receivables-Pharmacy as of the last day of such Monthly Fiscal Period to
(ii) the aggregate Outstanding Balance of all Pharmacy Receivables generated by
the Pharmacy Originators during the Monthly Fiscal Period that occurred three
Monthly Fiscal Periods before the Monthly Fiscal Period for which such ratio is
being calculated as of the last day of such Monthly Fiscal Period.

 

- 10 -



--------------------------------------------------------------------------------

“Delinquency Ratio-Trade” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Balance of all Trade Receivables which were Delinquent
Receivables-Trade as of the last day of such Monthly Fiscal Period to (ii) the
aggregate Outstanding Balance of all Trade Receivables generated by the Trade
Originators during the Monthly Fiscal Period that occurred one Monthly Fiscal
Period before the Monthly Fiscal Period for which such ratio is being calculated
as of the last day of such Monthly Fiscal Period.

“Delinquent Receivable” shall mean a Delinquent Receivable-Trade or a Delinquent
Receivable-Pharmacy and “Defaulted Receivables” shall mean, collectively, the
Delinquent Receivables-Trade and the Delinquent Receivables-Pharmacy.

“Delinquent Receivable-Pharmacy” shall mean any Pharmacy Receivable which is 91
to 120 days past the related billing date; provided that such term shall not
include any Defaulted Receivables, provided, further, that upon the earlier of
(x) the day selected by the Seller, in its sole discretion, and notified in
writing to the Administrative Agent and (y) November 30, 2007, the references to
“91 days” and “120 days” in clause (i) of this definition shall become “85 days”
and “112 days”, respectively.

“Delinquent Receivable-Trade” shall mean any Trade Receivable which is 29 to 56
days past the date of the Billing Statement; provided that such term shall not
include any Defaulted Receivables.

“Deposit Account” shall mean any Distribution Center Deposit Account or ACH
Deposit Account.

“Deposit Account Agreement” shall mean the agreement that governs the operation
of a Deposit Account which is in compliance with Section 4.09 hereof and which
is substantially in the form of Exhibit F-2 hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Deposit Account Transfer Letter” shall mean a letter in substantially the form
of Attachment A to the Deposit Account Agreement.

“Dilution Factors” shall mean credits, cancellations, billing adjustments, cash
discounts, warranties, allowances, Disputes, rebates, charge backs, returned or
repossessed goods, and other allowances, adjustments and deductions (including,
without limitation, any special or other discounts or any reconciliations) that
are given to an Obligor in accordance with the applicable Originator’s Credit
and Collection Policy.

“Dilution Ratio-Pharmacy” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) of (i) the
aggregate amount of Dilution Factors relating to Pharmacy Receivables for such
Monthly Fiscal Period to (ii) the aggregate Outstanding Balance of all Pharmacy
Receivables generated during the preceding Monthly Fiscal Period.

 

- 11 -



--------------------------------------------------------------------------------

“Dilution Ratio-Trade” shall mean, for any Monthly Fiscal Period (as calculated
in the Monthly Report required to be delivered in the subsequent Monthly Fiscal
Period), the ratio (expressed as a percentage) of (i) the aggregate amount of
Dilution Factors relating to Trade Receivables for such Monthly Fiscal Period to
(ii) the aggregate Outstanding Balance of all Trade Receivables generated during
the preceding Monthly Fiscal Period.

“Dilution Ratio II-Trade” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) of (i) the
aggregate amount of Dilution Factors excluding all volume rebate payments
relating to Trade Receivables for such Monthly Fiscal Period to (ii) the
aggregate Outstanding Balance of all Trade Receivables generated during the
preceding Monthly Fiscal Period.

“Discount” shall mean for any Tranche:

(TR + UF) x TNI x AD

AP

Where:

 

TR

  =     the Tranche Rate applicable to such Tranche;

UF

  =     the Used Fee Rate applicable to such Tranche;

TNI

  =     the amount of such Tranche;

AD

  =     the actual number of days (including the first but excluding the last
day) during the related Tranche Period; and

AP

  =     the number of days in the annual period on the basis of which Discount
for such Tranche is calculated, being 360 if the Tranche Rate for such Tranche
is calculated by reference to any rate other than Base Rate, and 365 or 366, as
the case may be, if the Tranche Rate for such Tranche is calculated by reference
to Base Rate.

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Discount in excess of the maximum permitted by
applicable Law; and provided, further, that Discount shall not be considered
paid by any distribution if at any time such distribution is rescinded or must
be returned for any reason.

“Dispute” shall mean any dispute, deduction, claim, offset, defense,
counterclaim, set-off or obligation of any kind which has been asserted by an
Obligor with respect to a Receivable, including, without limitation, any dispute
relating to goods, purchased or leased equipment, leased real or personal
property, or services already paid for.

 

- 12 -



--------------------------------------------------------------------------------

“Distribution Center Deposit Account” shall mean a demand deposit account
identified on Exhibit B hereto maintained with a Permitted Deposit Account Bank
pursuant to an Deposit Account Agreement for the purpose of depositing payments
made by the Trade Obligors to the Seller, Servicer or the applicable Originator
or such other account as the Seller, the Servicer and the Administrative Agent
may agree upon from time to time.

“Dollar” and “$” shall mean lawful currency of the United States of America.

“Dynamic Dilution Reserve Percentage-Pharmacy” shall mean, for any Monthly
Fiscal Period (as calculated in the Monthly Report required to be delivered in
the subsequent Monthly Fiscal Period), a percentage calculated as of the last
day of such Monthly Fiscal Period, equal at any time to:

((2.25 x EDP) + ((DSP – EDP) x DSP / EDP)) x DHRP

Where:

 

EDP

  =     the average of the Dilution Ratios-Pharmacy during the preceding 13
Monthly Fiscal Periods ending on the last day of the Monthly Fiscal Period for
which such Dynamic Dilution Reserve Percentage-Pharmacy is established;

DSP

  =     the highest Dilution Ratio-Pharmacy for any Monthly Fiscal Period during
the preceding 13 consecutive Monthly Fiscal Periods ending on the last day of
the Monthly Fiscal Period for which such Dynamic Dilution Reserve
Percentage-Pharmacy is established; and

DHRP

  =     the ratio, expressed as a percentage, computed as of such day by
dividing (A) the aggregate amount of all Pharmacy Receivables originated during
the preceding 2 consecutive Monthly Fiscal Periods, by (B) the Outstanding
Balance of Eligible Receivables-Pharmacy as of the last day of the Monthly
Fiscal Period for which such Dynamic Dilution Reserve Percentage-Pharmacy is
established.

“Dynamic Dilution Reserve Percentage-Trade” shall mean, for any Monthly Fiscal
Period (as calculated in the Monthly Report required to be delivered in the
subsequent Monthly Fiscal Period), a percentage calculated as of the last day of
such Monthly Fiscal Period, equal to

2.25 x EDT x DHRT,

Where:

 

EDT   =     the average of the Dilution Ratios-Trade during the preceding 13
Monthly Fiscal Periods ending on the last day of the Monthly Fiscal Period for
which such Dynamic Dilution Reserve Percentage-Trade is established; and

 

- 13 -



--------------------------------------------------------------------------------

DHRT   =     the ratio, expressed as a percentage, computed as of such day by
dividing (A) the product of (I) 0.5 and (II) the aggregate amount of all Trade
Receivables originated during such Monthly Fiscal Period, by (B) the Outstanding
Balance of Eligible Receivables-Trade as of the last day of the Monthly Fiscal
Period for which such Dynamic Dilution Reserve Percentage-Trade is established.

“Dynamic Dilution Reserve Percentage II-Trade” shall mean, for any Monthly
Fiscal Period (as calculated in the Monthly Report required to be delivered in
the subsequent Monthly Fiscal Period), a percentage calculated as of the last
day of such Monthly Fiscal Period, equal to

((2.25 x EDT) + ((DST – EDT) x DST / EDT)) x DHRT

Where:

 

EDT   =     the average of the Dilution Ratios II-Trade during the preceding 13
Monthly Fiscal Periods ending on the last day of the Monthly Fiscal Period for
which such Dynamic Dilution Reserve Percentage II-Trade is established; DST   = 
   the highest Dilution Ratio II-Trade for any Monthly Fiscal Period during the
preceding 13 consecutive Monthly Fiscal Periods ending on the last day of the
Monthly Fiscal Period for which such Dynamic Dilution Reserve Percentage
II-Trade is established; and DHRT   =     the ratio, expressed as a percentage,
computed as of such day by dividing (A) the product of (I) 0.5 and (II) the
aggregate amount of all Trade Receivables originated during such Monthly Fiscal
Period, by (B) the Outstanding Balance of Eligible Receivables-Trade as of the
last day of the Monthly Fiscal Period for which such Dynamic Dilution Reserve
Percentage II-Trade is established.

“Dynamic Loss Reserve Percentage-Pharmacy” shall mean, for any Monthly Fiscal
Period (as calculated in the Monthly Report required to be delivered in the
subsequent Monthly Fiscal Period), the percentage calculated as of the last day
of such Monthly Fiscal Period, equal to 2.25 x LRP x LHRP

Where:

 

LRP   =     the highest average of the Default Ratios-Pharmacy computed for any
three consecutive Monthly Fiscal Periods that occurred during the period of 13
consecutive Monthly Fiscal Periods ending on the last day of the Monthly Fiscal
Period for which such Dynamic Loss Reserve Percentage- Pharmacy is established;
and

 

- 14 -



--------------------------------------------------------------------------------

LHRP

  =     a fraction, (i) the numerator of which is equal to the aggregate amount
of all Pharmacy Receivables originated during the three Monthly Fiscal Periods
ending on the last day of the Monthly Fiscal Period for which such Dynamic Loss
Reserve Percentage-Pharmacy is established and (ii) the denominator of which is
equal to the Outstanding Balance of Eligible Receivables-Pharmacy on the last
day of the Monthly Fiscal Period for which such Dynamic Loss Reserve
Percentage-Pharmacy is established.

“Dynamic Loss Reserve Percentage-Trade” shall mean, for any Monthly Fiscal
Period (as calculated in the Monthly Report required to be delivered in the
subsequent Monthly Fiscal Period), the percentage calculated as of the last day
of such Monthly Fiscal Period, equal to 2.25 x LRT x LHRT

Where:

 

LRT

  =     the highest average of the Default Ratios-Trade computed for any three
consecutive Monthly Fiscal Periods that occurred during the period of 13
consecutive Monthly Fiscal Periods ending on the last day of the Monthly Fiscal
Period for which such Dynamic Loss Reserve Percentage-Trade is established; and

LHRT

  =     a fraction, (i) the numerator of which is equal to the aggregate amount
of all Trade Receivables originated during the three Monthly Fiscal Periods
ending on the last day of the Monthly Fiscal Period for which such Dynamic Loss
Reserve Percentage-Trade is established plus 75% of the Trade Receivables
originated during the fourth Monthly Fiscal Period preceding such date and (ii)
the denominator of which is equal to the Outstanding Balance of Eligible
Receivables-Trade on the last day of the Monthly Fiscal Period for which such
Dynamic Loss Reserve Percentage- Trade is established; provided, however, if the
Dynamic Loss Reserve Percentage-Trade is calculated in connection with a Weekly
Report prepared pursuant to Section 2.14(a)(ii) hereof, the numerator shall
instead equal the aggregate amount of all Receivables originated during the
three consecutive Monthly Fiscal Periods ending on the last day of the Weekly
Period for which such Dynamic Loss Reserve Percentage-Trade is established.

“Eastern Region Unbilled Receivable” shall mean any Receivable that has not been
billed to an Obligor and which has extended payment terms and which was
originated in the Originator’s region that includes the Mechanicsville,
Virginia, Harrisburg, Pennsylvania, Perryman, Pennsylvania and Reading,
Pennsylvania distribution center locations (or such other locations as the
Seller, the Servicer and the Facility Agents may agree upon from time to time).

“Eligible Investments” shall mean book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:

 

- 15 -



--------------------------------------------------------------------------------

(a) obligations of the United States or any agency thereof, provided such
obligations are guaranteed as to the timely payment of principal and interest by
the full faith and credit of the United States;

(b) general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia that at the time of acquisition thereof are
assigned the highest rating by S&P and Moody’s;

(c) interests in any money market mutual fund which at the date of investment in
such fund has the highest fund rating by each of Moody’s and S&P which has
issued a rating for such fund (which, for S&P, shall mean a rating of “AAAm” or
“AAAmg”);

(d) commercial paper which at the date of investment has ratings of at least
“A-1+” by S&P and “P-1” by Moody’s (including, without limitation, commercial
paper meeting the foregoing criteria issued by any of any Facility Agent or the
Administrative Agent);

(e) certificates of deposit, demand or time deposits, Federal funds or banker’s
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof (or any U.S. branch
or agency of a foreign bank) and subject to supervision and examination by
Federal or state banking authorities, provided that the short-term unsecured
deposit obligations of such depository institution or trust company at the date
of investment are then rated at least “P-1” by Moody’s and “A-1+” by S&P;

(f) demand or time deposits of, or certificates of deposit issued by, any bank,
trust company, savings bank or other savings institution, which deposits are
fully insured by the Federal Deposit Insurance Corporation, provided that the
long-term unsecured debt obligations of such bank, trust company, savings bank
or other savings institution are rated at the date of investment at least “Aa2”
by Moody’s and “AA-” by S&P;

(g) demand deposits, time deposits, or certificates of deposit of, or cash
escrows in, any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof (or any domestic
branch of a foreign bank) subject to supervision and examination by Federal or
State banking or depository institution authorities (which may include a Funding
Agent and any Owner); provided, however, that at the time of the investment or
contractual commitment to invest therein the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a short-term credit rating of “P-1” or
better from Moody’s and “A-1” or better from S&P;

(h) interests in any open-end or closed-end management type investment company
or investment trust (x)(1) registered under the Investment Company Act of 1940,
(2) the portfolio of which is limited to the obligations of, or guaranteed by,
the United States and to agreements to repurchase such obligations, which
agreements, with respect to principal and interest, are at least 100%
collateralized by such obligations marked to market on a daily basis and (3) the
investment company or investment trust shall take delivery of such obligations
either directly or through an independent custodian designated in accordance
with the Investment Company Act of 1940, and (y) as will not result in the
qualification, downgrading or withdrawal of the rating then assigned to any
Conduit Purchaser’s Commercial Paper by Moody’s or S&P (as evidenced in writing
by Moody’s and S&P); and

 

- 16 -



--------------------------------------------------------------------------------

(i) such other investments as will not result in the qualification, downgrading
or withdrawal of the rating then assigned to any Conduit Purchaser’s Commercial
Paper by Moody’s or S&P (as evidenced in writing by Moody’s and S&P).

“Eligible Pharmacy Receivable Percentage” shall mean, at any time, the
percentage equivalent of a fraction the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables-Pharmacy at such time and the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“Eligible Receivable” shall mean an Eligible Receivable-Trade or a Eligible
Receivable-Pharmacy and “Eligible Receivables” shall mean, collectively, the
Eligible Receivables-Trade and the Eligible Receivables-Pharmacy.

“Eligible Receivable-Pharmacy” shall mean, at any time for the determination
thereof, any Pharmacy Receivable:

(a) which complies with all applicable Laws and other legal requirements,
whether Federal, state or local, including, without limitation, to the extent
applicable, usury laws;

(b) which constitutes an “account,” “payment intangible” or “general intangible”
as defined in the UCC as in effect in the State of New York and the jurisdiction
whose Law governs the perfection of the Administrative Agent’s security interest
therein, and is not evidenced by an “instrument”, as defined in the UCC as so in
effect;

(c) which represents (i) a right to payment for property that has been or is to
be sold, assigned or otherwise disposed of or for services rendered or to be
rendered to a Pharmacy Customer, or (ii) a general intangible under which the
account debtor’s principal obligation is a monetary obligation that relates to
the sale, assignment or disposition of property or the rendering of services to
a Pharmacy Customer, in either case originated by the applicable Pharmacy
Originator under the Master Contract in the ordinary course of its business with
a Pharmacy Obligor who was approved by the applicable Pharmacy Originator in
accordance with its Credit and Collection Policy, and which Pharmacy Obligor is
not an Affiliate of the Seller, SOA or the applicable Originator;

(d) which (i) arises from a Pharmacy Contract under a Master Contract;
(ii) either (A) is a Government Receivable or (B) under applicable law
(regardless of the language contained in any Pharmacy Contract or Master
Contract), the consent of the Pharmacy Obligor is not required for the transfer,
sale or assignment of the rights of the applicable Pharmacy Originator or the
Seller to such Receivable; and (iii) either (A) is a Government Receivable or
(B) under applicable law (regardless of the language contained in any Pharmacy
Contract or Master Contract) the Facility Agents or an Owner is not restricted
in the exercise of its rights under this Agreement, other than the right to
review the Master Contract;

(e) which constitutes a legal, valid and binding payment obligation of the
related Pharmacy Obligor (subject to collection limitations against Pass Through
Pharmacy Obligors), enforceable in accordance with its terms and not subject to
any right of offset or counterclaim and, at the time of sale, is not subject to
any Disputes;

 

- 17 -



--------------------------------------------------------------------------------

(f) which provides for payment in Dollars by the related Pharmacy Obligor;

(g) which directs payment thereof to be sent to a Permitted Lockbox, Government
Lockbox Account or a Deposit Account, provided, that Receivables which are
currently paid to account number 52922527 at Bank of America need not be sent to
a Permitted Lockbox, Government Lock box Account or Deposit Account until
June 30, 2007;

(h) which has not been repurchased by the Seller pursuant to the repurchase
provisions of this Agreement;

(i) which is not a Defaulted Receivable-Pharmacy;

(j) the Pharmacy Obligor of which does not owe (directly or as a conduit for any
Underlying Obligor) Defaulted Receivables-Pharmacy in excess of 35% of the
aggregate Outstanding Balance of all Pharmacy Receivables it owes (directly or
as a conduit for any Underlying Obligor);

(k) which was not originated in or subject to the Laws of a jurisdiction whose
Laws would make such Receivable, the related Master Contract, the related
Pharmacy Contract or the sale of the Purchased Interest to a Conduit Purchaser
hereunder unlawful, invalid or unenforceable;

(l) which is owned solely by the Seller free and clear of all Liens, except for
the Lien arising in connection with this Agreement, the Purchase Agreements and
any security agreement that is part of a Conduit Purchaser’s Commercial Paper
program securing the interests of the holders of such Conduit Purchaser’s
Commercial Paper, and in which the Owners will have, at the time of its sale
hereunder, a valid and binding undivided ownership interest or a first priority
perfected security interest;

(m) for which there has been no rejection or return of, or warranty claim or
other Dispute having arisen with respect to, the goods or services or
transactions which gave rise to such Pharmacy Receivable and all goods and
services and transactions in connection therewith have been finally performed or
delivered to the Pharmacy Customer of the Pharmacy Obligor without Dispute;

(n) which has a Pharmacy Obligor which is domiciled in the United States of
America;

(o) which has a Pharmacy Obligor who is not in default, in any manner material
to the Pharmacy Receivable in question, under the terms of the Master Contract
(directly or has an Underlying Obligor that is in default), from which such
Pharmacy Receivable arose;

(p) which is not payable in installments that are not permitted by the
provisions of the applicable Pharmacy Originator’s Credit and Collection Policy;

 

- 18 -



--------------------------------------------------------------------------------

(q) which has a Pharmacy Obligor who is not the subject of an Event of
Bankruptcy;

(r) which has not been unbilled for a period of 45 days or more;

(s) which has not been selected in a manner adverse to the Owners;

(t) which does not cause the Outstanding Balance of all Eligible
Receivables-Pharmacy which are non-adjudicated to exceed 2% of the Outstanding
Balance of all Eligible Receivables-Pharmacy;

(u) which does not cause the Outstanding Balance of all Eligible
Receivables-Pharmacy which are unbilled to exceed 1% of the Outstanding Balances
of all Eligible Receivables-Pharmacy; and

(v) which has been underwritten in accordance with the then applicable Pharmacy
Originator’s Credit and Collection Guideline to be mutually agreed upon by
Seller and Rabobank; and

(w) which does not arise under the Medicaid program of the State of Illinois.

“Eligible Receivable-Trade” shall mean, at any time for the determination
thereof, any Trade Receivable:

(a) which complies with all applicable Laws and other legal requirements,
whether Federal, state or local, including, without limitation, to the extent
applicable, usury laws;

(b) which constitutes an “account,” “payment intangible” or “general intangible”
as defined in the UCC as in effect in the State of New York and the jurisdiction
whose Law governs the perfection of the Administrative Agent’s security interest
therein, and other than Note Receivables, is not evidenced by an “instrument”,
as defined in the UCC as so in effect;

(c) which represents (i) a right to payment for property that has been or is to
be sold, assigned or otherwise disposed of or for services rendered or to be
rendered, or (ii) a general intangible under which the account debtor’s
principal obligation is a monetary obligation that relates to the sale,
assignment or disposition of property or the rendering of services, in either
case originated by the applicable Trade Originator in the ordinary course of its
business to a Trade Obligor who was approved by the applicable Trade Originator
in accordance with its Credit and Collection Policy, and which Trade Obligor is
not an Affiliate of the Seller, SOA or the applicable Trade Originator;

(d) which arises from a Trade Receivables Contract that (i) does not require the
Trade Obligor under such Trade Contract to consent to the transfer, sale or
assignment of the rights of the applicable Trade Originator or the Seller under
such Trade Contract and (ii) does not contain any provision that restricts the
ability of the Facility Agents or an Owner to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
except, in each case, as consented to or waived in writing by the related Trade
Obligor;

 

- 19 -



--------------------------------------------------------------------------------

(e) which constitutes a legal, valid and binding payment obligation of the
related Trade Obligor, enforceable in accordance with its terms and not subject
to any right of offset or counterclaim and, at the time of sale, is not subject
to any Disputes;

(f) which provides for payment in Dollars by the related Trade Obligor;

(g) which directs payment thereof to be sent to a Permitted Lockbox or a Deposit
Account;

(h) which has not been repurchased by the Seller pursuant to the repurchase
provisions of this Agreement;

(i) which is not a Defaulted Receivable-Trade;

(j) the Trade Obligor of which does not owe Defaulted Receivables-Trade in
excess of 25% of the aggregate Outstanding Balance of all Trade Receivables it
owes;

(k) which was not originated in or subject to the Laws of a jurisdiction whose
Laws would make such Trade Receivable, the related Trade Receivables Contract or
the sale of the Purchased Interest to a Conduit Purchaser hereunder unlawful,
invalid or unenforceable;

(l) which is owned solely by the Seller free and clear of all Liens, except for
the Lien arising in connection with this Agreement, the Purchase Agreements and
any security agreement that is part of a Conduit Purchaser’s Commercial Paper
program securing the interests of the holders of such Conduit Purchaser’s
Commercial Paper, and in which the Owners will have, at the time of its sale
hereunder, a valid and binding undivided ownership interest or a first priority
perfected security interest;

(m) for which there has been no rejection or return of, or warranty claim or
other Dispute having arisen with respect to, the goods or services or
transactions which gave rise to such Trade Receivable and all goods and services
and transactions in connection therewith have been finally performed or
delivered to the Trade Obligor without Dispute;

(n) which has payment terms requiring payment after receipt of the original
Billing Statement with respect thereto; provided, that (I) Eastern Region
Unbilled Receivables shall be deemed to satisfy this clause (n) to the extent
the sum of the Outstanding Balances of all Eastern Region Unbilled Receivables
does not exceed 2% of the Outstanding Balances of all Eligible
Receivables-Trade; and (II) Other Unbilled Receivables shall be deemed to
satisfy this clause (n) to the extent the sum of the Outstanding Balances of all
Other Unbilled Receivables does not exceed 3% of the Outstanding Balances of all
Eligible Receivables-Trade, provided, further, however, that the aggregate
amount of the Outstanding Balances of Eastern Region Unbilled Receivables and
Other Unbilled Receivables with the longest “Unbilled Periods” (as defined
below), if any, which would need to be removed from the pool of Eligible
Receivables-Trade in order to make the weighted average “Unbilled Periods” of
all such Trade Receivables less than 21 days shall be excluded from Eligible
Receivables-Trade, provided, further, however, that any Eastern Region Unbilled
Receivable or Other Unbilled Receivable with respect to which the period from
the date the related good is shipped to the related Trade Obligor to the
scheduled date the Billing Statement which will include such Eastern Region
Unbilled Receivable or Other

 

- 20 -



--------------------------------------------------------------------------------

Unbilled Receivable will be delivered exceeds 365 days shall be excluded from
Eligible Receivables-Trade. As used in this clause (n), “Unbilled Period” shall
mean, with respect to an Eastern Region Unbilled Receivable or Other Unbilled
Receivable, the period from the last day of the preceding Monthly Fiscal Period
to the scheduled date the Billing Statement which will include such Eastern
Region Unbilled Receivable or Other Unbilled Receivable will be delivered.

(o) which has a Trade Obligor which is domiciled in the United States of
America;

(p) which has a Trade Obligor who is not in default, in any manner material to
the Trade Receivable in question, under the terms of the Trade Receivables
Contract, if any, from which such Trade Receivable arose;

(q) which is not payable in installments that are not permitted by the
provisions of the applicable Trade Originator’s Credit and Collection Policy;

(r) which has a Trade Obligor who is not the subject of an Event of Bankruptcy;

(s) which has not been selected in a manner adverse to the Owners;

(t) which has been underwritten in accordance with the then applicable Trade
Originator’s Credit and Collection Policy, and has terms which have not been
modified, impaired, waived, altered, extended or renegotiated since its
origination in any way;

(u) which does not arise in whole or in part from the sale of products purchased
by the applicable Originator from a Person which is entitled to the benefits of
the federal Packers and Stockyards Act of 1921, as may be amended from time to
time, with respect to such products; and

(v) which, if it is a Lease Receivable or Note Receivable, has a Trade Obligor
which is not the Trade Obligor with respect to any Lease Receivable or Note
Receivable which is 57 days or more past the date of the related Billing
Statement.

“Eligible Trade Receivable Percentage” shall mean, at any time, the percentage
equivalent of a fraction the numerator of which is the aggregate Outstanding
Balance of the Eligible Receivables-Trade at such time and the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.

“ERISA” shall mean, the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Internal Revenue Code, or (ii) solely for purposes of potential liability
under Section 302(c)(11) of

 

- 21 -



--------------------------------------------------------------------------------

ERISA and Section 412(c)(11) of the Internal Revenue Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Internal Revenue Code,
described in Section 414(m) or (o) of the Internal Revenue Code.

“ERISA Event” shall mean, with respect to any Person, (i) with respect to any
Plan, a reportable event, as defined in Section 4043 of ERISA, as to which the
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified within 30 days of the occurrence of such event, or (ii) the
withdrawal of such Person or any ERISA Affiliate from a multiple employer Plan
during a plan year in which it is a “substantial employer”, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by such Person or any ERISA
Affiliate to meet the minimum funding standard of Section 412 of the Internal
Revenue Code or Section 302 of ERISA with respect to any Plan, including,
without limitation, the failure to make on or before its due date a required
installment under Section 412(m) of the Internal Revenue Code or Section 302(e)
of ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by such Person or any ERISA
Affiliate to terminate any Plan, or (v) the adoption of an amendment to any Plan
that pursuant to Section 401(a)(29) of the Internal Revenue Code or Section 307
of ERISA would result in the loss of tax-exempt status of the trust of which
such Plan is a part if such Person or an ERISA Affiliate fails to timely provide
security to the Plan in accordance with the provisions of said Sections, or
(vi) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by such Person or any ERISA Affiliate of a notice from a
Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for such Person or any ERISA Affiliate to incur liability
under Title IV of ERISA or under Sections 412(c)(11) or 412(n) of the Internal
Revenue Code with respect to any Plan.

“Eurodollar Rate” shall mean, with respect to any Tranche Period, a rate per
annum equal to the quotient (expressed as a percentage and rounded upwards, if
necessary, to the nearest 1/16 of 1%) obtained by dividing (i) LIBOR for such
Tranche Period by (ii) 100% minus the LIBOR Reserve Percentage for such Tranche
Period, if any.

“Event of Bankruptcy” shall mean, for any Person:

(a) that such Person shall fail generally to, or admit in writing its inability
to, pay its debts as they become due; or

(b) a proceeding shall have been instituted and remains unstayed or undismissed
for a period of 60 days in a court having jurisdiction in the premises seeking a
decree or order for relief in respect of such Person in an involuntary case
under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person or for any substantial part of its property, or for the winding-up or
liquidation of its affairs; or

 

- 22 -



--------------------------------------------------------------------------------

(c) the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or such
Person’s consent to the entry of an order for relief in an involuntary case
under any such Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person or for any substantial part of its
property, or any general assignment for the benefit of creditors; or

(d) such Person or any Subsidiary of such Person shall take any corporate action
in furtherance of any of the actions set forth in the preceding clause (a),
(b) or (c).

“Excess Concentration Amount” shall mean, at any time, the sum, without
duplication, of the following:

(a) the aggregate amount, if any, by which the Outstanding Balances of all
Eligible Receivables of all Obligors and their respective Subsidiaries and
Affiliates, at such time, exceeds the Concentration Factor applicable thereto at
such time;

(b) the amount, if any, by which the Outstanding Balance of all Eligible
Receivables-Trade which do not arise from the sale or delivery of goods,
including, without limitation, Note Receivables and Lease Receivables, exceeds
5.00% of the aggregate Outstanding Balance of all Eligible Receivables;

(c) the amount, if any, by which the Outstanding Balances of all Eligible
Receivables of the two largest Group C Obligors and their respective
Subsidiaries and Affiliates, at such time, exceeds the Loss Floor Percentage of
the aggregate Outstanding Balance of all Eligible Receivables;

(d) if no Reserve Trigger Event has occurred, the amount, if any, by which the
Outstanding Balances of all Eligible Receivables-Pharmacy which are Pass Through
Pharmacy Receivables exceeds 35.00% of the aggregate Outstanding Balance of all
Eligible Receivables-Pharmacy;

(e) if no Reserve Trigger Event has occurred, the amount, if any, by which the
Outstanding Balance of all Eligible Receivables-Pharmacy which are Pass Through
Pharmacy Receivables exceeds 10% of the Outstanding Balance of all Eligible
Receivables;

(f) if no Reserve Trigger Event has occurred, the amount, if any, by which the
Outstanding Balance of all Eligible Receivables-Pharmacy are the obligations of
Government Obligors exceeds 12.5% of the Outstanding Balance of all Eligible
Receivables;

(g) if no Reserve Trigger Event has occurred, the amount, if any, by which the
Outstanding Balances of Eligible Receivables-Pharmacy which are the obligations
of Government Obligors exceeds 35% of the aggregate Outstanding Balance of all
Eligible Receivables-Pharmacy; and

(h) the amount, if any, by which the Outstanding Balance of all Eligible
Receivables-Trade which are Note Receivables or Lease Receivables exceeds 1.50%
of the aggregate Outstanding Balance of all Eligible Receivables.

 

- 23 -



--------------------------------------------------------------------------------

“Excess Funding Deposit” shall mean, at any time of determination, the amount on
deposit in the Collection Account pursuant to Section 2.15 hereof at such time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute thereto.

“Expiration Date” shall mean the earliest of (i) the date specified in a notice
by the Seller to the Facility Agents, which date shall be not less than five
Business Days following receipt of such notice, (ii) November 30, 2014 or
(iii) the day on which the Administrative Agent delivers a Notice of Termination
pursuant to Section 7.02 hereof or a Termination Event described in
Section 7.01(j) hereof occurs.

“Facility Agent” shall mean, with respect to any Conduit Purchaser and its
Conduit Support Providers, the entity acting as agent for such Conduit Purchaser
and Conduit Support Providers identified on the signature pages hereto and any
assignee thereof which executes an Assignment and Assumption Agreement and any
successor thereto.

“Fee Letter” shall mean the second amended and restated letter agreement, dated
as of the date hereof, between the Seller and the Administrative Agent, as such
letter agreement may be amended or otherwise modified from time to time.

“First-Tier Purchase Agreements” shall mean collectively, (i) the Purchase and
Sale Agreement dated as of November 15, 2006 by and between SOA, as purchaser,
and the Trade Originators, as sellers, as the same may from time to time be
amended, supplemented or otherwise modified and (ii) the Purchase and Sale
Agreement dated as of May 30, 2007 by and between SOA, as purchaser, and the
Pharmacy Originators, as sellers, as the same may from time to time be amended,
supplemented or otherwise modified.

“Fiscal Year” shall mean each year which is the fiscal year of the Seller, the
Servicer and any Originators, respectively, for accounting purposes.

“Floor Reserve Percentage” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), a percentage calculated as of the last day of such
Monthly Fiscal Period, equal to the sum of A + B + C,

Where:

 

A    =      the Loss Floor Percentage in effect on the last day of the Monthly
Fiscal Period for which such Floor Reserve Percentage is established. B    =  
   the product of EDP times DHRP times the Eligible Pharmacy Receivables
Percentage. EDP    =      the average of the Dilution Ratios-Pharmacy during the
preceding 13 Monthly Fiscal Periods ending on the last day of the Monthly Fiscal
Period for which such Floor Reserve Percentage is established.

 

-24 -



--------------------------------------------------------------------------------

DHRP

     =         the ratio, expressed as a percentage, computed as of such day by
dividing (A) the aggregate amount of all Pharmacy Receivables originated during
the preceding 2 consecutive Monthly Fiscal Periods, by (B) the Outstanding
Balance of Eligible Receivables-Pharmacy as of the last day of the Monthly
Fiscal Period for which such Floor Reserve Percentage is established.

C

     =         (i) at any time prior to the occurrence of a Reserve Trigger
Event, the product of EDT-I and DHRT and (ii) at any time from and after the
occurrence of a Reserve Trigger Event, the sum of (A) the product of EDT-II and
DHRT and (B) the Total Volume Rebate Accrual Percentage.

EDT-I

     =         the average of the Dilution Ratios-Trade during the preceding 13
Monthly Fiscal Periods ending on the last day of the Monthly Fiscal Period for
which such Floor Reserve Percentage is established.

DHRT

     =         the ratio, expressed as a percentage, computed as of such day by
dividing (A) the product of (I) 0.5 and (II) the aggregate amount of all Trade
Receivables originated during such Monthly Fiscal Period, by (B) the Outstanding
Balance of Eligible Receivables-Trade as of the last day of the Monthly Fiscal
Period for which such Floor Reserve Percentage is established.

EDT-II

     =         the average of the Dilution Ratios II-Trade during the preceding
13 Monthly Fiscal Periods ending on the last day of the Monthly Fiscal Period
for which such Floor Reserve Percentage is established.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Government Lockbox Account” shall mean a demand deposit account identified on
Part II of Exhibit B hereto maintained with a Permitted Lockbox Bank in the name
of the related Pharmacy Originator pursuant to a Lockbox Agreement into which
payments for Government Receivables and other Pharmacy Receivables are
deposited.

“Government Obligor” shall mean the United States of America, any territory or
possession of the United States of America, any State, any political subdivision
of any of the foregoing, any agency or instrumentality of any of the foregoing,
any public school and any public healthcare institution and any military agency
or instrumentality.

“Government Receivables” shall mean any Pharmacy Receivable paid for by or on
behalf of the United States government, any state, locality or instrumentality
thereof.

 

- 25 -



--------------------------------------------------------------------------------

“Government Reserve Percentage” shall mean, for any Monthly Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the percentage calculated as of the last day of such
Monthly Fiscal Period, equal to, (a) at any time prior to the occurrence of a
Reserve Trigger Event, zero, and (b) at any time from and after the occurrence
of a Reserve Trigger Event, the percentage equivalent of a fraction (i) the
numerator of which is the Outstanding Balance of Government Receivables on the
last day of such Monthly Fiscal Period, and (ii) the denominator of which is the
aggregate Outstanding Balance of all Eligible Receivables on the last day of
such Monthly Fiscal Period.

“Group A Obligor” shall mean, as determined in accordance with Section 1.03
hereof, any Obligor whose short-term debt is rated at least “A-1” by S&P and at
least “P-1” by Moody’s, or in the case of an Obligor with long-term senior
unsecured debt ratings only, at least “A+” by S&P, and at least “A1” by Moody’s.

“Group B Obligor” shall mean, as determined in accordance with Section 1.03
hereof, any Obligor (i) who is not a Group A Obligor and (ii) whose short-term
debt is rated at least “A-2” by S&P and at least “P-2” by Moody’s, or in the
case of an Obligor with long-term senior unsecured debt ratings only, at least
“BBB+” by S&P and at least “Baa1” by Moody’s.

“Group C Obligor” shall mean, as determined in accordance with Section 1.03
hereof, any Obligor (i) who is not a Group A Obligor or a Group B Obligor and
(ii) whose short-term debt is rated at least “A-3” by S&P and at least “P-3” by
Moody’s, or in the case of an Obligor with long-term senior unsecured debt
ratings only, at least “BBB-” by S&P and at least “Baa3” by Moody’s.

“Group D Obligor” shall mean, as determined in accordance with Section 1.03
hereof, any Obligor who is not a Group A Obligor, Group B Obligor or Group C
Obligor.

“Guaranty” shall mean the guaranty, dated as of the date hereof, made by
SUPERVALU in favor of the Administrative Agent, as such guaranty may be amended
or otherwise modified from time to time

“Incremental Purchase” shall have the meaning specified in Section 2.02 hereof.

“Indemnified Parties” shall have the meaning specified in Section 9.02(a)
hereof.

“Independent Director” shall have the meaning specified in Section 6.01(o)(x)
hereof.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time and any successor thereto, and the regulations promulgated and
rulings issued thereunder.

“Investment” in any Person shall mean any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person.

 

- 26 -



--------------------------------------------------------------------------------

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

“Lease Receivable” shall mean any indebtedness owed to the Seller or any
Originator by any Trade Obligor under a contract evidencing a monetary
obligation incurred by such Trade Obligor to any Originator in connection with
the lease of real property or of equipment or other assets.

“LIBOR” shall mean, with respect to any Tranche funded by reference to the
Eurodollar Rate and the Tranche Period therefor, the rate appearing on Telerate
Page 3750 of the (or on any successor or substitute page of such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the applicable Facility Agent from time to time
in accordance with its customary practices for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time) two London Business Days prior to the
first day of such Tranche Period, as the rate for Dollar deposits for a period
comparable to such Tranche Period and in an amount comparable to such Tranche;
provided, that in the event no rate is so posted, “LIBOR” shall mean the
arithmetic average (rounded up to only four decimal places) of the offered
quotations by the related Facility Agent for Dollar deposits for a period
comparable to such Tranche Period and in an amount comparable to such Tranche at
or about 11:00 a.m. (London time) two London Business Days prior to the Tranche
Period in an amount substantially equal to the amount of dollars to be funded.

“LIBOR Reserve Percentage” shall mean, for any Tranche funded by reference to
the Eurodollar Rate and any Tranche Period therefor, the maximum reserve
percentage, if any, applicable to the related Owner under Regulation D during
such Tranche Period (or if more than one percentage shall be applicable, the
daily average of such percentages for those days in such Tranche Period during
which any such percentage shall be applicable) for determining such Owner’s
reserve requirement (including any marginal, supplemental or emergency reserves)
with respect to liabilities or assets having a term comparable to such interest
period consisting or included in the computation of Eurocurrency Liabilities (as
defined in Regulation D). Without limiting the effect of the foregoing, but
without duplicating the provisions of Section 9.02, the LIBOR Reserve Percentage
shall reflect any other reserves required to be maintained by an Owner by reason
of any Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which LIBOR is to be determined or (b) any category of
extensions of credit or other assets which include LIBOR-based credits or
assets.

“Lien” shall mean, in respect of the property of any Person, any ownership
interest of any other Person, any mortgage, deed of trust, hypothecation,
pledge, lien, security interest, filing of any financing statement, charge or
other encumbrance or security arrangement of any nature whatsoever, including,
without limitation, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement, consignment or lease intended as, or having the
effect of, security.

“Liquidity Funding Rate” shall mean, for any applicable Tranche and Tranche
Period and the applicable Facility Agent and its related Ownership Group, an
interest rate per annum equal to the Eurodollar Rate for such Tranche Period
plus 0.50%.

 

- 27 -



--------------------------------------------------------------------------------

“Lockbox Account” shall mean a demand deposit account identified on Part I of
Exhibit B hereto (other than a Government Lockbox Account) maintained with a
Permitted Lockbox Bank pursuant to a Lockbox Agreement for the purpose of
depositing payments made by the Obligors or such other account as the Seller,
the Servicer and the Administrative Agent may agree upon from time to time.

“Lockbox Agreement” shall mean the agreement that governs the operation of a
Permitted Lockbox and related Lockbox Account or Government Lockbox Account
which is in compliance with Section 4.09 hereof and which for a Lockbox Account
is substantially in the form of Exhibit F-1 hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Lockbox Transfer Letter” shall mean, with respect to a Lockbox Account, a
letter in substantially the form of Attachment A to the Lockbox Agreement.

“London Business Day” shall mean any Business Day on which dealings in deposits
in United States dollars are transacted in the London interbank market.

“Loss Floor Percentage” shall mean, at any time, the greater of (i) 10% and
(ii) the percentage equivalent of a fraction, the numerator of which is the sum
of the five largest Outstanding Balances of Eligible Receivables which are not
Group A Obligors, Group B Obligors or Group C Obligors at such time, and the
denominator of which is the sum of the Outstanding Balances of all Eligible
Receivables at such time.

“Loss to Liquidation Ratio-Trade” shall mean, for any Monthly Fiscal Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Balance of all Trade Receivables which became
Charge-Off-Trade during such Monthly Fiscal Period (without giving effect to any
recoveries during such Monthly Fiscal Period) to (ii) the aggregate amount of
Collections of Trade Receivables (other than Collections of Trade Receivables
deemed to have been received pursuant to Section 2.08(e) hereof) during such
Monthly Fiscal Period.

“Majority Facility Agents” shall have the meaning specified in Section 7.02
hereof.

“Master Contract” shall mean any and all agreements between a Pharmacy
Originator and a Pharmacy Obligor which establish the terms under which the
Pharmacy Originator will make sales to Pharmacy Customers and the Pharmacy
Obligor will reimburse the Pharmacy Originator for such sales.

“Match Funded Conduit Purchaser” shall mean each Conduit Purchaser that, on or
after the initial Purchase Date, notifies the Seller, the Servicer and the
Administrative Agent in writing that it is funding its Purchased Interest (or a
portion thereof) with Commercial Paper issued by it, or for its benefit, in
specified Tranches funded through the issuance of Commercial Paper selected in
accordance with Section 2.06(b) and that, in each case, has not subsequently
notified the Seller, the Servicer and the Administrative Agent in writing that
it will no longer be funding its Purchased Interest through specific Tranches
and that the Seller will no longer be permitted to select Tranches in accordance
with Section 2.06(b) with respect to such Conduit Purchaser (at which time such
Conduit Purchaser shall be a Pool-Funded Conduit Purchaser).

 

- 28 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Servicer and its
Subsidiaries taken as a whole, (b) the ability of the Servicer to perform any of
its obligations under any Purchase Documents or (c) the rights or benefits
available to the Purchasers under any Purchase Documents.

“Maximum Net Investment” shall mean $200,000,000, unless increased with the
consent of the Conduit Purchasers, the Alternate Purchasers and the Facility
Agents and confirmation by S&P and/or Moody’s, as applicable, of the
then-current ratings of the Commercial Paper if required by S&P and/or Moody’s,
as applicable, or reduced as provided in Section 2.11(a) hereof; provided,
however, that at all times on and after the Expiration Date, the “Maximum Net
Investment” shall mean the Aggregate Net Investment.

“Monthly Fiscal Period” shall mean each 28-day fiscal period of SUPERVALU’s
fiscal year commencing with the first day of the fiscal year ended February 24,
2007, as set forth on Exhibit K hereto, as updated from time to time.

“Monthly Report” shall have the meaning specified in Section 2.14(a)(i) hereof.

“Monthly Report Date” shall mean, with respect to each Monthly Fiscal Period,
the day which is 10 Business Days following the end of such Monthly Fiscal
Period.

“Moody’s” shall mean Moody’s Investors Service, Inc., together with any
successor that is a nationally recognized statistical rating association.

“Multiemployer Plan” shall mean, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by such Person or any
ERISA Affiliate on behalf of its employees and which is covered by Title IV of
ERISA.

“Net Receivables Balance” shall mean, at any time, the Outstanding Balances of
the Eligible Receivables at such time reduced by the Excess Concentration Amount
at such time.

“New Collections” shall have the meaning specified in Section 2.08(a) hereof.

“Nieuw Amsterdam” shall mean Nieuw Amsterdam Receivables Corporation, a Delaware
corporation, together with its successors and any of its assigns that is a
multi-seller commercial paper conduit administered by the Nieuw Amsterdam
Facility Agent or any of its Affiliates and which executes an Assignment and
Assumption Agreement.

“Nieuw Amsterdam Facility Agent” shall mean Rabobank in its capacity as facility
agent to the Nieuw Amsterdam Owners under this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

“Nieuw Amsterdam Liquidity Agreement” shall mean the Liquidity Agreement, dated
as of November 15, 2006, among Nieuw Amsterdam, the financial institutions from
time to time party thereto as liquidity providers, and Rabobank, as agent for
such liquidity providers.

“Nieuw Amsterdam Owners” shall mean, collectively, Nieuw Amsterdam and its
related Owners.

“Nieuw Amsterdam Ownership Group” shall mean the Ownership Group described in
clause (a) of the definition of “Ownership Group” in this Section 1.01.

“Note Receivable” shall mean any indebtedness owed to the Seller or any
Originator by any Trade Obligor under a contract evidencing a monetary
obligation incurred by such Trade Obligor to any Originator in connection with
the acquisition of equipment, working capital loans or the acquisition of the
assets of one or more retail stores, which receivable is identified on
SUPERVALU’s notes receivables system.

“Notice of Termination” shall have the meaning specified in Section 7.02 hereof.

“Obligor” shall mean, a Trade Obligor or a Pharmacy Obligor and “Obligors” shall
mean, collectively, the Trade Obligors and the Pharmacy Obligors.

“Office” shall mean, when used in connection with the Administrative Agent, each
Facility Agent, each Conduit Purchaser, each Alternate Purchaser, the Seller and
the Servicer their respective offices as set forth on the signature pages
hereto, or, in the case of each Originator and SOA, at the address set forth on
Exhibit I hereto, or at such other office or offices of the Administrative
Agent, the applicable Conduit Purchaser, the applicable Alternate Purchaser, the
applicable Facility Agent, the Seller, the Servicer, SOA, the applicable
Originator or branch, Subsidiary or Affiliate of any thereof as may be
designated in writing from time to time by the Administrative Agent, the
applicable Conduit Purchaser, the applicable Alternate Purchaser, the applicable
Facility Agent, the Seller, the Servicer, SOA or the applicable Originator to
the Administrative Agent, the Conduit Purchasers, the Facility Agents, the
Seller, the Servicer, SOA or the applicable Originator, as appropriate.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case, whether foreign or domestic.

“Originator” shall mean a Pharmacy Originator or a Trade Originator and
“Originators” shall mean, collectively, the Pharmacy Originators and the Trade
Originators.

“Other Unbilled Receivable” shall mean a Receivable that has not been billed to
an Obligor and which has extended payment terms and that is not an Eastern
Region Unbilled Receivable.

“Outstanding Balance” of any Receivable shall mean, at any time, the then
outstanding amount thereof.

 

- 30 -



--------------------------------------------------------------------------------

“Owners” shall mean, at any time, the Conduit Purchasers, Alternate Purchasers,
Conduit Support Providers and any of their respective successors and assigns
that may purchase any portion of the Purchased Interest pursuant hereto or which
acquires an undivided interest in any Tranche pursuant to a Conduit Support
Document.

“Owner’s Percentage” shall mean, at any time, with respect to any Owner in an
Ownership Group and the Purchased Interest funded by the related Facility Agent,
the individual percentage interest of such Owner in the portion of the Purchased
Interest funded by the related Facility Agent.

“Ownership Group” shall mean each of the following separate groups of Facility
Agents and Owners: (a) the Nieuw Amsterdam Facility Agent, Nieuw Amsterdam, any
other Conduit Purchaser administered by the Nieuw Amsterdam Facility Agent or
any Affiliate of the Nieuw Amsterdam Facility Agent, and each related Owner, and
(b) each other related group consisting of a Conduit Purchaser, a Facility
Agent, any other Conduit Purchaser administered by such Facility Agent, an
Alternate Purchaser and related Owners that may become a party hereto from time
to time by the execution of an Assignment and Assumption Agreement by such
Conduit Purchaser, Alternate Purchaser and Facility Agent (who is not a member
of the Nieuw Amsterdam Ownership Group).

“Ownership Group Maximum Net Investment” shall mean, with respect to any
Ownership Group, such Ownership Group’s pro rata share of the Maximum Net
Investment. The Nieuw Amsterdam Ownership Group is the only initial Ownership
Group and its initial Ownership Group Maximum Net Investment is set forth on
Schedule II hereto.

“Ownership Group Percentage” shall mean, with respect to an Ownership Group, the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Maximum Net Investment of such Ownership Group and the denominator of
which is the Maximum Net Investment. The Nieuw Amsterdam Ownership Group is the
only initial Ownership Group and its respective initial Ownership Group
Percentage is set forth on Schedule II hereto.

“PACA” shall mean the federal Perishable Agricultural Commodities Act of 1930,
as amended from time to time, and all regulations issued thereunder.

“PACA Reserve Percentage” shall mean, for any Monthly Period (as calculated in
the Monthly Report required to be delivered in the subsequent Monthly Fiscal
Period), the percentage calculated as of the last day of such Monthly Fiscal
Period, equal to, (a) at any time prior to the occurrence of a Reserve Trigger
Event, zero, and (b) at any time from and after the occurrence of a Reserve
Trigger Event, the Eligible Trade Receivable Percentage of the percentage
equivalent of a fraction (i) the numerator of which is the average aggregate
dollar amount of receivables originated as a result of sales of “perishable
agricultural commodities” (as such term is defined in PACA) during the three
most recent Monthly Fiscal Periods preceding such Monthly Report Date, and
(ii) the denominator of which is the average aggregate dollar amount of all
Trade Receivables originated during the three most recent Monthly Fiscal Periods
preceding such Monthly Report Date.

 

- 31 -



--------------------------------------------------------------------------------

“Pass Through Pharmacy Obligor” shall mean a Pharmacy Obligor who under the
applicable Master Contract is obligated to make payment only to the extent it
receives payment from an Underlying Obligor.

“Pass Through Pharmacy Receivable” shall mean a Pharmacy Receivable which arises
under a Pharmacy Contract which obligates the Pass Through Pharmacy Obligor to
make payment only to the extent it receives payment from another Person (an
“Underlying Obligor”).

“Pass Through Reserve Percentage” shall mean, for any Monthly Period (as
calculated in the Monthly Report required to be delivered in the subsequent
Monthly Fiscal Period), the percentage calculated as of the last day of such
Monthly Fiscal Period, equal to, (a) at any time prior to the occurrence of a
Reserve Trigger Event, the product of (i) the difference, but not less than
zero, between (x) 100% minus the sum of (X + SFR + YR + GR +PR) (as each of
those amounts is defined in the definition of “Total Reserve Requirement”) minus
(y) 50% and (ii) the aggregate Outstanding Balance of Pass Through Pharmacy
Receivables on the last day of such Monthly Fiscal Period divided by (iii) the
aggregate Outstanding Balance of all Eligible Receivables on the last day of
such Monthly Fiscal Period, and (b) at any time from and after the occurrence of
a Reserve Trigger Event, the percentage equivalent of a fraction (i) the
numerator of which is the aggregate Outstanding Balance of Pass Through Pharmacy
Receivables on the last day of such Monthly Fiscal Period, and (ii) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables on the last day of such Monthly Fiscal Period.

“Payment Term Extension” shall mean, with respect to any Receivable, the period
of time commencing on the date such Receivable is originated and ending on the
date such Receivable becomes due and payable as indicated on the related Billing
Statement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

“Permitted Deposit Account Bank” shall mean a bank identified on Exhibit B
hereto or such other bank as the Servicer, the Seller and the Administrative
Agent may agree upon from time to time.

“Permitted Lockbox” shall mean a post office box or other mailing location
identified on Exhibit B hereto maintained by a Permitted Lockbox Bank pursuant
to a Lockbox Agreement for the purpose of receiving payments made by the
Obligors for subsequent deposit into a related Lockbox Account or Government
Lockbox Account, or such other post office box or mailing location as the
Administrative Agent, the Seller and the Servicer may agree upon from time to
time.

“Permitted Lockbox Bank” shall mean a bank identified on Exhibit B hereto or
such other bank as the Servicer, the Seller and the Administrative Agent may
agree upon from time to time.

 

- 32 -



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, limited liability company,
partnership (general or limited), trust, business trust, unincorporated
association, joint venture, joint-stock company, Official Body or any other
entity of whatever nature.

“Pharmacy Contract” shall mean any and all instruments, agreements, receipts,
invoices or other writings between a Pharmacy Originator and a Pharmacy Obligor
which evidence a contractual right to a Pharmacy Receivable.

“Pharmacy Customer” shall mean any of a Pharmacy Originator’s retail customers
of prescription pharmaceuticals and durable medical goods and supplies that has
a Pharmacy Obligor that is responsible for any unpaid balance when the
prescription pharmaceuticals and durable medical good and supplies sale
concludes.

“Pharmacy Obligor” shall mean, for any Pharmacy Receivable, an insurance
company, state or federal government or medical services provider obligated to
make payments to the Seller or the applicable Pharmacy Originator.

“Pharmacy Originator” shall have the meaning given to such term in the first
recital hereto.

“Pharmacy Receivable” shall mean all indebtedness owed to the Seller or a
Pharmacy Originator by any Pharmacy Obligor (directly or as a conduit for an
Underlying Obligor) (without giving effect to any purchase hereunder by the
Owners at any time), whether or not constituting an account, a payment
intangible or a general intangible and whether or not evidenced by chattel paper
or an instrument, whether now existing or hereafter arising and wherever
located. Such indebtedness shall arise in connection with the sale of
prescription pharmaceuticals and durable medical goods and supplies to Pharmacy
Customers by the applicable Pharmacy Originator and include all monies due or to
become due under any related Pharmacy Contracts including the right to payment
of any other obligations of such Pharmacy Obligor with respect thereto.
Notwithstanding the foregoing, once a Pharmacy Receivable has been deemed
collected or is repurchased pursuant to Section 2.08(e) or 2.08(f) hereof and
payment therefor received by the Administrative Agent (on behalf of the Facility
Agents), it shall no longer constitute a Pharmacy Receivable hereunder.

“Plan” shall mean, with respect to any Person, any employee benefit or other
plan which is or was at any time during the current year or immediately
preceding five years established or maintained by such Person or any ERISA
Affiliate and which is covered by Title IV of ERISA, other than a Multiemployer
Plan.

“Pool-Funded Conduit Purchaser” shall mean Nieuw Amsterdam and each Conduit
Purchaser that is not a Match Funded Conduit Purchaser.

“Pool-Funded CP Costs” shall mean for each day, (i) discount or interest accrued
on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities

 

- 33 -



--------------------------------------------------------------------------------

which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase or financing facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of Pool-Funded CP Costs related to the
prepayment of any investment of a Pool-Funded Conduit Purchaser pursuant to the
terms of any receivable purchase or financing facilities funded by a Pool-Funded
Conduit Purchaser substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if the Seller shall request any Purchase during any period of
time determined by the related Facility Agent in its sole discretion, to result
in incrementally higher CP Costs applicable to such Purchase, the principal
associated with the related Ownership Group’s Pro Rata Share of any such
Purchase shall, during such period, be deemed to be funded by the Pool-Funded
Conduit Purchaser in a special pool (which may include capital associated with
other receivable purchase or financing facilities) for purposes of determining
such additional Pool-Funded CP Costs applicable only to such special pool and
charged each day during such period against such principal.

“Pooled Commercial Paper” shall mean all short-term Commercial Paper issued by a
Pool-Funded Conduit Purchaser from time to time, subject to any pooling
arrangement by such Pool-Funded Conduit Purchaser.

“Potential Termination Event” shall mean any event that, with the giving of
notice or the passage of time, or both, would unavoidably constitute a
Termination Event.

“Proceeds” shall mean “proceeds” as defined in Section 9-102(a) of the Uniform
Commercial Code as in effect in the State of New York and the jurisdiction whose
Law governs the perfection of the Owners’ ownership interests therein.

“Purchase” shall mean a purchase by an Owner of an undivided percentage
ownership interest in Receivables hereunder, together with the Related Security
and Collections with respect thereto.

“Purchase Agreements” shall mean, collectively, the First-Tier Purchase
Agreements and the Second-Tier Purchase Agreements.

“Purchase Availability Amount” shall mean, as of any date, an amount equal to
the excess, if any, of (i) the Maximum Net Investment as of such date over
(ii) the Aggregate Net Investment as of such date.

“Purchase Documents” shall mean this Agreement, the Purchase Agreements, the Fee
Letter, the Guaranty, the Subservicing Agreements, the Lockbox Agreements, the
Deposit Account Agreements, the Concentration Account Agreements, the Lockbox
Transfer Letters, the Deposit Account Transfer Letters, the Concentration
Account Transfer Letters and such other agreements, documents and instruments
entered into and delivered by Seller, the Servicer or any Originator in
connection with the transactions contemplated by this Agreement.

“Purchase Notice” shall have the meaning specified in Section 2.03 hereof.

 

- 34 -



--------------------------------------------------------------------------------

“Purchase Price” shall mean with respect to any Incremental Purchase, the amount
agreed to by the Seller and the Facility Agents and paid to the Seller by the
Facility Agents, on behalf of the Owners, as set forth in the Purchase Notice
related to such Incremental Purchase, but not in excess of the Purchase
Availability Amount on the date of such Incremental Purchase (without giving
effect thereto). Purchase Price refers to an amount actually paid and does not
include any amount of Deferred Purchase Price.

“Purchased Interest” shall mean, at any time, an undivided percentage ownership
interest in (i) each and every then outstanding Receivable, (ii) all Related
Security with respect to each such Receivable, (iii) all Collections with
respect thereto and (iv) all cash and non-cash Proceeds of the foregoing, equal
to the Buyers’ Percentage Interest at such time, and only at such time (without
regard to prior calculations). The Purchased Interest in each Receivable,
together with Related Security and Collections with respect thereto, shall at
all times be equal to the Purchased Interest in each other Receivable, together
with Related Security and Collections. To the extent that the Purchased Interest
shall decrease as a result of a recalculation of the Buyers’ Percentage
Interest, each Owner, ratably in accordance with the percentage of the Purchased
Interest owned by the Facility Agents, on behalf of such Owner, shall be deemed
to have reconveyed to the Seller an undivided percentage ownership interest in
each Receivable, together with Related Security and Collections, in an amount
equal to such decrease such that in each case the Purchased Interest in each
Receivable shall be equal to the Purchased Interest in each other Receivable.

“Rabobank” shall mean Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch.

“Rabobank Roles” shall have the meaning specified in Section 9.23 hereof.

“Rating Agencies” shall mean, collectively, Moody’s and S&P.

“Receivable” shall mean a Trade Receivable or a Pharmacy Receivable and
“Receivables” shall mean, collectively, the Trade Receivables and the Pharmacy
Receivables.

“Records” shall mean correspondence, memoranda, computer programs, tapes, discs,
papers, books or other documents or transcribed information of any type whether
expressed in ordinary or machine readable language.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.

“Regulatory Change” shall mean any change after the date of this Agreement in
United States (federal, state or municipal) or foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks (including
the Alternate Purchasers) of or under any United States (federal, state or
municipal) or foreign laws or regulations (whether or not having the force of
law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

“Related Security” shall mean with respect to any Receivable:

 

- 35 -



--------------------------------------------------------------------------------

(a) all Contracts with respect to such Receivable;

(b) all of the Seller’s interest, if any, in the goods, merchandise (including
returned merchandise) or equipment, if any, the sale of which by the applicable
Originator gave rise to such Receivable;

(c) all other security interests or Liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements signed or authorized by an Obligor describing any
collateral securing such Receivable;

(d) all guarantees, indemnities, letters of credit, letter of credit rights,
insurance or other agreements or arrangements of any kind from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise;

(e) all Records relating to, and all service contracts and any other contracts
associated with, the Receivables, the Contracts or the Obligors;

(f) all of the Seller’s right, title and interests in and to each of the
Purchase Agreements; and

(g) all Proceeds of the foregoing.

“Remainder” shall have the meaning specified in Section 2.08(a) hereof.

“Remittance Conditions” shall mean that (i) SUPERVALU shall have the Required
Ratings, (ii) no Potential Termination Event or Termination Event shall have
occurred, and (iii) all Servicer Reports shall have been delivered within (A) if
the Servicer is delivering Monthly Reports, two Business Days or (B) if the
Servicer is delivering Weekly Reports, one Business Day of the applicable
Servicer Report Date.

“Required Notice Period” shall mean, at any time, with respect to an Aggregate
Reduction, (i) if the Aggregate Reduction is in an amount less than 50% of the
Purchase Limit, 3 Business Days, and (ii) if the Aggregate Reduction is in an
amount equal to or greater than 50% of the Purchase Limit, 5 Business Days.

“Required Ratings” shall mean the corporate credit rating of SUPERVALU by S&P is
“BB-” or higher and the long term corporate family rating of SUPERVALU by
Moody’s is “Ba3” or higher.

“Reserve Trigger Event” shall mean the failure of the corporate credit rating of
SUPERVALU by S&P to be “B+” or higher or the failure of the long term corporate
family rating of SUPERVALU by Moody’s to be “B1” or higher.

“Responsible Officer” shall mean, with respect to the Seller, the Servicer, SOA
or any Originator, the chief executive officer, the president, the chief
financial officer or treasurer of such Person and any other Person designated as
a Responsible Officer by any such officers, identified on the List of
Responsible Officers attached as Exhibit I hereto (as such List may be amended
or supplemented from time to time).

 

- 36 -



--------------------------------------------------------------------------------

“SEC” shall mean the United States Securities and Exchange Commission or any
successor regulatory body.

“Second-Tier Purchase Agreements” shall mean collectively, (i) the Purchase and
Sale Agreement, dated as of November 15, 2006, by and between the Seller, as
purchaser, and SOA, as seller, as the same may from time to time be amended,
supplemented or otherwise modified and (ii) the Amended and Restated Purchase
and Sale Agreement, dated as of May 30, 2007, by and between the Seller, as
purchaser, and SOA, as seller, as the same may from time to time be amended,
supplemented or otherwise modified.

“Seller” shall mean SUPERVALU Receivables Funding Corporation, a Delaware
corporation.

“Seller’s Percentage Interest” shall mean, at any time, the percentage equal to
100% minus the Buyers’ Percentage Interest at such time.

“Servicer” shall mean, initially, SUPERVALU Inc., and thereafter, any Person
which upon the termination of a Servicer succeeds to the functions performed by
such Person as the Servicer of the Receivables pursuant to a Complete Servicing
Transfer.

“Servicer Report” shall mean, as applicable, each Monthly Report and/or each
Weekly Report.

“Servicer Report Date” shall mean, as applicable, each Monthly Report Date
and/or each other Weekly Report Date.

“Servicing Default” shall have the meaning specified in Section 4.10 hereof.

“Servicing Fee Rate” shall mean a per annum rate expressed as a decimal, equal
to 1.0%.

“Servicing Fee Reserve Percentage-Pharmacy” shall mean, at any time, an amount
equal to the following:

SF x DSOP x 2

366

Where:

 

SF      =       the Servicing Fee Rate; and DSOP      =       Days Sales
Outstanding-Pharmacy for the most recent Monthly Fiscal Period.

 

- 37 -



--------------------------------------------------------------------------------

“Servicing Fee Reserve Percentage-Trade” shall mean, at any time, an amount
equal to the following:

SF x DSOT x 2

366

Where:

 

SF      =       the Servicing Fee Rate; and DSOT      =       Days Sales
Outstanding-Trade for the most recent Monthly Fiscal Period.

“Settlement Date” shall mean, with respect to each Monthly Fiscal Period, the
day which is two Business Days following the related Monthly Report Date.

“Single-Employer Plan” shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Article IV of
ERISA.

“SOA” shall mean the Supermarket Operators of America, Inc., a Delaware
corporation.

“Subservicer” shall mean any Person whom the Servicer from time to time may
delegate all or any part of its servicing obligations hereunder pursuant to
Section 4.13, including an Originator in its capacity as subservicer pursuant to
a Subservicing Agreement.

“Subservicing Agreement” shall mean each of the Subservicing Agreements as may
be entered into from time to time between the Servicer and the applicable
Originator, as a subservicer of the Receivables originated by such Originator,
or any other written contact between the Servicer and any Subservicer relating
to the servicing or administration of all or any portion of such Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company or other entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by such Person.

“SUPERVALU” shall have the meaning specified in the preamble hereof.

“SUPERVALU SEC Reports” shall have the meaning specified in Section 5.03(h)
hereof.

“Syndicated Revolving Credit Agreement” shall mean the Amended and Restated
Credit Agreement, dated as of April 5, 2010, among SUPERVALU, as borrower, the
lenders party thereto, the Royal Bank of Scotland PLC, as administrative agent
for the lenders, Credit Suisse Securities (USA) LLC and Cobank ACB, as
co-syndication agents, and U.S. Bank National Association and Rabobank
International, as co-syndication agents, as the same may from time to time be
amended, supplemented or otherwise modified.

 

- 38 -



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, together with any successor
that is a nationally recognized statistical rating organization.

“Target” shall mean Target Corporation, a Minnesota corporation.

“Termination Event” shall have the meaning ascribed to such term in Section 7.01
hereof.

“Total Reserve Requirement” shall mean, at any time, an amount equal to the
following:

NRB x (X + SFR + YR + GR + PR + PTR)

Where:

 

X      =       the greater of (x) the Combined Dynamic Loss and Dilution Reserve
Percentage at the time of such determination, and (y) the Floor Reserve
Percentage at the time of such determination; SFR      =       the sum of
(i) the product of (A) the Servicing Fee Reserve Percentage-Pharmacy and (B) the
Eligible Pharmacy Receivables Percentage and (ii) the product of (A) the
Servicing Fee Reserve Percentage-Trade and (B) the Eligible Trade Receivables
Percentage at the time of such determination; YR      =       the sum of (i) the
product of (A) the Yield Reserve Percentage-Pharmacy and (B) the Eligible
Pharmacy Receivables Percentage and (ii) the product of (A) the Yield Reserve
Percentage-Trade and (B) the Eligible Trade Receivables Percentage at the time
of such determination; GR      =       the Government Reserve Percentage at the
time of such determination; NRB      =       the Net Receivables Balance at the
time of such determination; PR      =       the PACA Reserve Percentage at the
time of such determination; and PTR      =       the Pass Through Reserve
Percentage at the time of such determination.

“Total Volume Rebate Accrual Percentage” shall mean, at any time, the percentage
equivalent of a fraction, the numerator of which is all volume rebates accrued
on the accounting records of the Originators and the denominator of which is the
sum of the Outstanding Balances of all Eligible Receivables-Trade at such time.

 

- 39 -



--------------------------------------------------------------------------------

“Trade Obligor” shall mean, for any Trade Receivable, each and every Person who
purchase goods, purchased or leased equipment, leased real or personal property,
or purchased services, in each case as evidenced by a Trade Receivable Contract
setting forth the payment terms for such items and who is obligated to make
payments to the Seller or the applicable Trade Originator pursuant to such Trade
Receivable Contract.

“Trade Originator” shall have the meaning set forth in the third recital to this
Agreement.

“Trade Receivable” shall mean, all indebtedness owed to the Seller or a Trade
Originator by any Trade Obligor (without giving effect to any purchase hereunder
by the Owners at any time) who is a Type 2 Obligor under a Trade Receivables
Contract, whether or not constituting an account, a payment intangible or a
general intangible and whether or not evidenced by chattel paper or an
instrument, whether now existing or hereafter arising and wherever located,
arising in connection with the sale of goods, the sale or leasing of equipment,
the leasing of real or personal property, or the provision of services by the
applicable Trade Originator to a Trade Obligor (including any Note Receivable),
all monies due or to become due under such Contracts, and including the right to
payment of any other obligations of such Trade Obligor with respect thereto.
Notwithstanding the foregoing, once a Trade Receivable has been deemed collected
or is repurchased pursuant to Section 2.08(e) or 2.08(f) hereof and payment
therefor received by the Administrative Agent (on behalf of the Facility
Agents), it shall no longer constitute a Trade Receivable hereunder.

“Trade Receivables Contract” shall mean a binding contract between a Trade
Originator and a Trade Obligor, including any and all instruments, agreements,
invoices or other writings, which give rise to a Trade Receivable.

“Tranche” shall have the meaning ascribed to such term in Section 2.06(b)
hereof.

“Tranche Period” shall mean, with respect to any Tranche:

(a) prior to the Expiration Date, a period of up to 120 days determined in
accordance with Section 2.06(b) by the related Facility Agent in consultation
with each of the related Owners, which in the case of a Tranche funded by
reference to the Base Rate shall be a period of one day, and which in the case
of a Tranche funded by a Pool-Funded Conduit Purchaser for each Monthly Fiscal
Period, shall be a period commencing on the first Business Day of such Monthly
Fiscal Period or the date of each Incremental Funding (including the initial
Incremental Funding), as the case may be, and ending on the first Business day
of the next succeeding Monthly Fiscal Period; and

(b) after the Expiration Date, a period of one day (unless the Facility Agent,
after consultation with its respective Owners, agrees at such time to a longer
period). If such Tranche Period would end on a day which is not a Business Day,
such Tranche Period shall end on the next succeeding Business Day (provided,
that for any Tranche funded by reference to the Liquidity Funding Rate, if the
next succeeding Business Day is in the next calendar month, such Tranche Period
shall (except with respect to a Tranche Period of one day) end on the first
preceding Business Day).

 

- 40 -



--------------------------------------------------------------------------------

“Tranche Rate” shall mean, with respect to any Tranche and any Tranche Period:

(a) to the extent such Tranche is funded on such day by a Conduit Purchaser
through the issuance of Commercial Paper, (i) if a Match Funded Conduit
Purchaser, a rate of interest equal to the per annum rate (expressed as a
percentage and an interest yield equivalent and calculated on the basis of a
360-day year) or, if more than one rate, the weighted average thereof, paid or
payable by such Conduit Purchaser from time to time as interest on or otherwise
in respect of the Commercial Paper issued by such Conduit Purchaser that are
allocated, in whole or in part, by the related Facility Agent to fund the
purchase or maintenance of such Tranche (and which may also, in the case of a
Pool-Funded Conduit Purchaser, be allocated in part to the funding of other
assets of such Conduit Purchaser and which Commercial Paper need not mature on
the last day of any Tranche Period) during such Tranche Period as determined by
the related Facility Agent, or (ii) if a Pool Funded Conduit Purchaser, the per
annum rate equivalent to the weighted average of the per annum rates paid or
payable by such Pool-Funded Conduit Purchaser on each day during such Tranche
Period as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of the Commercial Paper issued by such Pool Funded Conduit
Purchaser that is allocated, in whole or in part, by the related Facility Agent
(on behalf of such Pool Funded Conduit Purchaser) to fund the purchase or
maintenance of the Purchased Interest during such Tranche Period as determined
by the related Facility Agent (on behalf of such Pool Funded Conduit Purchaser),
and in each case as reported to the Seller and the Servicer, which rates shall
reflect and give effect to (x) certain documentation and transaction costs
(including dealer and placement agent commissions) associated with the issuance
of such Conduit Purchaser’s Commercial Paper, and (y) other borrowings by such
Conduit Purchaser, including borrowings to fund small or odd dollar amounts that
are not easily accommodated in the commercial paper market, to the extent such
amounts are allocated, in whole or in part, by the related Facility Agent to
fund such Conduit Purchaser’s purchase or maintenance of such Tranche during
such Tranche Period; provided, that if any component of such rate is a discount
rate, in calculating the “Tranche Rate” for such day, the related Facility Agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum; and

(b) to the extent such Tranche is funded on such day by an Alternate Purchaser
or a Conduit Support Provider, a rate per annum (expressed as a percentage and
an interest yield equivalent and calculated on the basis of a 360-day year)
equal to (i) the Liquidity Funding Rate or (ii) in the event (A) the Liquidity
Funding Rate cannot be determined for any reason, including the unavailability
of rate bids or the general unavailability of the London interbank market for
U.S. Dollar borrowings or (B) it shall become unlawful for the applicable
Alternate Purchaser or Conduit Support Provider to obtain funds in the London
interbank market to fund or maintain any interest in such Tranche, or (C) the
related Facility Agent advises the Seller that the Liquidity Funding Rate will
not adequately and fairly reflect the cost of the related Alternate Purchaser or
Conduit Support Provider of funding such Tranche based on the Liquidity Funding
Rate, or (D) such funding occurs without 3 London Business Days of notice to the
related Facility Agent, or (E) in the event that an assignment pursuant to
Section 2.06(a) or a

 

- 41 -



--------------------------------------------------------------------------------

funding by any Alternate Purchaser or Conduit Support Provider occurs on a date
other than the last date of a Tranche Period, for the period commencing on the
date of such assignment or funding and ending on the date immediately preceding
the first day of the next succeeding Tranche Period, a rate per annum (expressed
as a percentage and an interest yield equivalent and calculated on the basis of
a 365- or 366-day year, as applicable) equal to the Base Rate for each day in
such Tranche Period;

provided, that at any time when any Termination Event shall have occurred, the
Tranche Rate shall be, if so declared by any Facility Agent in accordance with
Section 2.06(c), a rate per annum (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 365- or 366-day year, as
applicable) equal to the Default Rate.

“Tranche Selection Notice” shall have the meaning specified in Section 2.06(c)
hereof.

“Type 2 Obligor” shall mean any Trade Obligor that is a wholesale customer of a
Trade Originator and is domiciled in the United States, that is not a Government
Obligor or an Affiliate of any Originator or the Seller and is not a military
vendor; provided, that notwithstanding the foregoing, each of the Obligors
listed on Schedule III hereto shall be a “Type 2 Obligor.”

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code,
or any successor statute, or any comparable law, as the same may from time to
time be amended, supplemented or otherwise modified and in effect in such
jurisdiction.

“Underlying Obligor” shall have the meaning set forth in the definition of “Pass
Through Pharmacy Receivable.”

“Upfront Fee” shall have the meaning set forth in Section 2.10(a) hereof.

“Unused Fee” shall have the meaning set forth in Section 2.10(b).

“Unused Fee Rate” shall have the meaning set forth in the Fee Letter.

“Used Fee Rate” shall have the meaning set forth in the Fee Letter.

“Voting Block” shall have the meaning specified in Section 8.03(b) hereof.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Weekly Report” shall have the meaning specified in Section 2.14(a)(ii) hereof.

“Weekly Report Date” shall have the meaning specified in Section 2.14(a)(ii)
hereof.

 

- 42 -



--------------------------------------------------------------------------------

“Weekly Report Trigger Event” shall mean the failure of the corporate credit
rating of SUPERVALU by S&P to be “B+” or higher or the failure of the long term
corporate family rating of SUPERVALU by Moody’s to be “B1” or higher.

“Yield Reserve Percentage-Pharmacy” shall mean, at any time, an amount equal to
the following:

(CP + 1.5%) x 2 x DSOP

360

Where:

 

CP      =       weighted average Tranche Rate at such time; DSOP      =      
Days Sales Outstanding-Pharmacy for the most recent Monthly Fiscal Period

“Yield Reserve Percentage-Trade” shall mean, at any time, an amount equal to the
following:

(CP + 1.5%) x 2 x DSOT

360

Where:

 

CP      =       weighted average Tranche Rate at such time; DSOT      =      
Days Sales Outstanding-Trade for the most recent Monthly Fiscal Period

1.02. Interpretation and Construction. Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular, the
singular the plural and the part the whole. References in this Agreement to
“determination” by any Owner, any Facility Agent or the Administrative Agent
shall be conclusive absent manifest error and include good faith estimates by
any Owner, any Facility Agent or the Administrative Agent, as the case may be
(in the case of quantitative determinations), and good faith beliefs by, any
Facility Agent, any Owner or the Administrative Agent, as the case may be (in
the case of qualitative determinations). The words “hereof,” “herein,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this

 

- 43 -



--------------------------------------------------------------------------------

Agreement or the interpretation hereof in any respect. Section, subsection,
exhibit and schedule references are to this Agreement unless otherwise
specified. As used in this Agreement, the masculine, feminine or neuter gender
shall each be deemed to include the others whenever the context so indicates.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Terms not otherwise defined herein which are defined in
the UCC as in effect in the State of New York from time to time shall have the
respective meanings ascribed to such terms therein unless the context otherwise
clearly requires.

1.03. Obligor Classification. The debt rating of an Obligor shall be determined
as follows:

(a) short-term debt ratings shall be utilized in determining the relevant
Obligor classification unless an Obligor has long-term debt ratings only, in
which case the long-term ratings may be utilized in determining the relevant
Obligor classification;

(b) if any debt rating of an Obligor which is based upon a guaranty in full by
the parent, the debt rating of the guarantor shall be utilized;

(c) if more than one rating agency provides a rating of any type of the
Obligor’s debt, the lowest rating for such type of debt shall be utilized;

(d) if one or more Obligors are Affiliates or if one Obligor is a Subsidiary of
another Obligor, the lowest debt rating among such Obligors shall be utilized
for each such Obligor;

(e) if no ratings are available for an Obligor or if the Seller or the Servicer
is unable to determine or ascertain any rating for an Obligor (whether or not
such a rating exists), then such Obligor shall be a Group D Obligor; and

(f) if an Obligor’s obligations under Receivables or Contracts are fully
guaranteed by its parent, the debt ratings of such Obligor’s parent shall be
utilized (following the rules set forth in clauses (a) through (e) of this
Section 1.03).

1.04. Use of Historical Data. When necessary to calculate any ratios or other
amounts under this Agreement with reference to periods prior to the date hereof,
historical data shall be used.

ARTICLE II

PURCHASES AND SETTLEMENTS

2.01. General Assignment and Conveyance; Intent of the Parties.

(a) At the time of each Incremental Purchase pursuant and subject to Sections
2.02 and 2.03 hereof and each reinvestment Purchase pursuant and subject to
Section 2.05 hereof, the Seller hereby sells, bargains, grants, assigns,
transfers and conveys to the Facility Agents, for the benefit of the applicable
Owner or Owners, and the applicable Owner or Owners hereby cause their
respective Facility Agent, on behalf of the applicable Owner or Owners, to

 

- 44 -



--------------------------------------------------------------------------------

purchase and accept assignment and transfer from the Seller of, all of the
Seller’s right, title and interest in and to the Purchased Interest in the
Receivables then existing as well as any additional Receivables thereafter
arising. At the time of each recalculation pursuant hereto of the Buyers’
Percentage Interest, each Owner, ratably in accordance with the applicable
Owner’s Percentage of the Purchased Interest owned by its respective Facility
Agent, for the benefit of such Owner, hereby causes such Facility Agent, on
behalf of such Owner, to reassign, retransfer and reconvey to the Seller an
undivided percentage ownership interest in each Receivable, together with
Related Security and Collections, equal to any reduction of the Buyers’
Percentage Interest effected by such recalculation, in relation to the Buyers’
Percentage Interest in effect immediately prior to such recalculation.

(b) It is the intention of the parties hereto that each Purchase shall convey to
each applicable Owner or Owners, to the extent of its or their Purchased
Interest(s), an undivided interest in the Receivables and the Related Security
and Collections in respect thereof and that such transaction shall not
constitute a secured loan. It is not the intention of the parties that such
Incremental Purchases and reinvestment Purchases be deemed a pledge of the
Purchased Interest in the Receivables from the Seller to the Facility Agents (on
behalf of the Owners) to secure a debt or other obligation of the Seller. In
addition to any ownership interests now or hereafter acquired by the Facility
Agents under clause (a) above, Seller hereby grants to the Administrative Agent
(for the benefit of the Facility Agents and the related Owners) a first priority
security interest, securing repayment of the Aggregate Net Investment and all
other amounts payable to the Administrative Agent, Facility Agents and the
Owners hereunder, in all of the Seller’s right, title, and interest, whether now
owned or hereafter acquired, in and to (i) (A) the Receivables, (B) the Related
Security with respect to such Receivables, (C) all collections, including all
cash collections and other cash proceeds of the Receivables, with respect to,
and other proceeds of, such Receivables, and (D) any Lockbox Account, any
Deposit Account, the Concentration Account, and the Collection Account
(including, without limitation, any Excess Funding Deposit), including, without
limitation, all accounts, contract rights, general intangibles, payment
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, advices of credit, investment
property and financial assets consisting of, arising from or relating or
credited thereto; (ii) all of the Seller’s rights to and interests in and under
the Purchase Agreements; and (iii) all cash and non-cash proceeds of any of the
foregoing. The possession by the Administrative Agent (on behalf of the Facility
Agents or their transferees and for the benefit of the Owners) of notes, and
such other goods, letters of credit, advices of credit, money, documents,
chattel paper, instruments or certificated securities shall be deemed to be
“possession by the secured party,” for purposes of perfecting the security
interest pursuant to the UCC (including, without limitation, Section 9-313(c)(2)
thereof) as in force in the relevant jurisdiction. Notifications to persons
holding such property, and acknowledgments, receipts or confirmations from
persons holding such property, shall be deemed to be notifications to, or
acknowledgments, receipts or confirmations from, bailees or agents (as
applicable) of the Administrative Agent for the purpose of perfecting such
security interest under applicable Laws.

2.02. Purchase Limits. Subject to the terms and conditions hereof, (i) the
Seller may at any time and from time to time at its option sell to the Facility
Agents (as agents for the applicable Owner or Owners) undivided percentage
ownership interests in each and every Receivable (including any additional
Receivables thereafter arising), together with the Related

 

- 45 -



--------------------------------------------------------------------------------

Security and Collections with respect thereto (each an “Incremental Purchase”)
and (ii) each Facility Agent, on behalf of the applicable Owner or Owners, shall
purchase an Incremental Purchase. Subject to the terms and conditions hereof, if
any Conduit Purchaser chooses not to purchase (through its related Facility
Agent) an Incremental Purchase, the applicable Alternate Purchaser in such
Conduit Purchaser’s Ownership Group shall purchase (through the related Facility
Agent) such Incremental Purchase. Subject to the terms and conditions hereof,
Incremental Purchases shall be allocated among the Facility Agents pro rata in
accordance with the respective Ownership Group Percentages of their related
Ownership Groups. No Facility Agent shall have any obligation to make an
Incremental Purchase on any day to the extent that the amount of such purchase
shall exceed the difference between (i) the Ownership Group Maximum Net
Investment for the related Ownership Group and (ii) the product of the Ownership
Group Percentage for the related Ownership Group and the Aggregate Net
Investment on the day of such Incremental Purchase (before giving effect to such
Incremental Purchase). No Incremental Purchase shall be made hereunder to the
extent that such Incremental Purchase shall cause the Buyers’ Percentage
Interest (after giving effect to such Incremental Purchase) to exceed 100%. No
Owner shall make any such purchase at or after the earlier to occur of (x) the
Expiration Date and (y) the reduction of the Maximum Net Investment to zero
pursuant to Section 2.11(a) hereof. Each Incremental Purchase shall be in an
aggregate amount such that each Ownership Group funds at least $1,000,000 or any
higher multiple of $100,000. Each Facility Agent shall purchase its related
Ownership Group Percentage of each Incremental Purchase.

2.03. Purchase Price. The Seller shall provide the Administrative Agent and the
Facility Agents with a notice in substantially the form of Exhibit C hereto (a
“Purchase Notice”) at least two Business Days prior to each Incremental Purchase
(including the initial Incremental Purchase). On the closing date for each
Incremental Purchase, the Facility Agents, on behalf of the applicable Owner or
Owners (as selected by the Facility Agent), shall deposit to the Seller’s
account indicated on the signature page hereof in immediately available funds,
an amount equal to the Purchase Price for such Incremental Purchase. The Owners’
initial Aggregate Net Investment shall equal the Purchase Price of the initial
Incremental Purchase, and each Facility Agent, on behalf of its Ownership Group,
shall pay its Ownership Group Percentage of such initial Purchase Price. The
Aggregate Net Investment shall be increased by the Purchase Price of each
subsequent Incremental Purchase, which Purchase Price shall be funded by the
Facility Agents, pro rata on the basis of their respective Ownership Group
Percentages. Each Purchase Notice shall be irrevocable and binding on the Seller
and the Seller shall indemnify the applicable Owner or Owners against any loss
or expense incurred by the applicable Owner or Owners, either directly or
indirectly, including, in the case of a Conduit Purchaser, losses and expenses
incurred through any Conduit Support Document, as a result of any failure by the
Seller to complete such Incremental Purchase. The applicable Facility Agent
shall notify the Seller of the amount determined by such Facility Agent to be
necessary to compensate such Owner or Owners for such loss or expense, which
amount as determined by the Facility Agent shall be conclusive absent manifest
error. Such amount shall be due and payable by the Seller to the applicable
Facility Agent for distribution to the applicable Owner or Owners two Business
Days after such notice is received.

 

- 46 -



--------------------------------------------------------------------------------

2.04. Deferred Purchase Price. The applicable Owner or Owners shall defer from
paying to the Seller with respect to their purchases of ownership interests in
the Receivables an amount equal to the Deferred Purchase Price. The Deferred
Purchase Price shall be in addition to the Purchase Price and shall not
constitute part of the Aggregate Net Investment. The Seller shall calculate the
Deferred Purchase Price as of the closing date for each Incremental Purchase and
the Servicer shall calculate the Deferred Purchase Price as of the date of each
Servicer Report and at such other times as the Administrative Agent or any
Facility Agent shall request in writing.

2.05. Reinvestment Purchases. On each day occurring after the initial
Incremental Purchase hereunder and prior to the Expiration Date, the Seller
hereby bargains, grants, sells, assigns, transfers and conveys to the Facility
Agents, for the benefit of the applicable Owner or Owners, and, subject to
Section 3.03 hereof, each Facility Agent shall, on behalf of the related Owner
or Owners, purchase from the Seller undivided percentage ownership interests in
each and every Receivable (including any additional Receivables thereafter
arising), together with Related Security and Collections with respect thereto,
to the extent that Collections are available for such Purchase in accordance
with Section 2.08(a) and (c) hereof, such that after giving effect to such
Purchase (and for each Facility Agent that is making such reinvestment
Purchase), (i) the amount of the Aggregate Net Investment of such Owner or
Owners at the end of each such day shall be equal to the amount of the Aggregate
Net Investment of such Owner or Owners at the end of the day immediately
preceding such day, plus the Purchase Price paid with respect to any Incremental
Purchase made on such day, if any, minus the reduction in Aggregate Net
Investment pursuant to Section 2.08(d), 2.08(f), 2.08(g) or 2.11(b) hereof made
on such day, if any, and (ii) such Owner’s or Owners’ Purchased Interest in each
Receivable, together with Related Security and Collections with respect thereto,
shall be equal to its Purchased Interest in each other Receivable, together with
Related Security and Collections with respect thereto. Subject to the terms and
conditions hereof, each such reinvestment Purchase shall be allocated among the
Facility Agents pro rata in accordance with the Ownership Group Percentage of
the related Ownership Group.

2.06. Funding of the Aggregate Net Investment.

(a) At all times hereafter, but prior to the Expiration Date, the Facility
Agents, on behalf of the respective Ownership Groups shall fund the Aggregate
Net Investment; provided, that nothing herein shall require any Facility Agent
to cause its related Conduit Purchaser to fund its portion of Aggregate Net
Investment through the issuance of Commercial Paper. Further, no provision of
this Agreement shall limit the rights of any Conduit Purchaser to sell any
Purchased Interest pursuant to any Conduit Support Document. Subject to the
terms and conditions hereof, each funding by the Facility Agents of the
Aggregate Net Investment shall be made pro rata in accordance with the Ownership
Group Percentage of the related Ownership Group.

(b) At all times hereafter, but prior to the occurrence of the Expiration Date,
the Seller may, in consultation with the Facility Agents and subject to the
limitations described below, request Tranche Periods and allocate a portion of
the Aggregate Net Investment to each selected Tranche Period (each such portion
so allocated being herein called a “Tranche” and in the absence of any such
allocation, the Aggregate Net Investment, a single “Tranche” ), so that the
aggregate amount of all Tranches shall at all times equal the Aggregate Net
Investment; provided, however, that notwithstanding anything to the contrary in
this Agreement, the Seller

 

- 47 -



--------------------------------------------------------------------------------

shall have no right to select Tranche Periods for any Tranche funded by any Pool
Funded Conduit Purchaser. Each Tranche shall be in an amount of $1,000,000 or
increments of $100,000 in excess thereof. The Tranche Period corresponds to the
funding term for each Tranche, and the Seller shall not request a Tranche Period
whose final day would be a day on or after the Expiration Date. A Facility Agent
shall select no Tranche Period for a Tranche funded by a Conduit Purchaser other
than a Pool-Funded Conduit Purchaser with Commercial Paper that would expire on
or after the Expiration Date.

(c) The Seller shall give the Administrative Agent and the Facility Agents (each
of whom shall in turn promptly notify the applicable Owner(s) within its
Ownership Group) notice of a requested initial Tranche Period or Periods for
each Incremental Purchase at least two Business Days prior to each Incremental
Purchase and notice of each new requested Tranche Period for any Tranche at
least two Business Days prior to the expiration of any then existing Tranche
Period for such Tranche (each such notice shall be irrevocable, shall be in the
form of Exhibit D-1 hereto, in the case of a Tranche where the amount thereof
will not be reinvested, and in the form of Exhibit D-2 hereto, in the case of a
Tranche where the full amount thereof will be reinvested, and shall be referred
to as a “Tranche Selection Notice”); provided, however, that with respect to any
Tranche funded by a Pool Funded Conduit Purchaser, such Tranche Selection Notice
shall not request any Tranche Periods; and provided, further, that each Facility
Agent (in consultation with the applicable Owners) may select, in its sole
discretion, any such Tranche Period if (i) the Seller fails to provide such
notice on a timely basis or (ii) such Facility Agent (in consultation with the
applicable Owners) determines, in its sole discretion, that the Tranche Period
requested by the Seller is unavailable, uneconomical or impracticable. Upon the
occurrence of a Termination Event, each Facility Agent (in consultation with the
applicable Owners) may, in its sole discretion, (A) declare any Tranche Period
to be terminated and allocate the amount of Aggregate Net Investment previously
allocated to the terminated Tranche Period to a Tranche Period of one day and
(B) declare the Tranche Rate for any Tranche to be the Default Rate. In the case
of any Tranche Period scheduled to end after the Expiration Date, such Tranche
Period shall end on the Expiration Date and thereafter, all such Tranche Periods
shall be a period of one day and all Tranches shall be funded using the Base
Rate or Default Rate, as applicable (unless a Facility Agent, after consultation
with each applicable Owner agrees at such time to a longer period for the
applicable Tranche Periods and to a different basis for funding). The Owners
shall be entitled to indemnification from the Seller for any loss, cost or
expense incurred by the Owners as a result of the early termination of any
Tranche Period in accordance with the procedures set forth in this
Section 2.06(c) upon receipt by the Seller from an Owner of a written
determination of such loss, costs or expenses set forth in reasonable detail,
which determination shall be conclusive absent manifest error.

2.07. Discount. Each Facility Agent will provide the Seller and the Servicer
with a report in substantially the form of Exhibit E hereto showing the Discount
attributable to each Tranche two Business Days prior to the last day of each
Tranche Period. The Tranche Rate with respect to each Tranche shall accrue
(i) with respect to each Tranche funded by a Pool Funded Conduit Purchaser, on
each day occurring during the Tranche Period related thereto and the related
Discount shall be payable by the Seller on the applicable Settlement Date,
(ii) with respect to any other Tranche, on each day during the applicable
Tranche Period and the related Discount shall be payable by the Seller on the
last day of the applicable Tranche Period. If any amount hereunder shall be
payable on a day which is not a Business Day, such amount shall be

 

- 48 -



--------------------------------------------------------------------------------

payable on the next succeeding Business Day (unless the amount is payable in
respect of a Tranche, the Tranche Rate of which is determined by reference to
the Eurodollar Rate, and the next succeeding Business Day is in the next
calendar month, in which event the amount shall be payable on the next preceding
Business Day). Nothing in this Agreement shall limit in any way the obligations
of Seller to pay the amounts set forth in this Section 2.07.

2.08. Non-Liquidation Settlements and Other Payment Procedures.

(a) On each day after the initial Incremental Purchase but prior to the
Expiration Date, with respect to all Collections received on such day, the
Facility Agents for the benefit of their respective Owners shall be entitled to
an allocation of such Collections in an amount, and there shall be allocated by
the Servicer to the Owners an amount of such Collections, equal to the product
of (i) the Buyers’ Percentage Interest (not to exceed 100%), expressed as a
decimal and (ii) Collections, if any, received on or prior to such day and not
previously applied or accounted for (the amount described in this clause (ii),
“New Collections”). The Seller’s Percentage Interest, if any, of New
Collections, shall be allocated and applied in accordance with Section 2.08(b)
hereof. On each day, upon receipt of New Collections of Receivables, the
Servicer (i) if the Remittance Conditions are satisfied, shall hold the Buyers’
Percentage Interest of New Collections (together with other Collections) in
trust for the benefit of the Owners (and the Servicer’s books and records shall
at all times reflect each Facility Agent’s interest (on behalf of its related
Owners) in such Collections) or (ii) if the Remittance Conditions are not
satisfied, shall cause the Buyers’ Percentage Interest of New Collections
received on each day to be transferred from the Concentration Account into the
Collection Account within two Business Days of initial receipt thereof.

On each day, the Buyers’ Percentage Interest of New Collections (whether such
New Collections are at the time held by the Servicer or are on deposit in a
Lockbox Account, a Deposit Account, the Concentration Account or the Collection
Account) shall be allocated by the Servicer on such day in the following order
of priority:

(i) to Discount accrued through such day and not previously paid,

(ii) to Unused Fee accrued through such day and not previously paid;

(iii) to the Buyers’ Percentage Interest of compensation due to the Servicer
pursuant to Section 4.07(e) accrued through such day and not previously paid;
and

(iv) the remainder of the Buyers’ Percentage Interest of New Collections (the
“Remainder”) shall be applied in accordance with Section 2.08(c) hereof.

The amount of Collections allocated to Discount and Unused Fee (including
pursuant to Section 2.08(b)(ii) or (iii) hereof) shall be paid by the Servicer
(or, if such Collections have theretofore been deposited in the Collection
Account, out of the Collection

 

- 49 -



--------------------------------------------------------------------------------

Account) to the applicable Facility Agents (to their respective accounts
specified on the signature pages hereto), at the times specified in Sections
2.07 and 2.10, respectively, for distribution by each Facility Agent to the
Owners in its Ownership Group ratably in accordance with their respective
Owner’s Percentages and in accordance with this Agreement and any applicable
Conduit Support Document. The amount of Collections allocated to compensation
due to the Servicer shall be paid to the Servicer at the time and in the manner
specified in Section 4.07(e).

(b) On each day after the initial Incremental Purchase but prior to the
Expiration Date, with respect to all New Collections received on such day, the
Seller shall be entitled to an allocation of such New Collections in an amount,
and there shall be allocated by the Servicer to the Seller, an amount of New
Collections equal to the product of (i) the Seller’s Percentage Interest,
expressed as a decimal and (ii) such New Collections. On each day, the Seller’s
Percentage Interest of New Collections (after application of the Buyer’s
Percentage Interest of New Collections on such day in accordance with
Section 2.08(a)) shall be allocated or applied by the Servicer on such day in
the following order of priority:

(i) to be allocated (or if the Remittance Conditions are not satisfied, to be
deposited to the Collection Account), an amount equal to the Seller’s Percentage
Interest of accrued but unpaid compensation due to the Servicer through such day
pursuant to Section 4.07(e), such compensation to be paid to the Servicer at the
time and in the manner specified in Section 4.07(e);

(ii) to be allocated (or if the Remittance Conditions are not satisfied, to be
deposited to the Collection Account), an amount equal to the excess of
(x) Discount accrued through such day and not previously paid over (y) the
amount theretofore allocated pursuant to Section 2.08(a)(i) hereof, such excess
to be so allocated or deposited to the Collection Account for distribution to
the Facility Agents at the time and in the manner specified in Section 2.08(a);

(iii) to be allocated (or if the Remittance Conditions are not satisfied, to be
deposited to the Collection Account), an amount equal to the excess of (x) the
Unused Fee accrued through such day and not previously paid over (y) the amount
theretofore allocated pursuant to Section 2.08(a)(ii) hereof, such excess to be
so allocated or deposited to the Collection Account for distribution by the
Facility Agents at the time and in the manner specified in Section 2.08(a)
hereof;

(iv) to be paid to any applicable Owner on such day, an amount equal to all fees
and expenses of the type described in clause (iv) of the definition of Aggregate
Unpaids, to the extent such fees and expenses are then due; and

(v) any remaining amount of the Seller’s Percentage Interest of New Collections
shall be paid to the Seller.

(c) On each day after the initial Incremental Purchase but prior to the
Expiration Date, the Remainder shall be applied as follows:

 

- 50 -



--------------------------------------------------------------------------------

(i) except to the extent that the Seller shall have delivered notice of its
intention to reduce the Aggregate Net Investment pursuant to Section 2.11(b)
hereof, the Remainder shall be used to make a reinvestment Purchase in
accordance with Section 2.05 to the extent that such reinvestment Purchase will
not cause the Buyers’ Percentage Interest to exceed 100%, with the portion of
the Remainder used to make a reinvestment Purchase being paid to the Seller,
either by the Servicer, if it is holding Collections, or out of the Collection
Account if Collections have been deposited therein;

(ii) if the Seller shall have delivered notice of its intention to reduce the
Aggregate Net Investment pursuant to Section 2.11(b) hereof, the balance of the
Remainder equal to the amount specified in such notice shall be used to reduce
the Aggregate Net Investment; and

(iii) all or that portion of the balance of the Remainder required to be applied
as an Excess Funding Deposit pursuant to Sections 2.08(d) and 2.15 will be so
applied.

(d) On each Servicer Report Date, the Servicer shall calculate the Buyers’
Percentage Interest. If the Buyers’ Percentage Interest is greater than 100%, or
if the effect of applying all of the Remainder to make reinvestment Purchases
pursuant to Section 2.05 hereof on such day is to cause the Buyers’ Percentage
Interest to be greater than 100% (in either case, as reflected in the Servicer
Report delivered on such Servicer Report Date) then the Servicer shall deposit
the balance of the Remainder not applied to make reinvestment Purchases to the
Collection Account to be applied ratably among the Facility Agents in accordance
with their respective Ownership Group Percentages either (i) in reduction of the
Aggregate Net Investment ratably among the related Owners in accordance with
their respective Owner’s Percentages on the next day or days on which any
Tranche Period for such Ownership Group ends or (ii) as an Excess Funding
Deposit as provided in Section 2.15(a) hereof.

(e) If on any day the Outstanding Balance of a Receivable is (w) reduced or
canceled as a result of any defective or rejected goods or services, any
discount or any adjustment by the Servicer or any Subservicer in accordance with
the applicable Originator’s Credit and Collection Policy, or (x) reduced or
canceled as a result of a set-off in respect of any claim by any Person (whether
such claim arises out of the same or a related transaction or an unrelated
transaction), or (y) reduced or canceled as a result of any forgiveness of the
obligation or of any adjustment by the Servicer or any Subservicer in accordance
with the Credit and Collection Policy, or (z) otherwise reduced or canceled as a
result of any Dilution Factor with respect to such Receivable, the Servicer
shall be deemed to have received on such day a Collection of such Receivable in
the amount of such reduction or cancellation. If on any day any of the
representations or warranties in Section 5.02 hereof is no longer true or was
not true when made or deemed to be made with respect to a Receivable, the Seller
shall be deemed to have received on such day a Collection of such Receivable in
full on the date of discovery that such representation or warranty was not true
when made or deemed to be made. If a trust has been properly preserved on any
Receivables or any commodities giving rise to any Receivables under PACA and the
related Originator shall fail to make timely payment for the commodities giving
rise to such Receivables or such commodities, as the case may be, the Seller
shall be deemed to have received on such day a Collection of such Receivable or
the Receivable related to such commodities in full on the date of discovery that
such payment has not been so made.

 

- 51 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Agreement, the
Seller shall pay the amount of Collections deemed to be received by the Seller
or the Servicer to the Collection Account on the day any such Collection is
deemed to have been received for distribution in accordance with the terms of
this Agreement; provided, that so long as no Termination Event or Potential
Termination Event shall have occurred and be continuing, no such payment shall
be required except to the extent that if such payment were not made, the
Adjusted Buyers’ Percentage Interest would exceed 100%.

(g) Any repurchase price paid by the Seller pursuant to Section 2.12 hereof
shall be treated as Collections and shall be distributed to each Facility Agent,
ratably in accordance with its Ownership Group Percentage, to be applied to
reduce the Aggregate Net Investment allocated to such Ownership Group on the
next day or days on which any Tranche Period for such Ownership Group ends. Any
Excess Funding Deposit shall be treated as Collections and shall be held in the
Collection Account pending either (i) application to the reduction of the
Aggregate Net Investment in accordance with Section 2.15(b), ratably in
accordance with the applicable Owner’s Percentage, on the next day or days on
which any Tranche Period for each Ownership Group ends or (ii) disbursement to
the Seller in accordance with Section 2.15(c).

2.09. Liquidation Settlement Procedures.

(a) On the Expiration Date and, subject to Section 2.09(b), on each day
thereafter, the Servicer shall allocate to the Facility Agents, for the benefit
of their respective Owners, an amount equal to the product of (x) the Buyers’
Percentage Interest (which Buyers’ Percentage Interest shall equal 100%) and
(y) New Collections. The Servicer shall cause all such Collections to be
transferred directly from the Lockbox Accounts, the Government Lockbox Accounts
and the Deposit Accounts to the Collection Account immediately (but in no event
more than two Business Days following initial receipt thereof), and together
with any remaining amounts allocated pursuant to Section 2.08(a) or 2.08(b), to
be held or paid on such day in the following order of priority:

(i) to be held in the Collection Account, (A) an amount equal to accrued, but
unpaid compensation due the Servicer through such day pursuant to
Section 4.07(e), such compensation to be paid at the time and in the manner
specified in Section 4.07(e) and (B) an amount equal to accrued but unpaid fees
and Discount due to the Owners pursuant to this Agreement, such amounts to be
paid at the time and in the manner specified in Sections 2.06 and 2.07;

(ii) on any day other than the last day of the Tranche Period for any Tranche,
to be held in the Collection Account until applied pursuant to clause
(iii) below; and

 

- 52 -



--------------------------------------------------------------------------------

(iii) on the last day of the Tranche Period for each Tranche, to be deposited
into the applicable Facility Agent’s account specified on the signature pages
hereto, ratably in accordance with their respective Ownership Group Percentages,
all amounts then on deposit in the Collection Account (after giving effect to
preceding clause (i)), for distribution to the Owners ratably in accordance with
their respective Owners’ Percentages, all in accordance with this Agreement and
any applicable Conduit Support Document.

If there shall be insufficient funds on deposit for the applicable Facility
Agent to distribute funds in payment in full of the Aggregate Unpaids due to an
Owner, such Facility Agent shall distribute funds first, in payment of all fees
and expenses payable to the applicable Owner, second, in payment of the Discount
due, third, in reduction of the Aggregate Net Investment allocated to such
Tranche, and fourth, in payment of all other Aggregate Unpaids (whether due or
accrued) and in each case, ratably in accordance with the applicable Owner’s
Percentage.

(b) Following the date on which the Aggregate Net Investment has been
indefeasibly reduced to zero and all Discount due and all other Aggregate
Unpaids have been indefeasibly paid in full, (i) the Deferred Purchase Price
shall be deemed to have been paid in full, (ii) the Buyers’ Percentage Interest
shall be deemed to be zero, (iii) the Facility Agents and the Owners shall be
deemed to have reconveyed to the Seller any interest in the Receivables
(including the Purchased Interest), (iv) the Servicer shall pay to the Seller
any remaining Collections set aside and held by the Servicer and (v) the
Administrative Agent, the Facility Agents and the Owners shall execute and
deliver to the Seller (without recourse and without any representation or
warranty), at Seller’s expense, such documents or instruments as are reasonably
necessary to terminate the Facility Agents and the Owners’ interest in the
Receivables.

2.10. Fees

(a) The Seller shall pay to the Administrative Agent on the Closing Date an
upfront fee (the “Upfront Fee”) in the amount set forth in the Fee Letter, which
fee shall be fully earned by the Administrative Agent on the Closing Date.

(b) Commencing November 30, 2011, each Conduit Purchaser shall be entitled to be
paid an unused fee (the “Unused Fee”) at a per annum rate equal to the product
of (x) Unused Fee Rate, times (y) the excess, if any, of (i) 102% of the
Ownership Group Maximum Net Investment of the applicable Ownership Group over
(ii) the portion of the Aggregate Net Investment funded by such Ownership Group,
which Unused Fee shall be calculated on the basis of the actual number of days
elapsed and a year having 360 days and payable in arrears on each Settlement
Date.

2.11. Optional Reduction of Maximum Net Investment; Optional Reduction of
Aggregate Net Investment.

(a) The Seller may reduce in whole or in part the Maximum Net Investment (but
not below the Aggregate Net Investment) by giving the Facility Agents written
notice thereof at least five Business Days before such reduction is to take
place; provided, however, that any partial reduction shall be in an amount of
$5,000,000 or any higher multiple of $100,000. Any reduction in the Maximum Net
Investment shall be allocated ratably among the Ownership Groups. The Seller
shall pay each Facility Agent any accrued and unpaid Unused Fee on the date of
such reduction with respect to the reduction amount.

 

- 53 -



--------------------------------------------------------------------------------

(b) The Seller may reduce, to the extent Collections have been received, the
Aggregate Net Investment (an “Aggregate Reduction”) in whole or in part with
respect to any Tranche on the last day of the related Tranche Period by giving
the related Facility Agent and the Administrative Agent written notice thereof
in the form of Exhibit L within the Required Notice Period; provided that no
such reduction shall be permitted unless there shall also be a ratable reduction
of the Aggregate Net Investment of each other Ownership Group on the next
Tranche Period end date for such Ownership Group. If the Seller delivers such a
notice of reduction, the Seller shall pay to the Facility Agents on the last day
of such Tranche Period their respective Ownership Group Percentages of an amount
equal to (i) the amount of the proposed reduction, (ii) any Discount otherwise
payable on such date and (iii) if such reduction reduces the Aggregate Net
Investment (and, if the Maximum Net Investment has been reduced) to zero, all
other Aggregate Unpaids; provided, however, that any partial reduction shall be
in an amount of $5,000,000 or any higher multiple of $100,000. Such reduction
shall become effective upon payment of the amounts described in preceding
clauses (i), (ii) and, if applicable, (iii). Each Facility Agent shall
distribute to each Owner within its Ownership Group, its Owner’s Percentage of
such payment. Upon the occurrence of any Aggregate Reduction, the Seller shall
be subject to the payment of Broken Funding Costs to each Pool-Funded Conduit
Purchaser.

2.12. Mandatory Repurchase Under Certain Circumstances. The Seller agrees to
repurchase from the Facility Agents (as agent for the Owners in their respective
Ownership Groups) Purchased Interest in any Receivable if at any time the
Administrative Agent, on behalf of the Facility Agents, shall cease to have a
perfected ownership interest or a first priority perfected security interest, in
such Receivable, free and clear of any Lien (except as provided herein), within
five Business Days of notice thereof by the Administrative Agent. The repurchase
price shall be paid by the Seller by deposit to the Collection Account for
distribution to the Owners in accordance with Section 2.08(g) or 2.09 hereof.

2.13. Payments and Computations, Etc.

All per annum fees payable under this Agreement shall be calculated for the
actual days elapsed on the basis of a 360-day year. All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof in immediately available funds no later than
10:00 a.m. (New York City time) on the day when due; if such amounts are payable
to an Owner or Owners they shall be paid or deposited in the applicable Facility
Agent’s account indicated on the signature page hereof, until otherwise notified
by such Facility Agent. The Seller shall, to the extent permitted by Law, pay to
the applicable Facility Agent for the account of each Owner upon demand of such
Facility Agent, interest on all amounts not paid or deposited when due to such
Facility Agent for the account of each Owner hereunder at a rate equal to the
Default Rate. All computations of interest hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed other than computations of interest calculated
by reference to the Base Rate which shall be calculated on the basis of a 365-
or 366-day year, as applicable. Any computations of amounts payable by the
Seller hereunder made by any Owner, the Administrative Agent, any Facility Agent
or any Conduit Support Provider shall be binding absent manifest error.

 

- 54 -



--------------------------------------------------------------------------------

2.14. Reports.

(a) (i) On or prior to the Monthly Report Date in each month, the Servicer shall
prepare and forward to the Administrative Agent and each Facility Agent (i) a
monthly report, substantially in the form of Exhibit G-1 (a “Monthly Report”),
as of the close of business on the last day of the immediately preceding Monthly
Fiscal Period and (ii) if requested by the Administrative Agent or a Facility
Agent, a listing by Obligor of all Receivables together with an aging of such
Receivables and such other information concerning actual and historical
collections experience and other matters as the Administrative Agent or any
Facility Agent may reasonably request.

(ii) In addition to delivery of Monthly Reports in accordance with
Section 2.14(a)(i) hereof, if a Weekly Report Trigger Event shall have occurred,
the Servicer shall on the first Business Day of each week (the “Weekly Report
Date”) prepare and forward to the Administrative Agent and each Facility Agent a
weekly report, substantially in the form of Exhibit G-2, together with such
additional or different information as the Administrative Agent or any Facility
Agent may reasonably request (a “Weekly Report”), relating to receivables
activity since the delivery of the previous Weekly Report.

(b) For each Servicer Report on which the Buyers’ Percentage Interest exceeds
100%, such Servicer Report shall specifically include the Adjusted Aggregate Net
Investment, the Adjusted Buyers’ Percentage Interest, the amount of the Excess
Funding Deposit, if any, the amount (if any) on deposit in the Collection
Account other than the Excess Funding Deposit and other than amounts allocable
to accrued Discount, accrued Unused Fees and accrued compensation due to the
Servicer, and the amount of repayment of a maturing Tranche pursuant to
Section 2.08(d) or 2.15(b), if any, as of the date of such Servicer Report.

(c) Upon the request of the Administrative Agent, the Servicer shall provide in
writing to each Facility Agent a listing of all changes to the list of Obligors
under Contracts related to the Receivables including, for each Obligor added to
the list, the name, address and account number of such Obligor and if there have
been changes in the name, address or account number of any existing Obligor, the
revisions shall be provided.

(d) The Seller shall, or shall cause the Servicer to, furnish to the
Administrative Agent and each Facility Agent at any time and from time to time,
such other or further information in respect of the Receivables, the Seller and
the Obligors as the Administrative Agent or any Facility Agent may reasonably
request.

2.15. Excess Funding Deposit.

(a) If, at any time, the Buyers’ Percentage Interest is determined to exceed
100%, the Seller may deposit into the Collection Account on or before 12:30 p.m.
(New York City time) on the second Business Day after such determination an
amount sufficient to cause the Adjusted Buyers’ Percentage Interest not to
exceed 100%. Each Excess Funding Deposit shall be held for the benefit of the
Facility Agents and their related Ownership Groups ratably in accordance with
their respective Ownership Group Percentages.

 

- 55 -



--------------------------------------------------------------------------------

(b) The Excess Funding Deposit in the Collection Account shall be either
(i) paid to the Facility Agents for the benefit of a related Pool-Funded Conduit
Purchaser on the same day as such deposit is made to repay outstanding Pooled
Commercial Paper, or (ii) used to repay maturing Tranches in accordance with
Section 2.08(g) or 2.09 hereof.

(c) On the next day on which a Servicer Report delivered to the Facility Agents
indicates that the Adjusted Buyers’ Percentage Interest is less than or equal to
100%, then the Excess Funding Deposit shall be returned to the Seller, but only
to the extent that, after giving effect to any such return of all or any portion
of the Excess Funding Deposit, the Adjusted Buyers’ Percentage Interest would
not exceed 100%.

2.16. Expiration Date.

Subject to other provisions of this Agreement requiring earlier termination, the
Facility Agents’ obligations (on behalf of their respective Ownership Groups) to
make Purchases hereunder shall terminate on the Expiration Date.

2.17. Breakage Payments. The Seller shall pay to the Facility Agents, for the
account of the Owners, upon the request of any Facility Agent, such amount or
amounts as shall compensate the Owners for any loss (including the Used Fee Rate
attributable to any Incremental Purchase), cost or expense incurred by the
Owners as a result of any reduction in the Aggregate Net Investment, repurchase
of the Purchased Interest in the Receivables or transfer of all or any part of
the Aggregate Net Investment pursuant to a Conduit Support Document, including,
without limitation, any reduction or repurchase made pursuant to Sections 2.08,
2.11, 2.12 and 2.18. The Seller shall be obligated to pay such amount or amounts
promptly upon receipt from the applicable Facility Agent of a certificate
setting forth in reasonable detail the computation of such amount or amounts.
The determination by a Facility Agent or the relevant Owner or Owners shall be
conclusive absent manifest error.

2.18. Optional Retransfer; Partial Retransfer.

(a) At its option and at any time, the Seller shall have the right to repurchase
all of the Purchased Interest in the Receivables. The Seller shall be entitled
to effectuate such reconveyance upon three Business Days prior written notice to
the Administrative Agent and each Facility Agent and payment in full of the
Aggregate Net Investment plus any Aggregate Unpaids on such date.

(b) On any day, with respect to Receivables which have been repurchased pursuant
to Section 2.18(a), the Administrative Agent shall, on such day and at the
expense of the Seller, (i) retransfer to the Seller all of its right, title and
interest to and under such Receivables and all Related Security and Collections
with respect thereto, and all Proceeds of the foregoing and (ii) authorize any
and all UCC terminations or financing statement amendments, instruments,
certificates and other documents reasonably necessary to effect such retransfer.
Each Servicer Report delivered by the Servicer shall state the aggregate
Outstanding Balance of the repurchased and reconveyed Receivables for the
preceding weekly or Monthly Fiscal Period, as applicable.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE III

CLOSING PROCEDURES

3.01. Purchase and Sale Procedures.

(a) General. Each Purchase hereunder shall constitute a purchase of, and shall
transfer ownership to the Facility Agents for the benefit of their respective
Owners of, undivided percentage ownership interests in each and every
Receivable, together with Related Security and Collections with respect thereto,
then existing as well as each and every Receivable, together with Related
Security and Collections, which may arise at any time after the date of such
Purchase and prior to the Expiration Date.

(b) Sale Without Recourse. The sale of the Purchased Interest by the Seller
hereunder shall be made without recourse except as specifically provided herein.

(c) Grant of Security Interest. This Agreement also constitutes a security
agreement under the UCC. The Seller hereby grants to the Administrative Agent
(for the benefit of each Owner) a first priority perfected security interest in
and against all of the Seller’s right, title and interest in and to each and
every Receivable (together with Related Security, Collections and other
Proceeds), whether now existing or hereafter arising, for the purpose of
securing the rights of the Administrative Agent (for the benefit of the Owners)
under this Agreement.

(d) Non-Assumption by the Owners of Obligations. No obligation or liability of
the Seller to any Obligor or any third party under any Master Contract,
Receivable or Contract which is part of the Receivables in which an Owner has a
Purchased Interest shall be assumed by any Owner, Facility Agent or
Administrative Agent and any such assumption is hereby expressly disclaimed.
Each Owner, each Facility Agent and the Administrative Agent shall be
indemnified by the Seller in accordance with Section 9.03 hereof in respect of
any losses, claims, damages, liabilities, costs or expenses arising out of or
incurred in connection with any Obligor’s assertion of such obligation or
liability against the Owners, the Facility Agents or the Administrative Agent.

3.02. Conditions to Amendment and Restatement. On or prior to the date of the
execution of this Agreement, the Seller shall deliver or cause to be delivered
to the Administrative Agent the following:

(a) Counterpart signature pages to this Agreement executed by each party hereto;

(b) Counterpart signature pages to the Fee Letter executed by each party thereto
and payment of the Upfront Fee and other fees and expenses (including legal fees
and expenses of the Administrative Agent and the Facility Agents) payable on the
Closing Date; and

 

- 57 -



--------------------------------------------------------------------------------

(c) Evidence that each Rating Agency shall have confirmed that the amendment and
restatement of the Existing Receivables Purchase Agreement will not result in
the ratings of the Commercial Paper Notes being withdrawn or lowered.

This Agreement shall become effective on the first day on which the Facility
Agents receive each of the preceding items.

3.03. Conditions to Reinvestment and Incremental Purchases. The following shall
be conditions precedent to any Incremental Purchase under Sections 2.02 and 2.03
and any reinvestment Purchase under Section 2.05 hereof: (a) no Termination
Event or Potential Termination Event or Servicing Default shall have occurred or
shall occur as a result of such Incremental Purchase or reinvestment Purchase;
(b) the Administrative Agent and each Facility Agent shall have received a
Tranche Selection Notice as provided herein in the case of an Incremental
Purchase; and (c) the Administrative Agent and each Facility Agent shall have
received all Servicer Reports required to have been delivered as provided herein
as of the date of such Incremental Purchase or reinvestment Purchase.

ARTICLE IV

PROTECTION OF THE OWNERS;

ADMINISTRATION AND SERVICING

OF RECEIVABLES; COLLECTIONS.

4.01. Acceptance of Appointment and Other Matters Relating to the Servicer.

(a) SUPERVALU agrees to act, and is hereby appointed by the Administrative Agent
and the Facility Agents to act, subject to the terms hereof, as the Servicer
under this Agreement, and all Owners are deemed to have consented to SUPERVALU
acting as Servicer. The Servicer shall collect payments due under the applicable
Receivables in accordance with the standards that would be employed by a prudent
institution in servicing comparable receivables for its own account and
comparable to the Receivables and in accordance with the Credit and Collection
Policy and shall have full power and authority, acting alone or through any
party properly designated by it hereunder, to do any and all things in
connection with such servicing and administration which it may deem necessary or
desirable.

(b) Without limiting the generality of the foregoing and subject to Sections
2.08, 2.09, 4.09 and 4.10 hereof, the Servicer is hereby authorized and
empowered (i) to receive and hold in trust for the Facility Agents, for the
benefit of their respective Owners, Collections received from Receivables as set
forth in Article II and elsewhere in this Agreement and (ii) to execute and
deliver, on behalf of the Facility Agents (for the benefit of the Owners), any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Receivables permitted under and in compliance with applicable Law and
regulations. To the extent Collections are transferred to or otherwise received
by the Servicer, the Servicer is hereby authorized and empowered (y) if the
Remittance Conditions are satisfied, to receive and hold in trust such
Collections for the Facility Agents, for the benefit of their respective Owners,
and (z) if the Remittance Conditions are not satisfied, to transfer or cause to
be transferred, all such Collections to the Collection Account as soon as

 

- 58 -



--------------------------------------------------------------------------------

practicable, but in no event later than two Business Days after initial receipt
thereof, in each case to be allocated and distributed as provided in this
Agreement. In addition, if and for so long as the Buyers’ Percentage Interest
exceeds 100% and on and after the Expiration Date, the Servicer shall transfer
or cause to be transferred to the Collection Account all Collections received
with respect to the Receivables, immediately, but in no event later than two
Business Days after initial receipt thereof.

(c) Subject to the rights retained by the Administrative Agent pursuant to
Section 4.09 hereof, each of the Seller, the Owners, the Facility Agents and the
Administrative Agent hereby appoint the Servicer to enforce its respective
rights and interests in and to the Purchased Interest and the Receivables. If
any Person succeeds the initial Servicer as a Servicer, the replaced Servicer
shall promptly deliver to such successor Servicer and the replaced Servicer
shall hold in trust for the Administrative Agent, the Owners, the Facility
Agents and the Seller, in accordance with their respective interests, all
documents instruments and records (including computer tapes or disks) that are
reasonably necessary to service or collect the Receivables.

4.02. Maintenance of Information and Computer Records. The Servicer will, and
will cause any Subservicer to, hold in trust and keep safely for the Owners all
evidence of the Facility Agents’ (for the benefit of the Owners) right, title
and interest in and to the Purchased Interest in the Receivables. The Servicer
will, and will cause any Subservicer to, on or prior to each Incremental
Purchase, and with respect to all Receivables that are added to the pool of
Receivables in which the Facility Agents have a Purchased Interest after the
initial Incremental Purchase, on each respective date such Receivables are
added, place an appropriate code or notation in its computer Records to indicate
that the Facility Agents, on behalf of the Owners, have a Purchased Interest in
each and every such Receivable.

4.03. Protection of the Interests of the Owners.

(a) The Servicer will, or will cause the Seller, SOA and each Originator to,
from time to time and at Seller’s sole expense, do and perform any and all acts
and execute any and all documents (including, without limitation, the obtaining
of additional search reports, the delivery of further opinions of counsel, the
authorization, amendment or supplementation of any financing statements,
continuation statements and other instruments and documents for filing under the
provisions of the UCC of any applicable jurisdiction, the execution, amendment
or supplementation of any instrument of transfer and the making of notations on
the Records of the Seller and each Originator) as may be requested by the
Administrative Agent in consultation with the Facility Agents in order to effect
the purposes of this Agreement and the sale of the Purchased Interest hereunder,
to protect or perfect the Facility Agents’ (for the benefit of their respective
Owners) right, title and interest in the Purchased Interest in the Receivables
(other than a Receivable which has been deemed collected pursuant to
Section 2.08(e)), together with Related Security (other than certain letters of
credit which are in the possession of the Servicer) and all Collections with
respect thereto, against all Persons whomsoever or to enable the Owners, the
Facility Agents or the Administrative Agent to exercise or enforce any of their
respective rights hereunder.

 

- 59 -



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable Law, the Seller hereby
authorizes and irrevocably grants to the Administrative Agent an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
file in the name of the Seller, or in its own name, such financing statements
and continuation statements (including “initial financing statements in lieu of
continuation statements” under Revised Article 9) and amendments thereto or
assignments thereof as the Administrative Agent or any Facility Agent deems
necessary to protect or perfect the Purchased Interest; provided, however, that
the rights of the Administrative Agent pursuant to such authorization and power
of attorney shall be exercised only if (i) the Servicer fails to perform any act
required hereunder after receiving notice of such failure from the
Administrative Agent or (ii) a Termination Event shall have occurred and be
continuing. The Administrative Agent shall provide the Seller prompt notice of
any exercise of such power of attorney.

(c) The Administrative Agent and each Facility Agent shall have the right to do
all such acts and things as they may deem necessary to protect the interests of
the Owners, including, without limitation, confirmation and verification of the
existence, amount and status of the Receivables.

4.04. Maintenance of Writings and Records. The Servicer will at all times until
completion of a Complete Servicing Transfer keep or cause to be kept at its
Chief Executive Office or at an office of the Servicer or any Subservicer
designated in advance to the Administrative Agent, each writing or Record which
evidences, and which is necessary or desirable to establish or protect,
including such books of account and other Records as will enable the
Administrative Agent and the Facility Agents or their designees to determine at
any time the status of, the Purchased Interest of the Facility Agents (for the
benefit of their respective Owners) in each applicable Receivable. The Servicer
shall at its own expense prepare and maintain, or cause the Subservicers to
prepare and maintain, such Records in electronically-readable form in such
format as the Servicer customarily maintains its records; provided, however,
that upon a Complete Servicing Transfer with respect to the Servicer, the
replaced Servicer shall within five days of such Complete Servicing Transfer
prepare such Records in such format as may be required to permit or facilitate
the transfer of such Records to the successor Servicer.

4.05. Information. The Servicer will, or will cause each Originator and
Subservicer to, furnish to the Administrative Agent such information with
respect to the Receivables (including but not limited to the applicable
Originator’s procedures for selecting Receivables for sale and the applicable
Originator’s standards and procedures for selling goods or services on credit)
as the Administrative Agent may reasonably request under the applicable law, in
consultation with the Facility Agents. The Servicer will also furnish to the
Administrative Agent and each Facility Agent all modifications, adjustments or
supplements to the Credit and Collection Policy; provided, however, the Servicer
shall not, without each Facility Agent’s prior written consent, alter or consent
to the alteration of the Credit and Collection Policy as in effect from time to
time unless such alteration is in compliance with Section 6.04(c) hereof.

4.06. Performance of Undertakings Under the Receivables. The Servicer will at
all times observe and perform, or cause to be observed and performed, all
material obligations and undertakings to the Obligors arising in connection with
each applicable Receivable or related Contract and will not take any action or
cause any action to be taken to impair the rights of any Facility Agent or Owner
to its Purchased Interest in the Receivables.

 

- 60 -



--------------------------------------------------------------------------------

4.07. Administration and Collections.

(a) General. Until a Complete Servicing Transfer shall have occurred, with
respect to it, the Servicer will be responsible for the administration,
servicing and collection of the Receivables.

(b) Administration. The Servicer shall, to the full extent permitted by Law,
have the power and authority, on behalf of each Facility Agent (for the benefit
of its related Owners), to take such action in respect of any applicable
Receivable as the Servicer may deem advisable, including the resale of any
repossessed, returned or rejected goods; provided, however, that the Servicer
shall not, and shall not allow any Subservicer to, under any circumstances
compromise, rescind, cancel, adjust or modify (including by extension of time
for payment or granting any discounts, allowances or credits) the Outstanding
Balance of any Receivable (other than a Receivable which has been deemed
collected pursuant to Section 2.08(e) or repurchased pursuant to Section 2.12),
except in accordance with the applicable Originator’s Credit and Collection
Policy or otherwise with the prior written consent of the Facility Agents.

(c) Enforcement Proceedings. In the event of a default under any Receivable
before a Termination Event, the Servicer shall, at the Seller’s sole expense, to
the full extent permitted by Law, have the power and authority, on behalf of
each Facility Agent (for the benefit of its related Owners), to take or cause to
be taken any action in respect of any such Receivable as the Servicer may deem
advisable; provided, however, that the Servicer shall take no enforcement action
(judicial or otherwise) with respect to such Receivable (other than a Receivable
which has been deemed collected pursuant to Section 2.08(e) or repurchased
pursuant to Section 2.12), except in accordance with the applicable Originator’s
Credit and Collection Policy or otherwise with the written consent of the
Facility Agents. The Servicer will apply or will cause to be applied at all
times before a Termination Event the same standards and follow the same
procedures with respect to deciding to commence, and in prosecuting, litigation
on such Receivable as is applied and followed with respect to like accounts not
owned by the Facility Agents (for the benefit of their respective Owners). In no
event shall the Servicer or the Seller, as the case may be, be entitled to make
or authorize any Person to make any Facility Agent or Owner a party to any
litigation without such Facility Agent’s Owner’s express prior written consent.

(d) Obligations of the Facility Agents and the Owners. The Facility Agents may,
but shall have no obligation to, take any action or commence any proceeding to
realize upon any Receivable, including, but not limited to, delivery to an
Obligor of notice of the Facility Agent (for the benefit of its related Owners)
interest in the Receivables, any such action or commencement of proceeding to be
at the sole expense of the Seller. At such time as the Servicer has any
obligation to pursue the collection of Receivables and the Administrative Agent,
the Facility Agents or an Owner possesses any documents necessary therefor, the
Administrative Agent or such Facility Agent or Owner, as the case may be, agrees
to furnish such documents to the Servicer, to the extent and for the period
necessary for the Servicer to comply with its obligations hereunder.

 

- 61 -



--------------------------------------------------------------------------------

(e) Servicing Compensation. The monthly compensation due to the Servicer for
performing its obligations hereunder shall be equal to the quotient of (A) the
product of (i) the Servicing Fee Rate, expressed as a decimal, and (ii) the
Outstanding Balances of all Receivables on the last Business Day of each month,
divided by (B) twelve. Subject to Section 4.08(a) and (b) hereof, such monthly
compensation shall be paid to the Servicer in arrears on the last Business Day
of each month.

4.08. Complete Servicing Transfer.

(a) General. If at any time a Termination Event shall have occurred and be
continuing, the Administrative Agent, at the request of the Facility Agents may
by notice in writing to the Seller and the Servicer, terminate the Servicer’s
capacity as Servicer in respect of the Receivables (such termination referred to
herein as a “Complete Servicing Transfer”). After a Complete Servicing Transfer,
the Administrative Agent (or its designee approved by the Facility Agents) may
itself administer, service and collect the Receivables, and in such event, may
retain the servicing compensation specified in Section 4.07(e) for its own
account, in any manner it sees fit, including, without limitation, by
compromise, extension or settlement of such Receivables. Alternatively, the
Facility Agents may engage affiliated or unaffiliated contractors to perform all
or any part of the administration, servicing and collection of the Receivables
and require the Seller to pay to such contractors all or a portion of the
servicing compensation specified in Section 4.07(e) in consideration thereof.

(b) Transition. The Servicer, promptly but in no event later than five Business
Days after receiving a notice pursuant to Section 4.08(a) hereof, shall, at the
Seller’s sole expense, (x) deliver to the Administrative Agent and the Facility
Agents or their designated agents (i) a schedule of the Receivables serviced by
the Servicer in which the Facility Agent (for the benefit of its related Owners)
have a Purchased Interest indicating as to each such Receivable information as
to the related Obligor, the Outstanding Balance as of such date of such
Receivable and the related Contract and the location of the evidences of such
Receivable and related Contract, together with such other information as the
Administrative Agent and the Facility Agents may reasonably request and (ii) all
evidence of such Receivables and related Contracts and such other Records
related thereto (including, without limitation, true copies of any computer
tapes and data in computer memories), (y) permit the Administrative Agent and
the Facility Agents access to the Servicer’s (or any Subservicer’s) premises,
equipment and files and other Records and (z) take all actions as are necessary
to transfer or cause to be transferred to the Administrative Agent or its
designated agent any software (to the extent permissible under the applicable
license agreement) that relates to, and is necessary for the servicing of, such
Receivables, in each case as the Administrative Agent and the Facility Agents
may reasonably deem necessary to enable them to protect and enforce their rights
and the rights of the Owners to the Purchased Interest therein. After any such
delivery, the Servicer will not hold or retain any executed counterpart or any
document evidencing such Receivables or related Contracts without clearly
marking the same to indicate conspicuously that the same is not the original and
that transfer thereof does not transfer any rights against the related Obligor
or any other Person.

 

- 62 -



--------------------------------------------------------------------------------

(c) Collections. If at any time there shall be a Complete Servicing Transfer,
the terminated Servicer will cause to be transmitted and delivered directly to
the successor Servicer, forthwith upon receipt and in the exact form received,
all Collections (properly endorsed, where required, so that such items may be
collected on behalf of the Administrative Agent) to be distributed to the
Facility Agents (for the benefit of the related Owners) as provided herein. All
such Collections consisting of cash shall not be commingled with other items or
monies of the terminated Servicer for a period longer than two Business Days. If
the successor Servicer receives items or monies that are not payments on account
of the Receivables, such items or monies shall be delivered promptly to the
Seller after being so identified by such successor Servicer. Each of the Seller
and the terminated Servicer hereby irrevocably grants the Administrative Agent
or each of its designated agents, if any, an irrevocable power of attorney, with
full power of substitution, coupled with an interest, to take in the name of the
Seller or the terminated Servicer, as the case may be, all steps with respect to
any Receivable which the Administrative Agent, after consultation with the
Facility Agents, may deem necessary or advisable to negotiate or otherwise
realize on any right of any kind held or owned by the Seller or the terminated
Servicer, as the case may be, or transmitted to or received by any Facility
Agent or its designated agent (whether or not from the Seller or any Obligor) in
connection with the Facility Agents’ (for the benefit of its related Owners)
Purchased Interest in any Receivable.

(d) Collection and Administration at Expense of the Seller. The Seller agrees
that in the event of a Complete Servicing Transfer, it will reimburse the
Administrative Agent, the Facility Agents and each Owner for all reasonable
out-of-pocket expenses (including, without limitation, attorneys’ and
accountants’ and other third parties’ fees and expenses, expenses incurred by
the Administrative Agent, such Facility Agent or such Owner, as the case may be,
expenses of litigation or preparation therefor, and expenses of audits and
visits to the offices of the Seller) incurred by the Administrative Agent, such
Facility Agent or such Owner in connection with the transfer of functions
following a Complete Servicing Transfer whenever such expenses are incurred.

(e) Payments by Obligors. At any time, and from time to time following a
Complete Servicing Transfer, or if a Termination Event or Potential Termination
Event shall have occurred and be continuing, the Seller and the terminated
Servicer shall permit such Persons as the Administrative Agent, with the consent
of the Facility Agents, may designate to open and inspect all mail (other than
correspondence from its legal counsel) received by the Seller or the terminated
Servicer, as the case may be, at any of its offices, and to remove therefrom any
and all Collections or other correspondence from Obligors or the Servicer in
respect of Receivables. The Administrative Agent shall provide the Seller and
the terminated Servicer prompt notice of its exercise of any rights pursuant to
this Section 4.08(e). All Collections received by the Administrative Agent shall
be applied in accordance with Section 2.08 or 2.09 hereof. The Administrative
Agent shall be entitled to notify the Obligors of Receivables (including,
without limitation, any Obligor that pays by ACH), other than Government
Obligors, to make payments directly to the Administrative Agent of amounts due
thereunder at any time and from time to time following the occurrence of (i) a
Termination Event, (ii) a Complete Servicing Transfer or (iii) a violation by
the Servicer of the provisions of Section 4.09 hereof.

 

- 63 -



--------------------------------------------------------------------------------

4.09. Lockboxes; Lockbox Accounts; Deposit Accounts; Concentration Account;
Collection Account.

(a) Lockbox Accounts and Deposit Accounts. The Seller and Servicer hereby agree
as follows (i) each Lockbox Account and Deposit Account shall be established in
the name of the Seller and the funds deposited therein from time to time shall
not be commingled with any other funds of the Seller or any Affiliate thereof
and that each Government Lockbox Account shall be established in the name of the
related Pharmacy Originator and the funds deposited therein from time to time
shall not be commingled with any other funds of the Seller or any Affiliate
thereof; (ii) each Lockbox Account shall be maintained with a Permitted Lockbox
Bank and each Deposit Account shall be maintained with a Permitted Deposit
Account Bank; (iii) each Lockbox Account and Deposit Account and Government
Lockbox Account shall be insured by the Federal Deposit Insurance Corporation to
the full extent permitted by Law; (iv) the location of each Permitted Lockbox
and each related Lockbox Account and each Deposit Account shall not be changed
without the consent of the Administrative Agent and each Facility Agent and each
Government Lockbox Account shall not be changed without first providing twenty
(20) days written notice to the Administrative Agent and each Facility Agent;
(v) to cause all Collections on account of the Receivables to be mailed or wired
directly to a Permitted Lockbox, a Lockbox Account, a Government Lockbox
Account, a Deposit Account or the Concentration Account, provided, that
Collections of Pharmacy Receivables currently paid to account number 52922527 at
Bank of America need not be mailed or wired directly to a Permitted Lockbox, a
Lockbox Account, a Government Lockbox Account, a Deposit Account or the
Concentration Account prior to June 30, 2007, and, if the Servicer (or any
Subservicer), any Originator or the Seller should receive any Collections, to
deposit such Collections into the appropriate Deposit Account within one
Business Day of receipt; (vi) not to suffer or permit any funds other than such
Collections to be mailed to Permitted Lockboxes or deposited into related
Lockbox Accounts, Government Lockbox Accounts or any Deposit Accounts; (vii) to
direct the Permitted Lockbox Banks to transfer all funds representing
Collections in the Lockbox Accounts or Deposit Accounts, as applicable, to (or
at the direction of) the Servicer within two Business Days of deposit therein
unless (A) the Remittance Conditions are not satisfied, (B) the Expiration Date
has occurred, or (C) the Buyers’ Percentage Interests exceeds 100%, in any of
which events the Seller, or the Servicer on behalf of the Seller, shall, if so
directed by the Administrative Agent (after consultation with the Facility
Agents) instruct each Permitted Lockbox Bank and each Permitted Deposit Account
Bank to transfer, if so directed by the Administrative Agent (after consultation
with the Facility Agents), all Collections on account of the Receivables, within
two Business Days of deposit in the related Lockbox Account or Deposit Accounts,
as applicable, to the Collection Account, (viii) until deposited in the
Concentration Account in accordance with Section 4.09(b), all Collections
received by the Seller pursuant to Section 4.09(a)(vii) or otherwise shall be
held in trust for the Facility Agents (for the benefit of their respective
Owners); (ix) to make the necessary bookkeeping entries to reflect such
Collections on the Records pertaining to such Receivables; (x) to apply all such
Collections as provided in this Agreement; and (xi) not to amend or modify any
term of any Lockbox Agreement or Deposit Account Agreement or the direction as
to the disposition of Collections or other amounts in the related Permitted
Lockbox or Lockbox Account or related Deposit Account, as applicable, without
the prior written consent of the Administrative Agent and each Facility Agent.
The Servicer shall cause all Collections deposited in each Government Lockbox
Account to be deposited in the Concentration Account within one Business Day of
receipt. If the corporate

 

- 64 -



--------------------------------------------------------------------------------

credit rating of SUPERVALU by S&P shall fail to be “BB-” or higher or the long
term corporate family rating of SUPERVALU by Moody’s to be “Ba3” or higher,
then, at the election of the Agent, in its sole discretion, exercised by
delivering written notice to the Servicer, the Servicer shall, within 60 days of
the date (the “Lockbox Redirection Date”) such notice is delivered by the Agent,
revise its instructions to Obligors and its lockbox arrangements so that after
the Lockbox Redirection Date, all Obligors (other than Government Obligors) are
directed to send payments all payments to a Lockbox Account and Servicer shall
continue to take reasonable steps to have Obligors follow such new payment
directions.

(b) Concentration Account. The Seller and Servicer hereby agree as follows
(i) the Concentration Account shall be established in the name of the Seller as
a segregated account and the funds deposited therein from time to time shall not
be commingled with any other funds of the Seller or any Affiliate thereof;
(ii) the Concentration Account shall be insured by the Federal Deposit Insurance
Corporation to the full extent permitted by Law; (iii) the location of the
Concentration Account shall not be changed without the consent of the
Administrative Agent and each Facility Agent; (iv) the Servicer shall transfer
all Collections received by it pursuant to Section 4.09(a)(vii) to the
Concentration Account as soon as possible (but in any event within two Business
Days of receipt thereof); (v) not to suffer or permit any funds other than such
Collections to be deposited into the Concentration Account; (vi) the Servicer
shall cause the funds on deposit in the Concentration Account to be transferred
to (or at the direction of) the Servicer unless (A) the Remittance Conditions
are not satisfied, (B) the Expiration Date has occurred, or (C) the Buyers’
Percentage Interests exceeds 100%, in any of which events, the Seller, or the
Servicer on behalf of the Seller, shall instruct the bank holding the
Concentration Account to transfer such funds to the Collection Account; (vii) to
make the necessary bookkeeping entries to reflect such Collections on the
Records pertaining to such Receivables; and (viii) not to amend or modify any
term of any Concentration Account Agreement or the direction as to the
disposition of funds in the Concentration Account without the prior written
consent of the Administrative Agent and each Facility Agent.

(c) Control of Permitted Lockboxes, Lockbox Accounts, Deposit Accounts and
Concentration Account. The Administrative Agent shall have the right (at the
direction of any Facility Agent) (i) to assume control over each Permitted
Lockbox (other than a Permitted Lockbox relating to a Government Lockbox
Account) and each related Lockbox Account, and direct the Permitted Lockbox
Banks to transfer the funds in such Lockbox Account to the Collection Account or
another account designated by the Administrative Agent at any time following the
occurrence and continuation of a Potential Termination Event or a Termination
Event or a Reserve Trigger Event, by dating and delivering the Lockbox Transfer
Letter with respect to such Permitted Lockbox, and in such event the Seller and
the Servicer hereby irrevocably authorize the Administrative Agent to date and
deliver a Lockbox Transfer Letter to each Permitted Lockbox Bank, (ii) to assume
control over the Concentration Account and direct the bank holding the
Concentration Account to transfer funds therein to the Collection Account or
another account designated by the Administrative Agent at the times and in the
manner specified in Section 4.09(b)(vi) by dating and delivering the
Concentration Account Transfer Letter, and in such event the Seller and Servicer
hereby irrevocably authorize the Administrative Agent to deliver the
Concentration Account Transfer Letter and (iii) to assume control over the
Deposit Accounts and direct the bank holding the Deposit Accounts to transfer
funds therein to the Collection Account or another account designated by the
Administrative Agent at the times

 

- 65 -



--------------------------------------------------------------------------------

and in the manner specified in Section 4.09(b)(vi) by dating and delivering the
Deposit Account Transfer Letter, and in such event the Seller and Servicer
hereby irrevocably authorize the Administrative Agent to deliver the Deposit
Account Transfer Letter. Each of the Seller and the Servicer represents that it
has not given and agrees that it shall not give any instructions to any
Permitted Lockbox Bank, any Permitted Deposit Account Bank or the bank holding
the Concentration Account inconsistent with any Lockbox Transfer Letter, the
Deposit Account Transfer Letter or Concentration Account Transfer Letter, as
applicable. The Administrative Agent shall give the Seller and the Servicer
prompt notice of any exercise of its rights under this Section 4.09(c). The
Seller and the Servicer shall cooperate fully with the Administrative Agent in
effecting any such transfer of control.

(d) Collection Account. A Collection Account has been established with the
Administrative Agent for the purpose of receiving and disbursing all payments
required to be made by the Seller or Servicer pursuant to this Agreement and all
other payments to be made into the Collection Account and is identified on
Exhibit B hereto. The Collection Account shall be established and maintained in
the name of the Administrative Agent, for the benefit of the Facility Agents
(for the benefit of their respective Owners), and shall be used only for the
collection of the amounts and for application of such amounts as described in
Article II hereof. In the event there shall have been deposited in the
Collection Account any amount not required to be deposited therein and so
identified to the Administrative Agent, such amount shall be withdrawn from the
Collection Account, any provision herein to the contrary notwithstanding, and
any such amounts shall not be deemed to be a part of the Collection Account.

The Servicer may direct the investment of the funds in the Collection Account in
Eligible Investments, held in the name of the Administrative Agent, which shall
mature no later than the Business Day preceding the date on which such amounts
are required to be remitted to the Administrative Agent for distribution to the
Facility Agents and the Owners. Any income or other gain from such Eligible
Investments, shall be paid to the Servicer as an addition to the Servicing Fee.
Any losses on such Eligible Investments shall be made up by the Servicer.

The Servicer and the Seller agree to take all actions reasonably necessary,
including the filing of appropriate financing statements and the giving of
proper registration instructions relating to any investments, to protect the
Administrative Agent’s, the Facility Agents’ and the Owners’ interest in the
Collection Account and any Eligible Investments acquired with monies therein.

4.10. Servicing Default. A “Servicing Default” shall occur with respect to the
Servicer if one or more of the following events or conditions shall occur and be
continuing:

(a) the Servicer shall fail to remit or fail to cause to be remitted on any day
any Collections or Discount required to be remitted hereunder on such day and,
with respect to failure to remit Discount, such failure shall continue for one
Business Day after the date on which such Discount became due; or

(b) the Servicer shall fail to deposit, or pay or fail to cause to be deposited
or paid when due any other amount due hereunder and such failure shall continue
for four Business Days after the date on which such amount became due;

 

- 66 -



--------------------------------------------------------------------------------

(c) the Servicer shall fail to deliver any Servicer Report within (i) if the
Servicer is delivering Monthly Reports, two Business Days or (ii) if the
Servicer is delivering Weekly Reports, one Business Day of the date when due; or

(d) any representation, warranty, certification or statement made by the
Servicer under this Agreement or in any agreement, certificate, report,
appendix, schedule or document furnished by the Servicer to any Owner, any
Facility Agent or the Administrative Agent pursuant to or in connection with
this Agreement shall prove to have been false or misleading in any material
respect as of the time made or deemed made (including by omission of material
information necessary to make such representation, warranty, certification or
statement not misleading) and, if the consequences (as they relate to or affect
the Administrative Agent or the Owners) of such representation or statement
being incorrect shall be materially adverse to any Owner, Facility Agent or the
Administrative Agent, and susceptible of remedy in all material respects, such
consequences shall not be remedied in all material respects within 30 calendar
days after the earlier of either (i) any Responsible Officer of the Servicer
becomes aware thereof or (ii) written notice thereof to such Person by the
Administrative Agent or any Facility Agent; or

(e) the Servicer shall default or fail in the performance or observance of any
other covenant, agreement or duty applicable to it contained herein and such
failure shall remain unremedied for a period of 10 days after the earlier of
either (i) a Responsible Officer of the Servicer has knowledge of the existence
of such failure or (ii) the Servicer shall have been given written notice
thereof by the Administrative Agent or any Facility Agent; or

(f) there shall be pending any litigation, investigation or proceeding, or any
material adverse development in any such litigation shall have occurred, which
is reasonably likely to materially adversely affect the ability of the Servicer
to perform its obligations under this Agreement; or

(g) there shall have occurred any event which materially adversely affects the
ability of the Servicer to collect Collections and service Receivables or the
ability of the Servicer to perform its obligations hereunder or the ability of
the Owners to realize their respective interests in Collections; or

(h) an Event of Bankruptcy shall occur with respect to the Servicer.

4.11. Servicer Indemnification of Affected Parties.

(a) The Servicer agrees to indemnify and hold harmless the Affected Parties,
from and against any loss (other than any losses relating to defaults or
collectibility of the Receivables), liability, expense, damage or injury
suffered or sustained by reason of any material breach by the Servicer of any of
its representations, warranties or covenants contained in this Agreement, or any
losses resulting from the commingling of Collections with any other funds,
including any judgment, award, settlement, reasonable attorneys fees and other
costs or expenses incurred in connection with the defense of any actual action,
proceeding or claim and including any commercially reasonable servicing fees in
excess of the servicing compensation payable under Section 4.07(e) resulting
from the replacement of SUPERVALU as Servicer; provided, however, that the
Servicer shall not indemnify the Affected Parties if such acts or omissions were
attributable to fraud, gross negligence, breach of fiduciary duty or willful
misconduct by any such Affected Party.

 

- 67 -



--------------------------------------------------------------------------------

(b) Promptly upon receipt by any Affected Party under this Section 4.11 of
notice of the commencement of any suit, action, claim, proceeding or
governmental investigation against such Affected Party, such Affected Party
shall, if a claim in respect thereof is to be made against the Servicer
hereunder, notify the Servicer in writing of the commencement thereof. The
Servicer may participate in and assume the defense of any such suit, action,
claim, proceeding or investigation at its expense, and no settlement thereof
shall be made without the approval of the Servicer and the Affected Party. The
approval of the Servicer and the Affected Party will not be unreasonably
withheld or delayed. After notice from the Servicer to the Affected Party of its
intention to assume the defense thereof with counsel reasonably satisfactory to
the Administrative Agent and the Affected Party, and so long as the Servicer so
assumes the defense thereof in a manner reasonably satisfactory to the
Administrative Agent and the Affected Party, the Servicer shall not be liable
for any legal expenses of counsel unless there shall be a conflict between the
interests of the Servicer and the Affected Party.

(c) Any indemnification pursuant to this Section 4.11 shall be had only from the
assets of the indemnifying Servicer. The provisions of such indemnity shall run
directly to and be enforceable by an injured party subject to the limitations
hereof. The provisions of this Section 4.11 shall survive the termination of
this Agreement.

4.12. Servicer not to Resign.

(a) Subject to Section 4.12(b) hereof, the Servicer shall not resign from the
obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable Law, regulation or order and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable Law, regulation or order. Any such determination
permitting the resignation of the Servicer shall be evidenced by an opinion of
counsel to such effect reasonably acceptable to the Administrative Agent and the
Facility Agents and delivered to the Administrative Agent. No such resignation
shall become effective until the Administrative Agent or a successor Servicer
shall have assumed the responsibilities and obligations of such Servicer in
accordance with Section 4.08 hereof.

(b) The Servicer may resign from the obligations and duties imposed on it as
Servicer pursuant to the terms of this Agreement if (i) a successor Servicer
shall have assumed the responsibilities and obligations of such Servicer in
accordance with Section 4.08 hereof, and (ii) if such successor Servicer is not
an Affiliate of such Person, such successor Servicer shall be acceptable to the
Facility Agents in their reasonable judgment and acceptable to the Rating
Agencies.

4.13. Subservicing. The Facility Agents acknowledge and agree that the Servicer
may enter into a Subservicing Agreement with each of the Originators (other than
SUPERVALU). The Servicer may enter into other Subservicing Agreements with other
Subservicers for the servicing and administration of the Receivables and
Collections; provided,

 

- 68 -



--------------------------------------------------------------------------------

that (i) each such Subservicer (other than an Originator) is approved by the
Seller and each Facility Agent (such approval not to be unreasonably withheld or
delayed), (ii) the Servicer shall remain liable for the performance of the
duties and obligations of the Servicer pursuant to the terms hereof, and
(iii) any applicable Subservicing Agreement provides that such Subservicer may
be replaced as Subservicer if it fails to perform its duties as Subservicer or
if any event occurs which materially and adversely affects the ability of such
Subservicer to collect the applicable Receivables or the ability of such
Subservicer to perform its duties and obligations as Subservicer. The Servicer
will be responsible for any compensation paid to a Subservicer. The appointment
of any Subservicer of any Receivables shall not relieve the Servicer of its
obligation to service and administer such Receivables and the Servicer shall be
liable for the acts of each Subservicer. In the event of a Complete Servicing
Transfer, the Administrative Agent may terminate any of the replaced Servicer’s
Subservicers.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01. General Representations and Warranties of the Seller. The Seller, hereby
represents and warrants to each Owner, each Facility Agent and the
Administrative Agent on and as of the date hereof and on and as of the date of
each Incremental Purchase and each reinvestment Purchase that:

(a) Organization and Qualification. The Seller (i) has been duly incorporated
and is validly existing and in good standing as a corporation under the Laws of
the State of Delaware and (ii) is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified. The Seller has no subsidiaries. The sole shareholder of the
Seller is SOA.

(b) Authority. The Seller has all requisite power and authority under its
certificate of incorporation to execute, deliver and perform the Purchase
Documents to which it is or will be a party.

(c) Execution and Binding Effect. This Agreement has been, and each other
Purchase Document to which the Seller is a party when delivered will have been,
duly executed and delivered by the Seller. This Agreement is, and the other
Purchase Documents to which the Seller is or will be a party when delivered
hereunder will be, the legal, valid and binding obligations of the Seller
enforceable against the Seller in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and to general equitable principles,
and will vest absolutely and unconditionally in the Facility Agents or the
Administrative Agent, for the benefit of the applicable Owners, a valid
undivided ownership or security interest in the Receivables purported to be
assigned thereby, subject to no Liens whatsoever. Upon the filing of the
necessary financing statements under the UCC as in effect in the jurisdiction
whose Law governs the perfection of the Facility Agents’ or Administrative
Agent’s (for the benefit of the applicable Owners) ownership or security
interests in the Receivables, the Facility Agents’ or the Administrative Agent’s
(for the benefit of the applicable Owners) ownership or security interests in
the Receivables will be perfected under Article Nine of such UCC, prior to and
enforceable against all creditors of and purchasers from the Seller and all
other Persons whatsoever (other than the Administrative Agent, the Facility
Agents and the Owners and their successors and assigns).

 

- 69 -



--------------------------------------------------------------------------------

(d) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Seller of any
Purchase Document to which it is or will be a party or any other agreement or
document to be delivered hereunder or for the perfection of or the exercise by
any Owner of its rights and remedies under the Purchase Documents and such other
agreements or documents, except for the filings of the financing statements
referred to in the Purchase Agreements and the filing of financing statements
under the UCC in the Seller’s, SOA’s and the Originators’ jurisdiction of
incorporation or organization (all of which filings have been made on or before
the date hereof).

(e) Absence of Conflicts. The execution, delivery and performance by the Seller
of the Purchase Documents to which it is or will be a party and the other
documents to be delivered by it hereunder are within the Seller’s corporate
powers, have been duly authorized by all necessary corporate action, do not
(i) contravene the Seller’s By-laws or its certificate of incorporation,
(ii) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award, or (iii) breach or result in a default under, or
result in the acceleration of (or entitle any party to accelerate) the maturity
of any obligation of the Seller under, or result in or require the creation of
any lien upon or security interest in any property of the Seller pursuant to the
terms of, any indentures, debentures, loans, contract or any other agreement or
instrument (other than any Purchase Document) binding on or affecting the Seller
or any of its properties, whether now owned or hereafter acquired. The Seller
has not entered into any agreement with any Obligor prohibiting, restricting or
conditioning the assignment of any portion of the Receivables.

(f) Location of Records, etc. As of the date hereof: (i) the offices where the
Seller keeps all of its Records are listed on Exhibit I hereto; and (ii) since
its incorporation, the Seller has operated only under the names identified in
Exhibit I hereto, and has not changed its name, merged or consolidated with any
other Person, changed its form of or jurisdiction of organization or been the
subject of any proceeding under Title 11, United States Code (Bankruptcy),
except as disclosed in Exhibit I hereto.

(g) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event.

(h) Accurate and Complete Disclosure. Each exhibit, financial statement, or
other report or document furnished or to be furnished at any time by or on
behalf of the Seller to the Administrative Agent, any Owner or any Facility
Agent in connection with this Agreement is and will be accurate in all material
respects as of the date so furnished, and no such report or document contains,
or will contain, as of the date so furnished, any untrue statement of a material
fact or omits to state, or will omit to state, as of the date so furnished, a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

 

- 70 -



--------------------------------------------------------------------------------

(i) No Proceedings. There is no pending or, to the Seller’s knowledge,
threatened action or proceeding affecting the Seller before any Official Body
which purports to affect the legality, validity or enforceability of any
Purchase Document, any Master Contract, the Contracts or any material amount of
the Receivables or which is reasonably likely, individually or in the aggregate,
to materially adversely affect (i) the financial condition or operations of the
Seller or (ii) the ability of the Seller to perform its obligations under this
Agreement or any other Purchase Document to which the Seller is or will be a
party.

(j) Bulk Sales Act. No transaction contemplated hereby requires compliance with
any applicable bulk sales act or similar law.

(k) Litigation. No injunction, decree or other decision has been issued or made
by any Official Body that prevents, and to the knowledge of the Seller, no
threat by any Person has been made to attempt to obtain any such decision that
would have a material adverse impact on, the conduct by the Seller of a
significant portion of the Seller’s business operations or any portion of its
business operations affecting the Receivables as a whole, and no litigation,
investigation or proceeding of the type referred to in Section 6.01(h) hereof
exists. The Seller has paid on a timely basis all of its material obligations
arising out of judgments, proceedings or investigations.

(l) Margin Regulations. The use of all funds acquired by the Seller under this
Agreement will not conflict with or contravene any of Regulations T, U and X of
the Board of Governors of the Federal Reserve System, as the same may from time
to time be amended, supplemented or otherwise modified.

(m) Taxes. The Seller has filed, or caused to be filed or be included in, all
tax reports and returns (federal, state, local and foreign), if any, required to
be filed by it and paid, or caused to be paid, all amounts of taxes, including
interest and penalties, required to be paid by it, except for such taxes (i) as
are being contested in good faith by proper proceedings and (ii) against which
adequate reserves shall have been established in accordance with and to the
extent required by GAAP, but only so long as the proceedings referred to in
clause (i) above could not subject the Administrative Agent, any Facility Agent
or any other Owner to any civil or criminal penalty or liability or involve any
material risk of the loss, sale or forfeiture of any property, rights or
interests covered hereunder, or under any Purchase Agreement.

(n) Books and Records. The Seller has indicated on its books and records
(including any computer files), that the Purchased Interest in the Receivables
sold by the Seller hereunder is the property of the Facility Agents (for the
benefit of the Owners). The Seller maintains at, or shall cause the Servicer to
maintain at, one or more of its respective offices (or offices of a Subservicer)
listed in Exhibit I hereto the complete Records for the Receivables.

(o) Financial Condition. The Seller is not insolvent or the subject of any Event
of Bankruptcy and the sale of Receivables on such day will not be made in
contemplation of the occurrence thereof.

 

- 71 -



--------------------------------------------------------------------------------

(p) Investment Company. The Seller is not an “investment company” or a company
“controlled by an investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(q) No Debt. Since the date of its incorporation, the Seller has not engaged in
any activity other than that contemplated by the Purchase Documents or entered
into any commitment or incurred any Debt other than (i) pursuant to, or as
permitted under, the Purchase Documents and (ii) pursuant to the documents for a
previously terminated facility with terms similar to those of the Purchase
Documents.

(r) ERISA. The Seller has not maintained, contributed to or incurred or assumed
any obligation with respect to any Plan, any Multiemployer Plan or any “Welfare
Plan” defined in Section 3(1) of ERISA.

(s) Uniform Commercial Code Article 9 Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code) in the Receivables, the Collections
and the Related Security in favor of the Administrative Agent for the benefit of
the Owners and Facility Agents, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Seller.

(ii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of the applicable Uniform Commercial Code.

(iii) The Seller owns and has good and marketable title to the Receivables,
Collections and Related Security free and clear of any Lien, other than the
Liens created by this Agreement or the Purchase Agreements.

(iv) To the extent required by applicable law, the Seller has received all
consents and approvals required by the terms of the Receivables to the sale of
the Receivables hereunder to the Owners.

(v) The Seller has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Receivables, Collections and Related Security granted to the
Administrative Agent under this Agreement.

(vi) Other than the security interest granted to the Administrative Agent under
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables, Collections or
Related Security. The Seller has not authorized the filing of and is not aware
of any financing statements against the Seller that include a description of
collateral covering the Receivables, the Collections or the Related Security
other than any financing statement relating to the security interest granted to
the Administrative Agent under this Agreement or that has been terminated. The
Seller is not aware of any judgment or tax lien filings against the Seller.

 

- 72 -



--------------------------------------------------------------------------------

5.02. Representations and Warranties of the Seller With Respect to Each Sale of
Receivables. By selling undivided ownership interests in Receivables to the
Facility Agents, for the benefit of their respective Owners, either by
Incremental Purchase or reinvestment Purchase, the Seller represents and
warrants to each Owner, each Facility Agent and the Administrative Agent as of
the date of such sale of an Incremental Purchase or reinvestment Purchase that:

(a) Purchase Notice. If such sale relates to an Incremental Purchase, all
information set forth on the related Purchase Notice is true and correct as of
the date of such Incremental Purchase.

(b) Assignment. This Agreement vests in the Administrative Agent or the Facility
Agents, for the benefit of each Owner all the right, title and interest of the
Seller in and to the Purchased Interest in the Receivables, and the Related
Security and Collections with respect thereto, and constitutes a valid sale of
the Purchased Interest, enforceable against all creditors of and purchasers from
the Seller.

(c) No Liens. Each Receivable, together with the related Contract and all
purchase orders and other agreements related to such Receivable, is owned by the
Seller free and clear of any Lien, except as provided herein, and is not subject
to any Dispute, except as provided herein. When each Facility Agent, on behalf
of its respective Owners, purchases a Purchased Interest in such Receivable, it
shall have acquired and shall continue to have maintained an undivided
percentage ownership interest to the extent of its percentage of the Purchased
Interest in such Receivable and in the Related Security and the Collections with
respect thereto free and clear of any Lien, except as provided herein. The
Seller has not and will not prior to the time of the sale of any such interest
to the Owners have sold, pledged, assigned, transferred or subjected, and will
not thereafter sell, pledge, assign, transfer or subject, to a Lien any of the
Receivables, the Related Security or the Collections, other than the assignment
of Purchased Interests therein to the Administrative Agent or the Facility
Agents, for the benefit of the Owners, in accordance with the terms of this
Agreement.

(d) Filings. No later than 10 days after each Purchase and each recomputation of
the Purchased Interest, all financing statements and other documents required to
be recorded or filed in order to perfect and protect the Purchased Interest
against all creditors of and purchasers from the Seller and all other Persons
whatsoever will have been duly filed in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full.

(e) Credit and Collection Policy. The Seller has complied with the Originators’
Credit and Collection Policies in all material respects and since the date of
this Agreement there has been no material change in such Credit and Collection
Policies, to the Seller’s knowledge, except as permitted hereunder.

 

- 73 -



--------------------------------------------------------------------------------

(f) Permitted Lockbox Banks, Lockbox Accounts, Deposit Accounts and
Concentration Account. The names and addresses of all Permitted Lockbox Banks,
together with the numbers of all Lockbox Accounts and Government Lockbox
Accounts at such Permitted Lockbox Banks and the addresses of all related
Permitted Lockboxes, are specified in Exhibit B (or such other Permitted Lockbox
Banks, Lockbox Accounts and/or Permitted Lockboxes as have been notified by the
Seller to the Administrative Agent and have been consented to by the
Administrative Agent with the approval of the Facility Agents in accordance with
Section 6.04(d)). The names and addresses of all Permitted Deposit Account
Banks, together with the numbers of all Deposit Accounts at such Permitted
Deposit Account Banks are specified in Exhibit B (or such other Permitted
Deposit Account Banks and/or Deposit Accounts as have been notified by the
Seller to the Administrative Agent and have been consented to by the
Administrative Agent with the approval of the Facility Agents in accordance with
Section 6.04(d)). The name and address of the bank at which the Concentration
Account is maintained and the account number of the Concentration Account are
specified in Exhibit B. Except under the Lockbox Transfer Letters, the Deposit
Account Transfer Letters and the Concentration Account Transfer Letter and
except with respect to Government Lockboxes, the Seller has not granted any
Person dominion or control of any Lockbox Account, any Deposit Account or the
Concentration Account or the right to take dominion or control over any Lockbox
Account, any Deposit Account or the Concentration Account at a future time or
upon the occurrence of a future event.

(g) Nature of Receivables. Each Receivable is, or will be, an eligible asset
within the meaning of Rule 3a-7 promulgated under the Investment Company Act of
1940, as amended from time to time, and no proceeds of the sale of Receivables
will be used to acquire any security in any transaction which is subject to
Sections 13 and 14 of the Exchange Act.

(h) Bona Fide Receivables. Each Receivable is an obligation of an Obligor
arising out of a past, current or future sale or performance by the applicable
Originator, in accordance with the terms of the Contract giving rise to such
Receivable. The Seller has no knowledge of any fact that should have led it to
expect at the time of the initial creation of an interest in any Receivable
hereunder that such Receivable would not be paid in full when due except with
respect to any Dilution Factor. Each Receivable classified as an “Eligible
Receivable” by the Seller in any document or report delivered hereunder
satisfies the requirements of eligibility contained in the definition of
Eligible Receivable as of the date of such document or report.

(i) No Sales. The Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any Receivable or the Collections with respect
thereto to any Person other than as contemplated by this Agreement.

(j) Consideration. With respect to the transfer to it of the Receivables, the
Seller has purchased or acquired the Receivables from SOA in accordance with the
provisions of the Second-Tier Purchase Agreements for fair consideration which
approximates the fair market value for the Receivables and upon terms and
conditions (including, without limitation, the purchase price thereof) which
reasonably approximate an arm’s-length transaction between unaffiliated parties.
No such transfer has been made for or on account of an antecedent debt owed by
an SOA to the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the U.S. Bankruptcy Code.

 

- 74 -



--------------------------------------------------------------------------------

(k) Inapplicability of Certain Laws. None of the Receivables is subject to (and
none of the Obligors is entitled to the protections afforded by) the Federal
Consumer Credit Protection Act (except the Federal Equal Credit Opportunity
Act), the Fair Credit Billing Act, the Federal Truth in Lending Act or
Regulation Z of the Board of Governors of the Federal Reserve System.

(l) Pass Through Pharmacy Receivables. The aggregate Outstanding Balance of the
Pass Through Pharmacy Receivables which are the ultimate obligation of any
single particular Underlying Obligor (and its affiliates) does not exceed 2.5%
of the aggregate Outstanding Balance of all Eligible Receivables.

5.03. Representations and Warranties of Servicer. The Servicer represents and
warrants to each Owner, each Facility Agent and Administrative Agent, on and as
of the date hereof and as of the date of each Incremental Purchase and each
reinvestment Purchase that:

(a) Organization and Qualification. The Servicer (i) has been duly incorporated
and is validly existing and in good standing as a corporation (or other business
entity) under the Laws of the jurisdiction of its organization and (ii) is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified.

(b) Authority. The Servicer has all requisite power and authority under its
certificate of incorporation to execute, deliver and perform the Purchase
Documents to which it is or will be a party.

(c) Execution and Binding Effect. This Agreement has been, and each other
Purchase Document to which the Servicer is a party when delivered will have
been, duly executed and delivered by the Servicer. This Agreement is, and the
other Purchase Documents to which the Servicer is or will be a party when
delivered hereunder will be, the legal, valid and binding obligations of the
Servicer enforceable against the Servicer in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally and to general equitable
principles.

(d) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Seller of any
Purchase Document to which it is or will be a party or any other agreement or
document to be delivered hereunder or for the perfection of or the exercise by
the Buyer of its rights and remedies under the Purchase Documents and such other
agreements or documents, except for (i) the filings of the financing statements
referred to in the Purchase Documents, and the filing of financing statements
under the UCC in the Seller’s jurisdiction of incorporation and (ii) under
applicable law the Buyer cannot direct any Government Obligor or its agents to
send a payment on a Government Receivable to a party other than the applicable
Pharmacy Originator that originated such Government Receivable irrespective of
any right or remedy contained in any Purchase Document.

 

- 75 -



--------------------------------------------------------------------------------

(e) Absence of Conflicts. The execution, delivery and performance by the
Servicer of the Purchase Documents to which it is or will be a party and the
other documents to be delivered by it hereunder are within the Servicer’s
corporate powers, have been duly authorized by all necessary corporate action,
do not (i) contravene the Servicer’s By-laws or its certificate of
incorporation, (ii) violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award, or (iii) breach or result in a
default under, or result in the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Servicer under, or result in
or require the creation of any lien upon or security interest in any property of
the Servicer pursuant to the terms of, any indentures, debentures, loans,
contract or any other agreement or instrument (other than any Purchase Document)
binding on or affecting the Servicer or any of its properties, whether now owned
of hereafter acquired. The Servicer has not entered into any agreement with any
Obligor prohibiting, restricting or conditioning the assignment of any portion
of the Receivables. The Servicer, as a seller under the applicable First-Tier
Purchase Agreement, has obtained from its creditors, if necessary, (i) all
approvals necessary to sell and assign the Receivables and (ii) releases of any
security interests in the Receivables.

(f) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event.

(g) Accurate and Complete Disclosure. Each Servicer Report, information,
exhibit, financial statement, or other report or document furnished or to be
furnished at any time by or on behalf of the Servicer to the Administrative
Agent, any Owner, or any Facility Agent in connection with this Agreement is and
will be accurate in all material respects as of the date so furnished, and no
such report or document contains, or will contain, as of the date so furnished,
any untrue statement of a material fact or omits to state, or will omit to
state, as of the date so furnished, a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

(h) No Proceedings. Except as disclosed in reports filed by SUPERVALU pursuant
to the Exchange Act, including all exhibits and schedules thereto (“SUPERVALU
SEC Reports”) there is no pending or, to the Servicer’s knowledge, threatened
action or proceeding affecting the Servicer before any Official Body which
purports to affect the legality, validity or enforceability of any Purchase
Document or which is reasonably likely, individually or in the aggregate, to
materially adversely affect (i) the financial condition or operations of the
Servicer or (ii) the ability of the Servicer to perform its obligations under
this Agreement or any other Purchase Document to which the Servicer is or will
be a party.

(i) No Change in Ability to Service. Since the date on which the Servicer
accepted its duties hereunder, there has been no material adverse change in the
ability of (i) the Servicer to perform its obligations hereunder or (ii) any
Subservicer to perform its obligations under the applicable Subservicing
Agreement.

(j) Credit and Collection Policy. The Servicer has complied in all material
respects with the applicable Originator’s Credit and Collection Policies in
regard to each Receivable and related Contract and Credit and Collection
Policies have not been changed except in compliance with Section 6.04(c).

 

- 76 -



--------------------------------------------------------------------------------

(k) Financial Condition. (x) The consolidated balance sheet of the Servicer and
its Subsidiaries as of the most recent Fiscal Year end and the related
statements of income and cash flows of the Servicer and its Subsidiaries for the
Fiscal Year then ended, audited by, KPMG LLP, independent accountants, or
another nationally recognized firm of independent accountants, copies of which
have been furnished to the Administrative Agent, with copies for each Facility
Agent, fairly present in all material respects the consolidated financial
position of the Servicer and its Subsidiaries as of such date and the
consolidated results of the operations of and changes in consolidated cash flows
of the Servicer and its Subsidiaries for the period ended on such date, all in
accordance with GAAP and (y) the unaudited consolidated balance sheet of the
Servicer and its Subsidiaries as of the most recent fiscal quarter end and the
related unaudited statements of income and cash flows of the Servicer and its
Subsidiaries for the periods then ended, copies of which have been furnished to
the Administrative Agent, with copies for each Facility Agent, fairly present in
all material respects the consolidated financial position of the Servicer and
its Subsidiaries as at such date and the consolidated results of the operations
of and changes in consolidated cash flows of the Servicer and its Subsidiaries
for the periods ended on such date subject to customary year-end adjustments,
all in accordance with GAAP.

(l) Litigation. Except as disclosed in SUPERVALU SEC Reports, no injunction,
decree or other decision has been issued or made by any Official Body that
prevents, and to the best knowledge of the Servicer without inquiry of unrelated
third parties, no threat by any Person has been made to attempt to obtain any
such decision that have a material adverse impact on, the conduct by the
Servicer of a significant portion of its business operations or any portion of
its business operations affecting the Receivables as a whole, and no litigation,
investigation or proceeding of the type referred to in Section 6.03(l) hereof
exists. The Servicer has paid on a timely basis all of its material obligations
arising out of judgments, investigations or proceedings.

(m) Taxes. The Servicer has filed, or caused to be filed or be included in, all
tax reports and returns (federal, state, local and foreign), if any, required to
be filed by it and paid, or caused to be paid, all amounts of taxes, including
interest and penalties, required to be paid by it, except for such taxes (i) as
are being contested in good faith by proper proceedings and (ii) against which
adequate reserves shall have been established in accordance with and to the
extent required by GAAP, but only so long as the proceedings referred to in
clause (i) above could not subject the Administrative Agent, any Facility Agent
or any other Owner to any civil or criminal penalty or liability or involve any
material risk of the loss, sale or forfeiture of any property, rights or
interests covered hereunder or under any Purchase Agreement.

(n) Insurance. All policies of insurance of any kind or nature owned by the
Servicer and its Subsidiaries are maintained with financially sound and
reputable insurers. The Servicer currently maintains insurance with respect to
its properties and businesses and causes its Subsidiaries to maintain insurance
with respect to their properties and business against loss or damage of the
kinds customarily insured against by corporations engaged in the same or similar
business and similarly situated, of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations
including, without limitation, workers’ compensation insurance.

 

- 77 -



--------------------------------------------------------------------------------

(o) ERISA. (i) No liability under Sections 4062, 4063, 4064 or 4069 of ERISA has
been or is expected by the Servicer to be incurred by the Servicer or any ERISA
Affiliate with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a material adverse effect on the
business, financial condition, operations or properties of the Servicer and its
Subsidiaries taken as a whole.

(ii) No Plan which is a Single-Employer Plan maintained by the Servicer or any
of its ERISA Affiliates had an accumulated funding deficiency, whether or not
waived, as of the last day of the most recent fiscal year of such Plan ended
prior to the date hereof, in an amount exceeding $50,000,000 and that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect. Neither the Servicer nor any
ERISA Affiliate is (A) required to give security to any Plan which is a
Single-Employer Plan pursuant to Section 401(a)(29) of the Internal Revenue Code
or Section 307 of ERISA, or (B) subject to a Lien in favor of such a Plan under
Section 302(f) of ERISA.

(iii) Each Plan of the Servicer, each of its Subsidiaries and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Internal Revenue Code, except where the failure to
comply would not result in any material adverse effect on the business,
financial condition, operations or properties of the Servicer and its
Subsidiaries taken as a whole.

(iv) Neither the Servicer nor any of its Subsidiaries has incurred a tax
liability under Section 4975 of the Internal Revenue Code or a penalty under
Section 502(i) of ERISA in respect of any Plan which has not been paid in full,
except where the incurrence of such tax or penalty would not result in a
material adverse effect on the business, financial condition, operations or
properties of the Servicer and its Subsidiaries taken as a whole.

(v) None of the Servicer, any of its Subsidiaries or any ERISA Affiliate has
incurred or reasonably expects to incur any liability under Section 4201 of
ERISA as a result of a complete or partial withdrawal from a Multiemployer Plan
which will result in liability to the Servicer, any of its Subsidiaries or any
ERISA Affiliate in an amount that could reasonably be expected to have a
material adverse effect on the business, financial condition, operations or
properties of the Servicer and its Subsidiaries taken as a whole.

(p) Adequacy of Servicing Compensation. The Servicer (or a reputable
professional on behalf of the Servicer) has conducted an investigation with
respect to the adequacy of the compensation payable to the Servicer pursuant to
Section 4.07(e) hereof. The Servicer believes that such investigation provides
it with a reasonable and appropriate basis upon which to assess the adequacy of
such compensation. Based on the foregoing, the Servicer represents that the
compensation payable pursuant to Section 4.07(e) hereof represents a fair market
value of the obligations of the Servicer hereunder for the servicing of the
Receivables.

 

- 78 -



--------------------------------------------------------------------------------

5.04. Representations and Warranties as to Ordinary Course of Business. The
Seller, the Administrative Agent, each Facility Agent and each Owner represent
and warrant, each as to itself, that to the extent this Agreement does not
constitute an absolute sale of Receivables by the Seller to the Owners, then
each remittance of Collections by the Seller or Servicer to the Administrative
Agent, such Facility Agent or Owner pursuant to this Agreement will be (i) in
payment of Debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Administrative Agent, such Facility
Agent or Owner, as the case may be, and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Administrative Agent, such
Facility Agent or Owner, as the case may be.

ARTICLE VI

COVENANTS

6.01. Affirmative Covenants of the Seller. In addition to its other covenants
contained herein or made pursuant hereto, the Seller covenants to each Owner,
each Facility Agent and the Administrative Agent as follows:

(a) Notice of Termination Event. Promptly upon becoming aware of any Termination
Event or Potential Termination Event, the Seller shall give the Administrative
Agent and each Facility Agent notice thereof, together with a written statement
of a Responsible Officer setting forth the details thereof and any action with
respect thereto taken or contemplated to be taken by the Seller.

(b) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Seller shall give the Administrative Agent and the Facility Agents notice of any
material adverse change in the business, operations or financial condition of
the Seller which reasonably could affect adversely the collectibility of the
Receivables as a whole.

(c) Preservation of Legal Existence. The Seller shall preserve and maintain its
legal existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
qualification could materially adversely affect (i) the interests of the
Administrative Agent, any Facility Agent or any Owner hereunder or in the
Receivables or the Related Security or (ii) the ability of the Seller to perform
its obligations under the Purchase Documents.

(d) Compliance with Laws. The Seller shall comply in all material respects with
all Laws applicable to the Seller, its business and properties, and all
Receivables and related Contracts, Related Security and Collections with respect
thereto.

(e) Enforceability of Obligations. The Seller shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable in accordance with the terms of the related Master Contract and
Contract remains legal, valid, binding and enforceable against such Obligor
except as otherwise permitted by Section 4.07(b) hereof.

 

- 79 -



--------------------------------------------------------------------------------

(f) Books and Records. The Seller shall maintain and implement administrative
and operating procedures (including, without limitation, the ability to recreate
Records evidencing the Receivables in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Servicer and
Subservicers to maintain) all documents, books, records and other information,
reasonably necessary or advisable for the collection of all Receivables
(including, without limitation, Records adequate to permit the daily
identification of each Receivable, the dates which payments are due thereon,
Related Security and Collections and adjustments to each existing Receivable).

(g) Fulfillment of Obligations. The Seller shall duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed under or in connection with the
Receivables, shall duly observe and perform all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Receivables, shall do nothing to impair the rights, title and interest of
the Administrative Agent, the Facility Agents or any Owner in and to the
Purchased Interest and shall pay when due any taxes, including without
limitation any sales tax, excise tax or other similar tax or charge, payable in
connection with the Receivables and their creation and satisfaction or shall
properly contest the payment of any such tax in good faith and before a court or
administrative body of appropriate jurisdiction.

(h) Litigation. As soon as possible, and in any event within ten Business Days
of the Seller’s knowledge thereof, the Seller shall give the Administrative
Agent and the Facility Agents notice of (i) any litigation, investigation or
proceeding against the Seller which may exist at any time which, in the
reasonable judgment of the Seller, could have a material adverse effect on the
financial condition or results of operations of the Seller or impair the ability
of the Seller to perform its obligations under this Agreement, or materially
adversely affect the collectibility of the Receivables as a whole, and (ii) any
material adverse development in any such previously disclosed litigation.

(i) Notice of Relocation. The Seller shall give the Administrative Agent and the
Facility Agents 45 days’ prior written notice of any relocation of its Chief
Executive Office or any change in its jurisdiction of incorporation. The Seller
will at all times maintain its Chief Executive Office and its jurisdiction of
incorporation within a jurisdiction in the United States in which Article Nine
of the UCC (1972 or later revision) is in effect as of the date hereof or the
date of any such relocation or change in its jurisdiction of incorporation.

(j) Further Information. The Seller shall furnish or cause to be furnished to
the Administrative Agent or a Facility Agent such other information respecting
the Receivables and the Related Security as promptly as practicable, and in such
form and detail, as the Administrative Agent or such Facility Agent may
reasonably request.

(k) Treatment of Purchase; Etc. The Seller shall also (i) keep, or cause to be
kept, proper books of record and account, which shall be maintained or caused to
be maintained by the Seller and shall be separate and apart from those of any
Affiliate of the Seller, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Seller, (ii) maintain
a record clearly designating the Receivables which are owned by the Facility
Agents, for the benefit their respective Owners, and (iii) to the extent such
Records constitute computer programs and other nonwritten Records, appropriately
legend such Records to reflect that the Purchased Interests have been conveyed
to the Facility Agents, for the benefit of their respective Owners.

 

- 80 -



--------------------------------------------------------------------------------

(l) Fees, Taxes and Expenses. The Seller shall pay all filing fees, stamp taxes
and other similar documentary or excise taxes and expenses, including the fees
and expenses set forth in Section 9.01 hereof, if any, which may be incurred on
account of or arise out of this Agreement and the documents and transactions
entered into pursuant to this Agreement.

(m) Compliance with Second-Tier Purchase Agreements. At its own expense, the
Seller shall timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Second-Tier Purchase Agreements, maintain the Second-Tier Purchase
Agreements in full force and effect, enforce the Second-Tier Purchase Agreements
in accordance with its terms, take all such action to such end as may be from
time to time reasonably requested by the Administrative Agent or any Facility
Agent, and make to any party to the Second-Tier Purchase Agreements such demands
and requests for information and reports or for action as the Seller is entitled
to make thereunder and as may be from time to time reasonably requested by the
Administrative Agent or any Facility Agent.

(n) Information. The Seller shall, unless the Facility Agents shall otherwise
consent in writing, furnish the following to the Administrative Agent and the
Facility Agents:

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Seller, a copy of the Seller’s financial statements for such
year prepared in accordance with GAAP (without any footnotes that may be
required under GAAP), certified by a Responsible Officer of the Seller; and

(ii) such other information, documents, records or reports respecting the
Receivables and the Related Security or the condition or operations, financial
or otherwise, of the Seller as the Administrative Agent or any Facility Agent
may from time to time reasonably request.

(o) Maintenance of Separate Existence. The Seller shall do all things necessary
to maintain its legal existence separate and apart from the Originators, SOA,
SUPERVALU and all other Affiliates of the Seller, including, without limitation,

(i) maintaining proper company records, books of account and deposit accounts
separate from those of such Affiliates;

(ii) maintaining its assets, funds and transactions separate from those of such
Affiliates, reflecting such assets, funds and transactions in financial
statements separate and distinct from those of such Affiliates, and evidencing
such assets, funds and transactions (including intercompany transactions) by
appropriate entries in the records and books referred to in clause (i) above,
and providing for its own operating expenses and liabilities from its own assets
and funds other than certain expenses and liabilities relating to basic company
overhead which may be allocated fairly between the Seller and such Affiliates;

 

- 81 -



--------------------------------------------------------------------------------

(iii) holding such appropriate meetings or obtaining such appropriate consents
of its Board of Directors as are necessary to authorize all the Seller’s company
actions required by law to be authorized by its Board of Directors, keeping
minutes of such meetings and of meetings of its shareholders and observing all
other customary corporate formalities;

(iv) at all times entering into its contracts and otherwise holding itself out
to the public under the Seller’s own name as a legal entity separate and
distinct from such Affiliates;

(v) to the extent the Seller jointly contracts with any Affiliate to do business
with vendors or service providers, allocating fairly among the Seller and such
Affiliates the costs incurred in so doing;

(vi) conducting all transactions and dealings between the Seller and such
Affiliates on an arm’s-length basis;

(vii) maintaining an office separate from that of such Affiliates or, to the
extent the Seller’s office is located in the offices of any Affiliate, to pay
fair market rent for its office space located in the offices of such Affiliate
and a fair share of any related costs;

(viii) having stationery and other business forms, a mailing address, and a
telephone number separate from that of such Affiliates;

(ix) ensuring that at all times it is adequately capitalized to engage in the
transactions and activities contemplated in its certificate of incorporation,
its By-laws, the Second-Tier Purchase Agreements and this Agreement;

(x) ensuring that at least one member of Seller’s Board of Directors shall be an
individual who is not, and never has been, a direct, indirect or beneficial
stockholder, officer, director, employee, affiliate, associate, material
supplier or material customer of the Servicer or any of its Affiliates (the
“Independent Director”) and causing its certificate of incorporation to provide
that (A) at least one member of the Seller’s Board of Directors shall be an
Independent Director, (B) the Seller’s Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless a unanimous vote of the Seller’s Board of
Directors (which vote shall include the affirmative vote of each Independent
Director) shall approve the taking of such action in writing prior to the taking
of such action and (C) the provisions requiring an Independent Director and the
provision described in clauses (A) and (B) of this paragraph (x) cannot be
amended without the prior written consent of each Independent Director.

 

- 82 -



--------------------------------------------------------------------------------

(xi) taking such actions as are necessary to ensure that no Independent Director
shall at any time serve as a trustee in bankruptcy for the Seller or any
Affiliate thereof;

(xii) taking no actions except as are necessary under GAAP to ensure that any
financial statements of SUPERVALU or any Affiliate thereof which are
consolidated to include the Seller will require detailed notes clearly stating
that (A) all of the Seller’s assets are owned by the Seller, and (B) the Seller
is a separate corporate entity with its own separate creditors that will be
entitled to be satisfied out of the Seller’s assets prior to any value in the
Seller becoming available to the Seller’s equity holders; and the accounting
records and the published financial statements of the Originators will, if
required under GAAP, clearly show that, for accounting purposes, the Receivables
and Related Security have been sold to the Seller;

(xiii) taking such actions as are necessary to ensure that no Affiliate of the
Seller shall, directly or indirectly, name the Seller or enter into any
agreement to name the Seller a direct or contingent beneficiary or loss payee of
any insurance policy covering the property of any such Affiliate;

(xiv) taking no action to assume or guarantee any liability of any Originator or
any Affiliate thereof; and

(xv) taking such actions as are necessary to ensure that no Affiliate of the
Seller will be, nor will hold itself out to be, responsible for the debts of the
Seller or the decisions or actions in respect of the daily business and affairs
of the Seller, immediately correcting any known misrepresentation with respect
to the foregoing, and not operating or purporting to operate as an integrated
single economic unit with respect to each other or in their dealings with any
other entity.

(p) Compliance with Opinion Assumptions and Certificate of Incorporation.
Without limiting the generality of Section 6.01(o) above, the Seller shall
maintain in place all policies and procedures, and take and continue to take all
actions, described in the assumptions as to facts set forth in, and forming the
basis of, the opinions set forth in the opinion delivered to the Administrative
Agent pursuant to Section 3.02(k) of the Existing Receivables Purchase Agreement
and comply with, and cause compliance with, the provisions of the Seller’s
certificate of incorporation.

(q) Nature of Business and Permitted Transactions. The Seller shall engage
solely in the following businesses and transactions, directly or indirectly:
purchasing Receivables and Related Security from the Originators and
transferring interests in such Receivables and Related Security to the Facility
Agents (for the benefit of their respective Owners) hereunder and the other
transactions permitted or contemplated hereby and the other Purchase Documents.

 

- 83 -



--------------------------------------------------------------------------------

(r) Due Diligence. (i) From time to time not more than twice during a calendar
year during regular business hours as requested by the Administrative Agent or
any Facility Agent upon five (5) days’ prior notice, the Seller shall permit the
Administrative Agent, any Facility Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all
Records in the possession or under the control of the Seller and its Affiliates
or the agents of the Seller or their respective Affiliates, relating to
Receivables and the Related Security, including, without limitation, the related
Contracts, and (B) to visit the offices and properties of the Seller and its
Affiliates or the agents of the Seller or their respective Affiliates, for the
purpose of examining such materials described in clause (A) above, and to
discuss matters relating to Receivables and the Related Security or the Seller’s
performance hereunder or under the Contracts with any of the officers or
employees of the Seller having knowledge of such matters or with the Seller’s
independent public accountants; and

(ii) In conjunction with such visits described in Section 6.01(r)(i), the Seller
shall permit the Administrative Agent, any Facility Agent or their respective
agents or representatives (who may also render other services to the Servicer,
the Seller, the Originators or any Affiliates of any of the foregoing), at the
expense of the Seller, to review periodic Servicer Reports to verify amounts
reported to underlying accounting records. Such review may include analysis
procedures and verification of sales, dilution, collections, write-offs,
concentrations, and other information included on the Servicer Reports. Testing
may include a review of sample Receivables, including underlying Contracts.
Additional testing procedures may be performed to verify the accuracy of
information on selected Servicer Reports. The Seller, Servicer and Originators
agree to cooperate and provide all requested information necessary to perform
such due diligence reviews and/or collateral inspections:

The Seller shall permit such additional testing as would be required to verify
any other data or calculations reported on any of the Monthly Reports selected
by the Administrative Agent or the Facility Agents. Additionally, the Seller
shall permit such testing as may be required to ensure that the Seller, the
Servicer, and the Originators have adhered to all terms and conditions required
under this Agreement and the Purchase Agreements.

Notwithstanding the foregoing, after the occurrence and during the continuation
of a Termination Event or a Potential Termination Event, the Administrative
Agent or any Facility Agent shall be permitted to take the actions described in
preceding clause (i) without being subject to the amount of prior notice given
and without any limitation on the number of visits or inspections, and may
request the Seller to cause its independent public accountants to prepare the
report contemplated in preceding clause (ii) as often as the Administrative
Agent or any Facility Agent reasonably deems necessary or desirable. The Seller
shall reimburse the Administrative Agent and the Facility Agents for all
reasonable fees, costs and expenses incurred by any of them in connection with
the foregoing actions promptly upon receipt of a written invoice therefor.

6.02. Negative Covenants of the Seller. The Seller covenants that it will not,
without the prior written consent of the Facility Agents:

(a) No Rescissions or Modifications. Rescind or cancel any Receivable or related
Contract or modify any terms or provisions thereof or grant any Dilution Factors
to an Obligor, except in accordance with the Credit and Collection Policy or
otherwise with the prior written consent of the Facility Agents, unless such
Receivable has been deemed collected pursuant to Section 2.08(e).

 

- 84 -



--------------------------------------------------------------------------------

(b) No Liens. Except as otherwise provided herein, sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Lien upon or with respect to, (i) any
Receivable or Related Security or Collections in respect thereof, or (ii) any
deposit account to which any Collections of any Receivable are sent (including,
without limitation, any Lockbox Account, any Government Lockbox Account, any
Deposit Account or the Concentration Account), or assign any right to receive
income in respect thereof, other than Liens created under the Purchase
Documents.

(c) No Changes. (i) Make any change in the character of its business, which
change would materially impair the collectibility of any Receivable, without
prior written consent of the Facility Agents, (ii) change its name, identity or
corporate structure in any manner which would make any financing statement or
continuation statement filed in connection with this Agreement or the
transactions contemplated hereby seriously misleading within the meaning of
Section 9-507 of the UCC of any applicable jurisdiction or other applicable Laws
unless it shall have given the Administrative Agent at least 45 days’ prior
written notice thereof and unless prior thereto it shall have caused such
financing statement or continuation statement to be amended or a new financing
statement to be filed such that such financing statement or continuation
statement would not be seriously misleading or (iii) amend, restate or otherwise
change its certificate of incorporation or By-laws, without the prior written
consent of the Facility Agents.

(d) Capitalization. (i) Issue any capital stock except to SUPERVALU or one of
its Affiliates; or (ii) pay any distributions to any of its shareholders if such
payment would be prohibited under the Delaware General Corporation Law.

(e) No Indebtedness. Create, incur, assume or suffer to exist any Debt in excess
of $10,000, except any Debt incurred pursuant to this Agreement or the
Second-Tier Purchase Agreements.

(f) Consolidations, Mergers and Sales of Assets. Consolidate or merge with or
into any other Person or sell, lease or otherwise transfer all or substantially
all of its assets to any other Person.

(g) ERISA. Adopt, maintain, contribute to or incur or assume any obligation with
respect to any Plan, Multiemployer Plan or Welfare Plan.

(h) Investments in Other Persons. Except as otherwise provided herein or in the
Second-Tier Purchase Agreements, make or hold any Investment in any Person.

(i) Transactions with Affiliate. Engage in any transaction with any Originator,
SOA, SUPERVALU or any other Affiliate of the Seller except pursuant to, or as
contemplated by, this Agreement, or as is necessary to carry out its obligations
hereunder or under the other Purchase Documents.

 

- 85 -



--------------------------------------------------------------------------------

(j) Second-Tier Purchase Agreements. (i) Cancel or terminate the Second-Tier
Purchase Agreements or consent to or accept any cancellation or termination
thereof, (ii) amend, supplement or otherwise modify any term or condition of any
of the Second-Tier Purchase Agreements or give any consent, waiver or approval
thereunder, (iii) waive any default under or breach of any of the Second-Tier
Purchase Agreements or (iv) take any other action under any of the Purchase
Agreements not required by the terms thereof that could materially impair the
value of any rights or interests of the Seller thereunder or of the
Administrative Agent, any Facility Agent or any Owner hereunder or thereunder.

6.03. Affirmative Covenants of the Servicer. In addition to its other covenants
contained herein or made pursuant hereto, the Servicer covenants with each
Owner, each Facility Agent and the Administrative Agent as follows:

(a) Notice of Termination Event, Potential Termination Event or Servicing
Default. Promptly upon becoming aware of any Termination Event, Potential
Termination Event or Servicing Default, the Servicer shall give the
Administrative Agent and the Facility Agents notice thereof, together with a
written statement of a Responsible Officer setting forth the details thereof and
any action with respect thereto taken or contemplated to be taken by the
Servicer.

(b) Notice of Material Adverse Change. Promptly upon any Responsible Officer of
the Servicer becoming aware thereof, the Servicer shall give the Administrative
Agent and the Facility Agents notice of any material adverse change in the
business, operations or financial condition of the Servicer (or any Subservicer)
which could adversely affect the collectibility of the Receivables as a whole or
the ability of (i) the Servicer to perform its obligations under this Agreement
or (ii) any Subservicer to perform its obligations under the applicable
Subservicing Agreement.

(c) Preservation of Corporate Existence. The Servicer shall preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such qualification could materially adversely affect the ability of the
Servicer to perform its obligations under the Purchase Documents to which it is
a party.

(d) Compliance with Laws. The Servicer shall comply in all material respects
with all Laws applicable to the Servicer, its business and properties, and all
Receivables and related Contracts, Related Security and Collections with respect
thereto.

(e) Enforceability of Obligations. The Servicer shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable in accordance with the terms of the related Contract remains legal,
valid, binding and enforceable against such Obligor except as otherwise
permitted by Section 4.07(b) hereof.

(f) Books and Records. The Servicer shall maintain and implement (either acting
by itself or through the Subservicers) administrative and operating procedures
(including, without limitation, the ability to recreate Records evidencing the
Receivables in the event of the

 

- 86 -



--------------------------------------------------------------------------------

destruction of the originals thereof), and keep and maintain (either acting by
itself or through the Subservicers) all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, Records adequate to permit the daily
identification of each Receivable, the dates which payments are due thereon, all
Related Security and Collections and adjustments to each existing Receivable).

(g) Fulfillment of Obligations. The Servicer will duly observe and perform all
material obligations and undertakings on its part or on the part of any
Subservicer to be observed and performed under or in connection with the
Receivables, will duly observe and perform all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Receivables, will do nothing to impair the rights, title and interest of the
Administrative Agent, the Facility Agents or any Owner in and to the Purchased
Interest and will pay when due any taxes, including without limitation any sales
tax, excise tax or other similar tax or charge, payable in connection with such
Receivables and their creation and satisfaction or will properly contest the
payment of any such tax in good faith and before a court or administrative body
of appropriate jurisdiction.

(h) Systems Failure. The Servicer shall promptly notify the Administrative Agent
and each Facility Agent of any total systems failure with respect to itself or
any Subservicer and shall advise the Administrative Agent and each Facility
Agent of the estimated time required to remedy such total systems failure and of
the estimated date on which Servicer Reports can be delivered. Until a total
systems failure is remedied, the Servicer (i) will furnish to the Administrative
Agent and each Facility Agent such periodic status reports and other information
relating to such total systems failure as the Administrative Agent or any
Facility Agent may reasonably request and (ii) will promptly notify the
Administrative Agent and each Facility Agent if the Servicer believes that such
total systems failure cannot be remedied by the estimated date, which notice
shall include a description of the circumstances which gave rise to such delay,
the action proposed to be taken in response thereto, and a revised estimate of
the date on which the information required for Servicer Reports can be
delivered. The Servicer shall promptly notify the Administrative Agent and each
Facility Agent when a total systems failure has been remedied.

(i) Notice of Relocation. The Servicer shall give the Administrative Agent and
each Facility Agent 45 days’ prior written notice of any relocation of its Chief
Executive Office or of the offices in which the Records are located or of any
change in its jurisdiction of incorporation. The Servicer will at all times
maintain its Chief Executive Office within a jurisdiction in the United States
in which Article Nine of the UCC (1972 or later revision) is in effect as of the
date hereof or the date of any such relocation or change in its jurisdiction of
incorporation.

(j) Administrative and Operating Procedures. The Servicer shall maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures adequate to permit the identification of all Receivables
and all Collections and adjustments attributable thereto and shall comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and related Contract.

 

- 87 -



--------------------------------------------------------------------------------

(k) Modification of Systems. The Servicer agrees, promptly after any replacement
or material modification of any material computer, automation or other operating
systems (in respect of hardware or software and including any systems used by
any Subservicer) used to perform its services as Servicer or to make any
calculations or reports hereunder or otherwise relating to the Receivables, to
give notice of any such replacement or modification to the Administrative Agent
and the Facility Agents if the failure of the new or modified system would have
a material adverse effect on the ability of the Servicer to perform its
obligations under this Agreement.

(l) Litigation. Except as disclosed in SUPERVALU SEC Reports, as soon as
possible, and in any event within ten Business Days of the Servicer’s knowledge
thereof, the Servicer shall give the Administrative Agent and each Facility
Agent notice of (i) any litigation, investigation or proceeding against the
Servicer (or any Subservicer) which may exist at any time which, in the
reasonable judgment of the Servicer, could impair the ability of the Servicer to
perform its obligations under this Agreement and (ii) any material adverse
development in any such previously disclosed litigation.

(m) ERISA Events. (i) Promptly upon becoming aware of the occurrence of any
ERISA Event which together with all other ERISA Events occurring within the
prior 12 months involve, under ERISA, a payment of money by or a potential
aggregate liability of the Servicer or any ERISA Affiliate or any combination of
such entities in excess of $50,000,000, the Servicer shall give the
Administrative Agent and each Facility Agent a written notice specifying the
nature thereof, what action the Servicer or any ERISA Affiliate has taken and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto.

(ii) Promptly upon receipt thereof, the Servicer shall furnish to the
Administrative Agent and each Facility Agent copies of (i) all notices received
by the Servicer or any ERISA Affiliate of the PBGC’s intent to terminate any
Plan or to have a trustee appointed to administer any Plan; (ii) all notices
received by the Servicer or any ERISA Affiliate from the sponsor of a
Multiemployer Plan pursuant to Section 4202 of ERISA involving a withdrawal
liability in excess of $50,000,000; and (iii) all funding waiver requests filed
by the Servicer or any ERISA Affiliate with the Internal Revenue Service with
respect to any Plan, the accrued benefits of which exceed the present value of
the plan assets as of the date the waiver request is filed by more than
$50,000,000, and all communications received by the Servicer or any ERISA
Affiliate from the Internal Revenue Service with respect to any such funding
waiver request.

(n) Notice of Ratings Changes. The Servicer shall give the Administrative Agent
and each Facility Agent prompt notice of any change from time to time in the
ratings of the Servicer’s long term unsecured debt or in its corporate credit
rating by S&P or long term corporate family rating by Moody’s. Without limiting
the generality of the foregoing, the Servicer shall give the Administrative
Agent and each Facility Agent prompt notice if it shall no longer have the
Required Ratings.

 

- 88 -



--------------------------------------------------------------------------------

(o) Information. The Servicer shall, unless the Facility Agents shall otherwise
consent in writing, furnish the following to the Administrative Agent and each
Facility Agent:

(i) promptly after sending or filing thereof, copies of all reports which the
Servicer sends to any of its public security holders, and copies of all reports
on Form 10-K, Form 10-Q and Form 8-K which the Servicer files with the
Securities and Exchange Commission or any national securities exchange in the
United States of America; and

(ii) such other information, documents, records or reports respecting the
Receivables and the Related Security or the condition or operations, financial
or otherwise, of the Servicer as the Administrative Agent or any Facility Agent
may from time to time reasonably request. The reports required to be delivered
pursuant to clause (i) of this Section 6.03(o) shall be deemed to have been
delivered on the date on which the same shall have been posted on the SEC’s
website at www.sec.gov; provided, that the Servicer shall deliver one paper copy
of such reports to the Administrative Agent or any Facility Agent which requests
such paper copies from the Servicer, until such time as written notice to cease
delivery of such paper copies is provided to the Servicer by the Administrative
Agent or Facility Agent, as applicable.

(p) Separate Corporate Existence. As long as SUPERVALU is the Servicer
hereunder, the Servicer shall (and shall cause each Originator to) maintain its
legal identity separate from the Seller.

(q) Obligor List. The Servicer shall at all times maintain a current list (which
may be stored on magnetic tapes or disks) of all Obligors under Contracts
related to Receivables, including the name, address and account number of each
such Obligor. A list of all Obligors under Contracts related to Receivables
including the name, address and account number of such Obligors shall be
provided to each Facility Agent on the date of execution of this Agreement. In
addition, the list shall be updated as provided in Section 2.14(c) and the
Servicer shall deliver or cause to be delivered a copy of such list to the
Administrative Agent or any Facility Agent as soon as practicable following the
Administrative Agent’s or such Facility Agent’s request.

(r) Due Diligence. (i) From time to time, but not more than twice during a
calendar year during regular business hours as requested by the Administrative
Agent or any Facility Agent upon five (5) days’ prior notice, the Servicer shall
permit the Administrative Agent, any Facility Agent or their respective agents
or representatives, (A) to examine and make copies of and abstracts from all
Records in the possession or under the control of the Servicer and its
Affiliates or the agents of the Servicer, the Subservicers or their respective
Affiliates, relating to Receivables and the Related Security, including, without
limitation, the related Contracts, and (B) to visit the offices and properties
of the Servicer and its Affiliates or the agents of the Servicer, the
Subservicers or their respective Affiliates, for the purpose of examining such
materials described in clause (A) above, and to discuss matters relating to
Receivables and the Related Security, the Servicer’s performance hereunder or
under the Contracts, or any Subservicer’s or any Originator’s performance under
the Purchase Documents or under the Contracts, with any of the officers or
employees of the Servicer having knowledge of such matters or with the
Servicer’s independent public accountants; and

 

- 89 -



--------------------------------------------------------------------------------

(ii) In conjunction with such visits described in Section 6.03(r)(i), the
Servicer shall permit the Administrative Agent, any Facility Agent or their
respective agents or representatives (who may also render other services to the
Servicer, the Seller, the Originators or any Affiliates of any of the
foregoing), at the expense of the Servicer, to review periodic Servicer Reports
to verify amounts reported to underlying accounting records. Such review may
include analysis procedures and verification of sales, dilution, collections,
write-offs, concentrations, and other information included on the Servicer
Reports. Testing may include a review of sample Receivables, including
underlying Contracts. Additional testing procedures may be performed to verify
the accuracy of information on selected Servicer Reports. The Seller, Servicer
and Originators agree to cooperate and provide all reasonably requested
information necessary to perform such due diligence reviews and/or collateral
inspections:

The Servicer shall permit such additional testing as would be required to verify
any other data or calculations reported on any of the Monthly Reports selected
by the Administrative Agent or the Facility Agents. Additionally, the Servicer
shall permit such testing as may be required to ensure that the Seller, the
Servicer, and the Originators have adhered to all terms and conditions required
under this Agreement and the Purchase Agreements.

Notwithstanding the foregoing after the occurrence and during the continuation
of a Termination Event or a Potential Termination Event, the Administrative
Agent or any Facility Agent shall be permitted to take the actions described in
preceding clause (i) without being subject to the amount of prior notice given
and without any limitation on the number of visits or inspections. The Servicer
shall reimburse the Administrative Agent and the Facility Agents for all
reasonable fees, costs and expenses incurred by any of them in connection with
the foregoing actions promptly upon receipt of a written invoice therefor.

6.04. Negative Covenants of the Servicer. The Servicer covenants that it will
not, without the prior written consent of the Facility Agents:

(a) No Rescissions or Modifications. Rescind or cancel any Receivable or related
Contract or modify any terms or provisions thereof or grant any Dilution Factors
to an Obligor, except in accordance with the Credit and Collection Policy or
otherwise with the prior written consent of the Facility Agents, unless such
Receivable has been deemed collected pursuant to Section 2.08(e).

(b) No Liens. Except as otherwise provided herein, sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Lien upon or with respect to, any Receivable or
Related Security or Collections in respect thereof, or upon or with respect to
any deposit account to which any Collections of any Receivable are sent
(including, without limitation, any Lockbox Account, any Government Lockbox
Account, any Deposit Account or the Concentration Account), or assign any right
to receive income in respect thereof.

 

- 90 -



--------------------------------------------------------------------------------

(c) No Changes. (i) Make, allow or consent to any change in the Credit and
Collection Policy, if such change could materially and adversely affect the
collectibility or enforceability of the Receivables or the ability of the
Servicer to perform its obligations hereunder (or of any Subservicer to perform
its obligations under the applicable Subservicing Agreement), without the prior
written consent of each Facility Agent; or (ii) change its name, identity or
corporate structure in any manner which would make any financing statement or
continuation statement filed in connection with this Agreement or the
transactions contemplated hereby seriously misleading within the meaning of
Section 9-507 of the UCC of any applicable jurisdiction or other applicable Laws
unless it shall have given each Facility Agent at least 45 days’ prior written
notice thereof and unless prior thereto it shall have caused such financing
statement or continuation statement to be amended or a new financing statement
to be filed such that such financing statement or continuation statement would
not be seriously misleading.

(d) Change in Payments or Deposits of Payments. Add or terminate any bank as a
Permitted Lockbox Bank or a Permitted Deposit Account Bank or any deposit
account as a Lockbox Account, Deposit Account or Concentration Account from
those listed in Exhibit B, or (except as otherwise provided in Section 4.09)
make any change in the instructions to Obligors regarding payments to be made to
any Permitted Lockbox, any Lockbox Account, any Deposit Account or the
Concentration Account, unless the Administrative Agent and the Facility Agents
shall have received at least 20 days’ prior written notice of such addition,
termination or change and shall have received (i) with respect to each new
Lockbox Account, a related Lockbox Agreement executed by the Seller, the
Servicer, and a Permitted Lockbox Bank and (ii) with respect to each new Deposit
Account, a related Deposit Account Agreement executed by the Seller, the
Servicer, and a Permitted Deposit Account Bank.

(e) Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge with
or into any other Person or (ii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person unless (a) no Termination
Event or Potential Termination Event shall have occurred and be continuing
immediately before and immediately after such transaction and (b) (I) in the
case of a consolidation or merger, the Servicer is the survivor of such
transaction or (II) with the consent of each of the Facility Agents in their
sole discretion, the Person into which the Servicer is merged or consolidated or
which results from such merger, consolidation or sale assumes in writing all
duties and liabilities of the Servicer hereunder.

(f) Purchase Agreements. (i) Cancel or terminate any of the Purchase Agreements
or consent to or accept any cancellation or termination thereof, (ii) amend,
supplement or otherwise modify any term or condition of any of the Purchase
Agreements or give any consent, waiver or approval thereunder, (iii) waive any
default under or breach of any of the Purchase Agreements or (iv) take any other
action under any of the Purchase Agreements not required by the terms thereof
that would impair the value of any rights or interests of the Servicer or the
Seller thereunder or of the Administrative Agent, any Facility Agent or any
Owner hereunder or thereunder.

 

- 91 -



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

7.01. Termination Events. A “Termination Event” shall mean the occurrence and
continuance of one or more of the following events or conditions:

(a) the Seller shall fail to remit or fail to cause to be remitted on any day
any Collections or Discount required to be remitted hereunder on such day which
failure shall continue for one Business Day; or

(b) the Seller shall fail to deposit, or pay or fail to cause to be deposited or
paid when due any other amount due hereunder and such failure shall continue for
four Business Days after the date on which such amount became due; or

(c) any representation, warranty, certification or statement made by the Seller
under this Agreement or in any agreement, certificate, report, appendix,
schedule or document furnished by the Seller to any Owner, any Facility Agent or
the Administrative Agent pursuant to or in connection with this Agreement shall
prove to have been incorrect in any material respect as of the time made or
deemed made (including by omission of material information necessary to make
such representation, warranty, certification or statement not misleading) and,
if the consequences of such representation or statement being incorrect shall be
susceptible of remedy in all material respects, such consequence shall not be
remedied in all material respects within thirty (30) calendar days after either
(i) any Responsible Officer of the Seller or the Servicer becomes aware thereof
or (ii) written notice thereof is delivered to such Person by the Administrative
Agent or any Facility Agent; or

(d) there shall exist a Lien on any Receivable in favor of (i) any taxing
authority, which Lien shall not have been released in full within seven (7) days
of its creation, or (ii) the PBGC; or

(e) except as otherwise provided in this Section 7.01, the Seller shall default
or fail in the performance or observance of any other covenant, agreement or
duty applicable to it contained herein and, if the consequences of such default
or failure shall be susceptible of remedy in all material respects, such default
or failure shall remain unremedied for a period of 30 days after either (i) a
Responsible Officer of the Seller or the Servicer has knowledge of the existence
of such default or failure or (ii) the Seller shall have been given written
notice thereof by the Administrative Agent or any Facility Agent.

(f) (i) the Seller shall fail to pay any principal of or premium or interest on
Debt in a principal amount of at least $5,000 when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise, but excluding, during the pendency of the applicable
proceedings, Debt, the amount or payment of which is being contested by the
Seller in good faith by appropriate proceedings) and such failure shall continue
beyond the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt or any other event shall occur or condition
shall continue after the applicable grace

 

- 92 -



--------------------------------------------------------------------------------

period, if any, specified in such agreement or instrument relating to such Debt;
or any such Debt shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof; or (ii) SUPERVALU or any Originator shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $100,000,000 in the aggregate of SUPERVALU or such
Originator (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or SUPERVALU or
any Originator shall fail to be in compliance with any covenant under any
agreement or instrument relating to any Debt outstanding in a principal amount
of at least $100,000,000 in the aggregate and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate or to permit the
acceleration of, the maturity of such Debt; or any Debt of SUPERVALU or any
Originator outstanding in a principal amount of at least $100,000,000 in the
aggregate shall be declared to be due and payable, or required to be prepaid
(other than by a required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

(g) the average of the Default Ratios-Pharmacy, computed for each of the three
immediately preceding Monthly Fiscal Periods shall exceed 1.0%; the average of
the Delinquency Ratios-Pharmacy, computed for each of the three immediately
preceding Monthly Fiscal Periods, shall exceed 2.0%; the Days Sales
Outstanding-Pharmacy shall exceed 35 days during any Monthly Fiscal Period; or
the average of the Dilution Ratios-Pharmacy, computed for each of the three
immediately preceding Monthly Fiscal Periods shall exceed 1.0%; or

(h) the average of the Default Ratio-Trade, computed for each of the three
immediately preceding Monthly Fiscal Periods shall exceed 1.0%; the average of
the Loss to Liquidation Ratio-Trade, computed for each of the three immediately
preceding Monthly Fiscal Periods shall exceed 0.60%; the average of the
Delinquency Ratio-Trade, computed for each of the three immediately preceding
Monthly Fiscal Periods, shall exceed 3.75%; the Days Sales Outstanding-Trade
shall exceed 20 days during any Monthly Fiscal Period; or the average of the
Dilution Ratio-Trade, computed for each of the three immediately preceding
Monthly Fiscal Periods shall exceed (x) during March, April or May of any year,
6.75% or (y) otherwise, 6.00%;

(i) there shall be pending any litigation, investigation or proceeding, or any
material adverse development in any such litigation shall have occurred, which
the Seller or the Servicer is required to disclose pursuant to Section 6.01(h)
or Section 6.03(l), respectively, hereof, which in the reasonable opinion of the
Facility Agents is likely to materially adversely impair the ability of the
Seller, the Servicer or any Originator to perform its respective obligations
under this Agreement or any other Purchase Document; or

(j) an Event of Bankruptcy shall occur with respect to the Seller, SOA,
SUPERVALU or any Originator; or

 

- 93 -



--------------------------------------------------------------------------------

(k) the Adjusted Buyers’ Percentage Interest shall exceed 100% for any two
consecutive Business Days after the date on which such percentage is required to
be calculated in the definition of “Adjusted Buyers’ Percentage Interest”; or

(l) (i) a judgment or order for the payment of money shall be rendered against
the Seller, or (ii) a judgment or order for the payment of money in excess of
$50,000,000 shall be rendered against SUPERVALU or SOA and, in each case, such
judgment or order shall continue unsatisfied and unstayed for a period of 30
days; or

(m) Seller, SOA or any Originator shall cease to be a wholly-owned Subsidiary of
SUPERVALU or the occurrence of a Change of Control of SUPERVALU; or

(n) the occurrence of a Servicing Default; or

(o) the occurrence of a “Purchase Termination Event” as defined in any of the
Purchase Agreements; or

(p) any provision (except any provision that shall be immaterial to the Owners)
of any Purchase Document shall for any reason cease to be a legal, valid and
binding obligation of the Seller, SUPERVALU, SOA or any Originator, as
applicable, or the Seller, SUPERVALU, SOA or any Originator, as applicable,
shall so state in writing; or

(q) the certificate of incorporation or By-laws of the Seller shall be amended,
supplemented or otherwise modified without the consent of the Administrative
Agent and each Facility Agent; or

(r) an ERISA Event shall occur with respect to SUPERVALU or any of its ERISA
Affiliates which results in a liability or deficiency of SUPERVALU and its ERISA
Affiliates which exceeds $50,000,000 in the aggregate and that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; or

(s) the occurrence of any adverse effect in the condition or affairs (financial
or otherwise) of the Servicer, Seller, SUPERVALU, SOA or any Originator that is
likely, in the reasonable determination of the Administrative Agent, to
materially impair the performance by the Servicer, Seller, SUPERVALU, SOA or
such Originator of its respective obligations under this Agreement or any of the
other Purchase Documents; or

(t) the occurrence of any event which materially adversely affects the
collectibility of the Receivables as a whole; or

(u) Any Servicer Report, information, exhibit, financial statement, or other
report or document furnished or to be furnished at any time by or on behalf of
the Servicer, any Originator or the Seller to the Administrative Agent, any
Owner or any Facility Agent in connection with this Agreement is not accurate in
all material respects as of the date so furnished, or any such report or
document contains, as of the date so furnished, any untrue statement of a
material fact or omits to state, as of the date so furnished, a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading; or

 

- 94 -



--------------------------------------------------------------------------------

(v) SOA has not purchased or acquired the Receivables from each of the
Originators in accordance with the provisions of the First–Tier Purchase
Agreements for fair consideration which approximates the fair market value for
the Receivables and upon terms and conditions which (including, without
limitation, the purchase price thereof) reasonably approximate an arm’s-length
transaction between unaffiliated parties; or any such transfer has been made for
or on account of an antecedent debt owed by an Originator to SOA; or any such
transfer is or may be voidable or subject to avoidance under any section of the
U.S. Bankruptcy Code; or

(w) A trust has been properly preserved on any Receivables or any commodities
giving rise to any Receivables under PACA and the related Originator shall fail
to make timely payment for the commodities giving rise to such Receivables or
such commodities, as the case may be; or

(x) A Pharmacy Originator fails to direct all Collections in any Government
Lockbox Account to be paid to the Concentration Account within two (2) Business
Days.

7.02. Consequences of a Termination Event.

(a) If a Termination Event specified in Section 7.01 hereof shall occur and be
continuing, the Administrative Agent may in consultation with the Facility
Agents, and shall at the direction of Facility Agents representing Owners
holding in the aggregate Ownership Group Percentages in excess of 50% (the
“Majority Facility Agents”), by notice to the Seller (a “Notice of
Termination”), declare the Expiration Date to have occurred hereunder and
declare all outstanding Tranche Periods to be ended; provided that, in the case
of a Termination Event under Section 7.01(j) hereof, the Expiration Date shall
occur automatically and immediately without any action on the part of the
Administrative Agent or any Facility Agent, and all outstanding Tranche Periods
may, in the sole discretion of the Facility Agents or the applicable Conduit
Support Provider, be ended. Thereafter, in accordance with Section 2.06(c)
hereof, all Tranche Periods shall be for a period of one day (unless the
applicable Facility Agent, after consultation with each applicable Owner, agrees
at such time to a longer period). On and after the Expiration Date, the Facility
Agents shall make no further Purchases, the Maximum Net Investment in effect
from time to time shall be reduced to an amount equal to the Aggregate Net
Investment at such time and the Servicer shall make distributions to the
applicable Facility Agents (for the benefit of their respective Owners) in
accordance with Section 2.09 hereof. The applicable Facility Agent may, pursuant
to Section 2.06(c) hereof, declare the Tranche Rates applicable to the Aggregate
Net Investment to be the Default Rate and shall give prompt notice thereof to
the Seller.

(b) Upon the occurrence and continuance of any Termination Event, the Owners,
the Facility Agents and the Administrative Agent shall have, in addition to all
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and under other
applicable Laws, which rights shall be cumulative.

 

- 95 -



--------------------------------------------------------------------------------

(c) The parties hereto acknowledge that this Agreement is, and is intended to
be, a contract to extend financial accommodations to the Seller within the
meaning of Section 365(e)(2)(B) of the Federal Bankruptcy Code (11 U.S.C. §
365(e)(2)(B)) (or any amended or successor provision thereof or any amended or
successor code).

ARTICLE VIII

THE ADMINISTRATIVE AGENT

AND THE FACILITY AGENTS

8.01. Authorization and Action.

(a) Each Facility Agent and each Owner hereby appoints Rabobank as
Administrative Agent hereunder and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. When requested to do so by the Majority
Facility Agents, the Administrative Agent shall take such action or refrain from
taking such action as the Majority Facility Agents direct under or in connection
with or on any matter relating to the Seller or the Servicer, this Agreement and
all other Purchase Documents. In the event of a conflict between a determination
or calculation made by the Administrative Agent and a determination or
calculation made by any Owner or the Facility Agents, the determination or
calculation of the Majority Facility Agents shall control.

(b) Each Nieuw Amsterdam Owner hereby accepts the appointment of Rabobank as the
Nieuw Amsterdam Facility Agent hereunder, and authorizes such Nieuw Amsterdam
Facility Agent to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to such Nieuw Amsterdam Facility Agent by the terms of this Agreement,
if any, together with such other powers as are reasonably incidental thereto.
Each other Owner within any other Ownership Group hereby accepts the appointment
of the related Facility Agent for such Ownership Group and authorizes and
empowers such Facility Agent as provided in the preceding sentence.

(c) Except for actions which the Administrative Agent or any Facility Agent is
expressly required to take pursuant to this Agreement or any Conduit Support
Document, neither the Administrative Agent nor any Facility Agent shall be
required to take any action which exposes the Administrative Agent or such
Facility Agent to personal liability or which is contrary to applicable Law
unless the Administrative Agent or such Facility Agent shall receive further
assurances to its satisfaction from the Owners of the indemnification
obligations under Section 8.06 hereof against any and all liability and expense
which may be incurred in taking or continuing to take such action. The
Administrative Agent agrees to give to each Facility Agent and each Owner prompt
notice of each notice and determination given to it by the Seller, the Servicer,
any Originator or any Permitted Lockbox Bank, any Permitted Deposit Account Bank
or the bank holding the Concentration Account or by it to the Seller, the
Servicer, any Originator, any Permitted Lockbox Bank, any Permitted Deposit
Account Bank or the bank holding the Concentration Account, pursuant to the
terms of this Agreement. Each Facility Agent agrees to give the Administrative
Agent and such Facility Agent’s respective Owners prompt notice of

 

- 96 -



--------------------------------------------------------------------------------

each notice and determination given to it by the Seller, the Servicer, any
Originator or any Permitted Lockbox Bank, any Permitted Deposit Account Bank or
the bank holding the Concentration Account or by it to the Seller, the Servicer,
any Originator or any Permitted Lockbox Bank, any Permitted Deposit Account Bank
or the bank holding the Concentration Account, pursuant to the terms of this
Agreement. Notwithstanding the foregoing, neither the Administrative Agent nor
any Facility Agent shall be deemed to have knowledge or notice of the occurrence
of any Servicing Default or any Termination Event unless the Administrative
Agent or such Facility Agent has received notice from a Conduit Purchaser,
Alternate Purchaser, any other Facility Agent, the Seller or the Servicer
referring to this Agreement, describing such Servicing Default or Termination
Event and stating that such notice is a “notice of a Servicing Default” or
“notice of a Termination Event,” as the case may be. Subject to Section 8.07
hereof, the appointment and authority of the Administrative Agent and each
Facility Agent hereunder shall terminate at the later to occur of (i) the
payment to (A) each Owner and each Facility Agent of all amounts owing to such
Owner and Facility Agent hereunder and (B) the Administrative Agent of all
amounts due hereunder and (ii) the Expiration Date.

8.02. UCC Filings. The Owners, the Facility Agents, the Seller, and the Servicer
expressly recognize and agree that the Administrative Agent may be listed as the
assignee or secured party of record on, and the Facility Agents and the Owners
expressly authorize the Administrative Agent to file on their behalf as their
agent, the various UCC filings required to be made hereunder and under the
Purchase Agreements in order to perfect the sale of the Purchased Interest from
the Seller to the Facility Agents, for the benefit of the Owners, that such
listing and/or execution shall be for administrative convenience only in
creating a record or nominee owner to take certain actions hereunder on behalf
of the Facility Agents and the Owners or to execute UCC filings on behalf of the
Facility Agents and the Owners and that such listing and/or execution will not
affect in any way the status of the Facility Agents and the Owners as the
beneficial owners of the Purchased Interest. In addition, such listing or
execution shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article VIII. In
furtherance of the foregoing, each Facility Agent and Owner shall be entitled to
enforce their respective rights created under this Agreement without the need to
conduct such enforcement through the Administrative Agent except as provided
herein.

8.03. Administrative Agent’s and Facility Agents’ Reliance, Etc.

(a) Neither the Administrative Agent nor any Facility Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent or
Facility Agent under or in connection with this Agreement (including, without
limitation, the Administrative Agent’s servicing, administering or collecting
Receivables as Servicer pursuant to Section 4.01 hereof), except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent and each Facility Agent: (i) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Owner and shall not be
responsible to any Owner for any statements, warranties or representations made
by the Seller, the Servicer or any Originator in connection with this Agreement
or any Purchase Document; (iii) shall not have

 

- 97 -



--------------------------------------------------------------------------------

any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any Purchase Document
on the part of the Seller, the Servicer or any Originator or to inspect the
property (including the books and records) of the Seller, the Servicer or any
Originator; (iv) shall not be responsible to any Owner for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(v) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telex or by electronic means) believed by
it in good faith to be genuine and signed or sent by the proper party or
parties.

(b) Each Facility Agent shall determine with its related Owners the number of
such Owners (each, a “Voting Block”) which shall be required to request or
direct such Facility Agent to take action, or refrain from taking action, under
this Agreement and the other Purchase Documents on behalf of such Owners. Such
Facility Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of its
appropriate Voting Block, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Facility Agent’s Owners.

(c) Unless otherwise advised in writing by a Facility Agent or by any Owner on
whose behalf such Facility Agent is purportedly acting, each party to this
Agreement may assume that (i) such Facility Agent is acting for the benefit of
each of its respective Owners, as well as for the benefit of each assignee or
other transferee from any such Owner, and (ii) such action taken by such
Facility Agent has been duly authorized and approved by all necessary action on
the part of the Owners on whose behalf it is purportedly acting. Each Conduit
Purchaser (or, with the consent of all other members of the respective Ownership
Group then existing, any other Owner) shall have the right to designate a
Facility Agent (which may be itself) to act on its behalf and on behalf of its
assignees and transferees for purposes of this Agreement by giving to the
Administrative Agent written notice thereof signed by such Owner(s) and the
newly designated Facility Agent; provided, however, if such new Facility Agent
is not an Affiliate of a Facility Agent that is party hereto, any such
designation of a new Facility Agent shall require the consent of the Seller,
which consent shall not be unreasonably withheld. Such notice shall be effective
when receipt thereof is acknowledged by the Administrative Agent, which
acknowledgement the Administrative Agent shall not unreasonably delay giving,
and thereafter the party named as such therein shall be Facility Agent for such
Owners under this Agreement. Each Facility Agent and its respective Owners shall
agree among themselves as to the circumstances and procedures for removal and
resignation of such Facility Agent.

8.04. Non-Reliance on the Administrative Agent and the Facility Agents. Without
limiting the generality of any other provision of this Agreement:

(a) Each of the Conduit Purchasers, the Alternate Purchasers and the Facility
Agents expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Seller, the Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any such Person. Each
of the

 

- 98 -



--------------------------------------------------------------------------------

Conduit Purchasers, the Alternate Purchasers and the Facility Agents represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Conduit Purchaser, Alternate Purchaser or
Facility Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Seller, the Servicer and the Originators and made its own decision to enter into
this Agreement. Each of the Conduit Purchasers, the Alternate Purchasers and the
Facility Agents also represents that it will, independently and without reliance
upon the Administrative Agent or any other Conduit Purchaser, Alternate
Purchaser or Facility Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Purchase Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Seller, the Servicer and the
Originators. Except for notices, reports and other documents expressly required
to be furnished to the Facility Agents and the other Owners by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Conduit Purchaser, any Alternate Purchaser or any
Facility Agent with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Seller, the Servicer or the Originators which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

(b) Each of the Alternate Purchasers expressly acknowledges that neither its
Facility Agent (or any other Facility Agent) nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by its Facility Agent (or any other Facility
Agent) hereinafter taken, including any review of the affairs of the Seller, the
Servicer or any Originator, shall be deemed to constitute any representation or
warranty by any Facility Agent to any such Person. Each of the Alternate
Purchasers represents to the Facility Agents that it has, independently and
without reliance upon its Facility Agent or any other Facility Agent and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Seller, the Servicer
and the Originators and made its own decision to enter into this Agreement. Each
of the Alternate Purchasers also represents that it will, independently and
without reliance upon its Facility Agent or any other Alternate Purchase or
Facility Agent, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Purchase Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Seller, the Servicer and the Originators.
Except for notices, reports and other documents expressly required to be
furnished to any Alternate Purchaser by its Facility Agent hereunder, no
Facility Agent shall have any duty or responsibility to provide any Alternate
Purchaser with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Seller, the Servicer or the Originators which may come
into the possession of such Facility Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

- 99 -



--------------------------------------------------------------------------------

8.05. Administrative Agent, Facility Agents and Affiliates. Rabobank, each
Facility Agent and their respective Affiliates may generally engage in any kind
of business with the Seller, any Servicer, any Originator or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Seller, the Servicer, any Originator or any Obligor or any of
their respective Affiliates, all as if such parties did not have the agency
agreements contemplated by this Agreement and without any duty to account
therefor to the Owners.

8.06. Indemnification. Each Owner (proportionately in accordance with its
commitment percentage) other than the Conduit Purchasers severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Seller),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement; provided, that (i) an Owner shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting or arising from the
Administrative Agent’s gross negligence or willful misconduct and (ii) an Owner
shall not be liable for any amount in respect of any compromise or settlement or
any of the foregoing unless such compromise or settlement is approved by the
Facility Agents. Without limitation of the generality of the foregoing, each
Owner (proportionately in accordance with its respective interests) agrees to
reimburse the Administrative Agent, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement; provided, that an Owner shall not be responsible for the costs
and expenses of the Administrative Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Administrative Agent
to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision.

8.07. Successor Administrative Agent. The Administrative Agent may resign at any
time by giving at least sixty days’ written notice thereof to the Owners, the
Facility Agents, the Seller and the Servicer. Upon any such resignation, the
Majority Facility Agents shall have the right to appoint a successor
Administrative Agent approved by the Seller (which approval will not be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been so appointed by the Facility Agents, and shall have accepted such
appointment, within sixty days after the retiring Administrative Agent’s giving
of notice or resignation, then the retiring Administrative Agent may, on behalf
of the Owners, appoint a successor Administrative Agent which, if such successor
Administrative Agent is not an Affiliate of any of the Facility Agents, is
approved by the Seller (which approval will not be unreasonably withheld or
delayed), and which successor Administrative Agent shall be (a) either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000,
(ii) an Affiliate of such bank, or (iii) an Affiliate of Rabobank and
(b) experienced in the types of transactions contemplated by this Agreement.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring

 

- 100 -



--------------------------------------------------------------------------------

Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

ARTICLE IX

MISCELLANEOUS

9.01. Expenses. The Seller agrees, promptly following receipt of a written
invoice, to pay or cause to be paid, and to save each Owner, each Facility Agent
and the Administrative Agent harmless against liability for the payment of,
(a) all reasonable out-of-pocket expenses (including, without limitation,
attorneys’, accountants’ and other third parties’ fees and expenses, fees
payable by any Conduit Purchaser to Moody’s, S&P or any other nationally
recognized rating agency rating its Commercial Paper in connection with
receiving confirmation that the purchase by such Conduit Purchaser of a portion
of the Purchased Interest hereunder will not result in a reduction or withdrawal
of the rating of its Commercial Paper, any filing fees and expenses incurred by
officers or employees of each Owner, each Facility Agent and the Administrative
Agent, but excluding salaries and similar overhead costs of each Owner, each
Facility Agent and the Administrative Agent which are incurred notwithstanding
the execution and performance of this Agreement) incurred by or on behalf of any
Owner, any Facility Agent and the Administrative Agent in connection with the
negotiation, execution, delivery and preparation of this Agreement and the
Purchase Documents and the transactions contemplated by or undertaken pursuant
to or in connection herewith or therewith (including, without limitation, the
perfection or protection of the Purchased Interest in the Receivables) not in
excess of $110,000 in the aggregate, and (b) all reasonable out-of-pocket
expenses (including, without limitation, attorneys’, accountants’ and other
third parties’ fees and expenses, fees payable by any Conduit Purchaser to
Moody’s, S&P or any other nationally recognized rating agency rating its
Commercial Paper in connection with receiving confirmation that the purchase by
such Conduit Purchaser of a portion of the Purchased Interest hereunder will not
result in a reduction or withdrawal of the rating of its Commercial Paper, any
filing fees and expenses incurred by officers or employees of each Owner, each
Facility Agent and the Administrative Agent, but excluding salaries and similar
overhead costs of each Owner, each Facility Agent and the Administrative Agent
which are incurred notwithstanding the execution and performance of this
Agreement) incurred by or on behalf of any Owner, any Facility Agent and the
Administrative Agent from time to time (i) relating to any requested amendments,
waivers or consents under the Purchase Documents, (ii) arising in connection
with the Owners’, the Facility Agents’ or the Administrative Agent’s enforcement
or preservation of their respective rights (including, without limitation, the
perfection and protection of the Purchased Interest in the Receivables) under
the Purchase Documents or (iii) relating to the maintenance of the transactions
contemplated by or undertaken pursuant to or in connection with this Agreement,
the other Purchase Documents.

 

- 101 -



--------------------------------------------------------------------------------

9.02. Indemnity for Taxes, Reserves and Expenses.

(a) If after (i) the adoption of any Law or bank regulatory guideline, (ii) any
amendment or change in the interpretation of any existing or future Law or bank
regulatory guideline by any Official Body charged with the administration,
interpretation or application thereof, (iii) the compliance with any directive
of any Official Body (in the case of any bank regulatory guideline, whether or
not having the force of Law), in each case adopted, issued, amended or occurring
after the date hereof or (iv) the occurrence of any change in accounting
standards, the issuance of any pronouncement or release, or any amendment or
change in the interpretation or application of any existing or future accounting
standard, in each case by any body charged with the promulgation or
administration of accounting standards (including, without limitation the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or the Securities and Exchange Commission) the effect of which is to
cause, require or deem the consolidation of all or any portion of the assets and
liabilities of a Conduit Purchaser with the assets and liabilities of its
Facility Agent or any Affiliate of its Facility Agent,

(A) shall subject any Affected Party (collectively, the “Indemnified Parties”)
to any tax, duty or other charge with respect to the Purchase Documents, the
Purchased Interest, the Receivables or payments of amounts due thereunder, or
shall change the basis of taxation of payments to any Indemnified Party of
amounts payable in respect of the Purchase Documents, the Purchased Interest,
the Receivables or payments of amounts due thereunder or its obligation to
advance funds in respect of the Purchase Documents, the Purchased Interest or
the Receivables (except for changes in the rate of federal income tax or of any
state or local general corporate, franchise, net income or other income tax
imposed on such Indemnified Party); or

(B) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System) against assets of,
deposits with or for the account of, or credit extended by, any Indemnified
Party or shall impose on any Indemnified Party or on the United States market
for certificates of deposit or the London interbank market any other condition
affecting the Purchase Documents, the Purchased Interest, the Receivables or
payments of amounts due thereunder or its obligation to advance funds in respect
of the Purchase Documents, the Purchased Interest or the Receivables; or

(C) imposes upon any Indemnified Party any other expense (including, without
limitation, reasonable attorneys’ fees and expenses, and expenses of litigation
or preparation therefor in contesting any of the foregoing) with respect to the
Purchase Documents, the Purchased Interest, the Receivables or payments of
amounts due thereunder or its obligation to advance funds in respect of the
Purchase Documents, the Purchased Interest or the Receivables;

 

- 102 -



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the net cost to or reduce
amounts received by, such Indemnified Party with respect to the Purchase
Documents, the Purchased Interest, the Receivables, the obligations thereunder,
the funding of any purchases thereunder or under any Conduit Support Document by
an amount deemed by such Indemnified Party to be material, then, within 10 days
after written demand by any Owner, any Facility Agent or the Administrative
Agent, the Seller shall pay to such Owner, such Facility Agent or the
Administrative Agent in accordance with and subject to Section 9.02(c) hereof,
such additional amount or amounts as will compensate such Indemnified Party for
such increased cost or reduced amounts received, including, without limitation,
in the case of taxes of any kind described in clause (A) above, any such taxes
imposed on or paid by such Indemnified Party and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto whether or not such taxes were correctly or legally asserted.

(b) If any Indemnified Party shall have determined that, after the date hereof,
the adoption of any applicable Law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation
thereof by any Official Body, or any directive regarding capital adequacy (in
the case of any bank regulatory guideline, whether or not having the force of
Law) of any such Official Body, has or would have the effect of reducing the
rate of return on capital of such Indemnified Party (or its parent) as a
consequence of such Indemnified Party’s obligations hereunder or with respect
hereto to a level below that which such Indemnified Party (or its parent) could
have achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Indemnified Party to be material, then from time to time, within 10 days
after written demand by any Owner, any Facility Agent or the Administrative
Agent in accordance with Section 9.02(c) hereof, the Seller shall pay to such
Indemnified Party such additional amount or amounts as will compensate such
Indemnified Party (or its parent) for such reduction.

(c) Each Owner, each Facility Agent and the Administrative Agent will promptly
notify the Seller of any event of which it has knowledge, occurring after the
date hereof, which will entitle an Indemnified Party to compensation pursuant to
this Section 9.02. Any notice claiming compensation under this Section shall set
forth in reasonable detail the additional amount or amounts to be paid to it
hereunder and shall be conclusive in the absence of manifest error. In
determining such amount, any Owner may use any reasonable averaging and
attribution methods.

(d) Each Indemnified Party agrees that it will use reasonable efforts to reduce
or eliminate any claim for indemnity pursuant to this Section 9.02 including,
subject to applicable Law, a change in the funding office of such Indemnified
Party; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Indemnified Party any
additional costs or legal or regulatory burdens which such Indemnified Party
reasonably considers material, nor which, in such Indemnified Party’s reasonable
opinion, would have an adverse effect on its business, operations or financial
condition.

9.03. Indemnities.

(a) The Seller (with respect to itself) agrees to indemnify, defend and save
harmless the Indemnified Parties, other than for the indemnitee’s own gross
negligence or willful misconduct, forthwith on demand, from and against any and
all losses, claims, damages,

 

- 103 -



--------------------------------------------------------------------------------

liabilities, costs and expenses (including, without limitation, all reasonable
attorneys’ fees and expenses, reasonable expenses incurred by their respective
credit recovery groups (or any successors thereto) and reasonable expenses of
settlement, litigation or preparation therefor) which any Indemnified Party may
incur or which may be asserted against any Indemnified Party by any Person
(including, without limitation, any Obligor or any other Person whether on its
own behalf or derivatively on behalf of the Seller) arising from or incurred in
connection with:

(i) any Receivable not being an Eligible Receivable on the date of its Purchase
hereunder;

(ii) any representation or warranty or statement made or deemed made by the
Seller under or in connection with this Agreement or any other Purchase Document
or other document delivered by the Seller or to be delivered by the Seller in
connection herewith or with any other Purchase Document being incorrect in any
material respect when made or deemed made or delivered;

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Receivable or any related Contract or any Related
Security with respect thereto; or the failure of any Receivable or any related
Contract or any Related Security with respect thereto to conform to any such
applicable law, rule or regulation;

(iv) the failure to vest in the Facility Agents (for the benefit of their
respective Owners) a first priority perfected undivided interest, to the extent
of such Purchased Interest, in each Receivable and the Related Security and
Collections in respect thereof, free and clear of any Lien; or the failure of
the Seller to have obtained a first priority perfected ownership interest in the
Receivables and the Related Security and Collections with respect thereto
transferred or purported to be transferred to the Seller under the Second-Tier
Purchase Agreements, free and clear of any Lien;

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable and the
Related Security and Collections in respect thereof, unless such failure results
directly and solely from the Administrative Agent’s failure to take appropriate
action;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or arising from the financial inability of the Obligor or an
Underlying Obligor to pay) of any Obligor to the payment of any Receivable
(including, without limitation, any defense based on the fact or allegation that
such Receivable or the related Contract is not a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale or lease of the goods or services
related to such Receivable or the furnishing or failure to furnish such goods or
services;

 

- 104 -



--------------------------------------------------------------------------------

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Purchase Document
or to perform its duties or obligations under any Contract;

(viii) any action or omission by the Seller reducing or impairing the rights of
any Owner of a Purchased Interest under this Agreement, any other Purchase
Document or any other instrument or document furnished pursuant hereto or
thereto or with respect to any Receivable;

(ix) any investigation, litigation or proceeding related to or arising from this
Agreement, any other Purchase Document to which the Seller is a party or any
other instrument or document furnished pursuant hereto or thereto, or any
transaction contemplated by this Agreement or any Contract or the use of
proceeds from any purchase or reinvestment pursuant to this Agreement, or the
ownership of, or other interest in, any Receivable, the related Contract or
Related Security;

(x) the existence of any Lien against or with respect to any Master Contract,
Receivable, the related Contract or the Related Security or Collections with
respect thereto;

(xi) any failure by the Seller to pay when due any taxes, including without
limitation sales, excise or personal property taxes, payable by the Seller in
connection with any Receivable or the related Contract or any Related Security
with respect thereto; or

(xii) to the extent not covered by the foregoing clauses, the occurrence and
continuance of any Termination Event;

provided that nothing in this Section 9.03(a) shall be deemed to provide
indemnity (i) to the Indemnified Parties for credit losses due to Defaulted
Receivables or (ii) to the Indemnified Parties for matters covered pursuant to
Section 9.02 hereof.

(b) The Servicer (with respect to itself) agrees to indemnify, defend and save
harmless the Indemnified Parties, other than for the indemnitee’s own gross
negligence or willful misconduct, forthwith on demand, from and against any and
all losses, claims, damages, liabilities, costs and expenses (including, without
limitation, all reasonable attorneys’ fees and expenses, reasonable expenses
incurred by their respective credit recovery groups (or any successors thereto)
and reasonable expenses of settlement, litigation or preparation therefor) which
any Indemnified Party may incur or which may be asserted against any Indemnified
Party by any Person (including, without limitation, any Obligor or any other
Person whether on its own behalf or derivatively on behalf of the Seller)
arising from or incurred in connection with:

 

- 105 -



--------------------------------------------------------------------------------

(i) any representation or warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement or any other Purchase
Document or any Servicer Report or other document delivered by the Servicer or
to be delivered by the Servicer in connection herewith or with any other
Purchase Document being incorrect in any material respect when made or deemed
made or delivered;

(ii) the failure by the Servicer, to comply with any applicable law, rule or
regulation with respect to any Receivable or any related Contract or any Related
Security with respect thereto;

(iii) any failure of the Servicer to perform its respective duties or
obligations in accordance with the provisions of this Agreement or any other
Purchase Document or to perform its duties or obligations under any Contract;

(iv) the commingling of Collections of Receivables at any time with other funds;

(v) any action or omission by the Servicer reducing or impairing the rights of
any Owner of a Purchased Interest under this Agreement, any other Purchase
Document or any other instrument or document furnished pursuant hereto or
thereto or with respect to any Receivable;

(vi) any cancellation or modification (except in accordance with the Credit and
Collection Policy) of a Receivable, the related Contract or any Related
Security, whether by written agreement, verbal agreement, acquiescence or
otherwise;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement, any other Purchase Document or any other instrument or document
furnished pursuant hereto or thereto, or any transaction contemplated by this
Agreement or any Contract or the use of proceeds from any purchase or
reinvestment pursuant to this Agreement, or the ownership of, or other interest
in, any Receivable, the related Contract or Related Security;

(viii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Servicer or any Subservicer in servicing, administering
or collecting any Receivable; or

(ix) the failure of a Permitted Lockbox Bank, any Permitted Deposit Account Bank
or the bank holding the Concentration Account to comply with the Lockbox
Transfer Letter, Deposit Account Transfer Letter or the Concentration Account
Transfer Letter, as applicable; or

(x) to the extent not covered by the foregoing clauses, the occurrence and
continuance of any Termination Event;

 

- 106 -



--------------------------------------------------------------------------------

provided that nothing in this Section 9.03(a) shall be deemed to provide
indemnity (i) to the Indemnified Parties for credit losses due to Defaulted
Receivables or (ii) to the Indemnified Parties for matters covered pursuant to
Section 9.02 hereof.

(c) Promptly upon receipt by any Indemnified Party under Section 9.03(a) or
(b) of notice of the commencement of any suit, action, claim, proceeding or
governmental investigation against such Indemnified Party, such Indemnified
Party shall, if a claim in respect thereof is to be made against the Seller or
Servicer, as applicable, hereunder, notify the Seller or Servicer in writing of
the commencement thereof. The Seller or Servicer, as the case may be, may
participate in and assume the defense and settlement of any such suit, action,
claim, proceeding or investigation at its expense, and no settlement thereof
shall be made without the approval of the Seller or Servicer, as the case may
be, and the Indemnified Party. The approval of the Seller will not be
unreasonably withheld or delayed. After notice from the Seller or Servicer, as
the case may be, to the Indemnified Party of its intention to assume the defense
thereof with counsel reasonably satisfactory to the Administrative Agent and the
Facility Agents, and so long as the Seller or Servicer, as the case may be, so
assumes the defense thereof in a manner reasonably satisfactory to the
Administrative Agent and the Facility Agents, the Seller or Servicer, as the
case may be, shall not be liable for any legal expenses of counsel unless there
shall be a conflict between the interests of the Seller or Servicer, as the case
may be, and the Indemnified Party.

(d) Each Owner, each Facility Agent and the Administrative Agent, on behalf of
themselves, their directors, officers, shareholders, employees, agents, and each
legal entity who controls any Owner, any Facility Agent or Administrative Agent
shall use its good faith efforts to mitigate, reduce or eliminate any losses,
expenses or claims for indemnification.

9.04. Holidays. Except as may be provided in this Agreement to the contrary, if
any payment due hereunder shall be due on a day which is not a Business Day,
such payment shall instead be due on the next succeeding Business Day.

9.05. Records. All amounts calculated or due hereunder shall be determined from
the records of the Administrative Agent, which determinations shall be
conclusive absent manifest error.

9.06. Amendments and Waivers. The Owners, the Majority Facility Agents, the
Administrative Agent, the Seller and the Servicer may from time to time, with
the consent, if required pursuant to this Agreement or the applicable Conduit
Support Documents, enter into agreements amending, modifying or supplementing
this Agreement, and the Facility Agents and the Administrative Agent, in their
sole discretion, may from time to time grant waivers of the provisions of this
Agreement or consents to a departure from the due performance of the obligations
of the Seller or the Servicer under this Agreement. Any such amendment, waiver
or consent must be in writing. Any waiver of any provision hereof, and any
consent to a departure by the Seller or the Servicer from any of the terms of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.

9.07. Term of Agreement. This Agreement shall terminate following the Expiration
Date upon the earlier to occur of (i) the indefeasible reduction of the
Aggregate Net

 

- 107 -



--------------------------------------------------------------------------------

Investment to zero and the indefeasible payment of all Discount and all other
Aggregate Unpaids and (ii) the date on which all Receivables have either been
collected and the Buyers’ Percentage Interest therein delivered to the Facility
Agents or written-off by the Servicer as being uncollectible in accordance with
the Credit and Collection Policy; provided, however, that (i) the rights and
remedies of the Owners, the Facility Agents and the Administrative Agent with
respect to any representation and warranty made or deemed to be made by the
Seller or the Servicer pursuant to this Agreement, (ii) the indemnification and
payment provisions set forth in Sections 4.11, 9.01, 9.02 and 9.03 hereof and
(iii) the agreement set forth in Section 9.20 hereof shall be continuing and
shall survive any termination of this Agreement.

9.08. No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of any Owner, any Facility Agent or the Administrative Agent in
exercising any right, power or privilege under the Purchase Documents shall
affect any other or future exercise thereof or the exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Owners under the
Purchase Documents are cumulative and not exclusive of any rights or remedies
which any Owner would otherwise have.

9.09. No Discharge. The respective obligations of the Seller and the Servicer
under the Purchase Documents shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way affected by (a) any exercise or nonexercise of any
right, remedy, power or privilege under or in respect of the Purchase Documents
or applicable Law, including, without limitation, any failure to set-off or
release in whole or in part by any Owner of any balance of any deposit account
or credit on its books in favor of the Seller or the Servicer, as the case may
be, or any waiver, consent, extension, indulgence or other action or inaction in
respect of any thereof, or (b) any other act or thing or omission or delay to do
any other act or thing which could operate as a discharge of the Seller or the
Servicer as a matter of Law.

9.10. Notices. All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including telexed, facsimile or electronic communication)
unless otherwise expressly permitted hereunder and shall be sent by first-class
mail, first-class express mail or courier, or by telex or facsimile, in all
cases with charges prepaid. Any such properly given notice shall be effective
when received. All notices shall be sent to the applicable party at the Office
stated on the signature page hereof or in accordance with the last unrevoked
written direction from such party to the other parties hereto.

9.11. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions hereof
in any jurisdiction.

 

- 108 -



--------------------------------------------------------------------------------

9.12. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The parties hereby submit to the nonexclusive jurisdiction of the courts of the
State of New York and the courts of the United States located in the State of
New York for the purpose of adjudicating any claim or controversy arising in
connection with any of the Purchase Documents or any of the transactions
contemplated thereby, and for such purpose, to the extent it may lawfully do so,
waives any objection which it may now or hereafter have to such jurisdiction or
to venue therein and any claim of inconvenient forum with respect thereto.

9.13. Prior Understandings. This Agreement and the other Purchase Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and supersede all prior understandings and agreements, whether written
or oral. The other Purchase Documents, including, without limitation, the
Guaranty, shall remain in full force and effect, and are hereby ratified and
confirmed.

9.14. Survival. All representations and warranties of the Seller and the
Servicer contained herein or made in connection herewith shall survive the
making thereof, and shall not be waived by the execution and delivery of this
Agreement, any investigation by any Owner, any Facility Agent or the
Administrative Agent, the purchase, repurchase or payment of any Purchased
Interest in any Receivable, or any other event or condition whatsoever (other
than a written waiver complying with Section 9.06 hereof). The covenants and
agreements contained in or given pursuant to this Agreement (including, without
limitation, those contained in Articles IV and VI hereof) shall continue in full
force and effect until the termination of the obligation to make Purchases
hereunder, the indefeasible reduction of the Aggregate Net Investment to zero
and until the earlier of (i) the indefeasible payment in full of all Discount
and all other Aggregate Unpaids and (ii) the date on which all Receivables have
either been collected and the Buyers’ Percentage Interest therein delivered to
the Facility Agents or written-off by the Servicer as being uncollectible in
accordance with the Credit and Collection Policy.

9.15. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

9.16. Set-Off. In case a Termination Event shall occur and be continuing, each
Owner and, to the fullest extent permitted by Law, the holder of any assignment
of an Owner’s rights hereunder shall each have the right, in addition to all
other rights and remedies available to it, without notice to the Seller or the
Servicer, as the case may be, to set-off against and to appropriate and apply to
any amount owing by the Seller or Servicer hereunder which has become due and
payable, any debt owing to, and any other funds held in any manner as provided
for in this Agreement for the account of, the Seller or the Servicer by an Owner
or by any holder of any assignment, including, without limitation, all funds in
all deposit accounts maintained pursuant to this Agreement (whether time or
demand, general or special, provisionally credited or finally credited, or
otherwise), now or hereafter maintained by the Seller or the Servicer with an
Owner or a Facility Agent. Such right shall exist whether or not such debt owing
to, or funds held for the account of, the Seller or the Servicer is or are
matured other than by operation of this Section 9.16 and regardless of the
existence or adequacy of any collateral, guaranty or any other

 

- 109 -



--------------------------------------------------------------------------------

security, right or remedy available to any Owner or any holder. Each Facility
Agent agrees that if its Ownership Group shall, by reason of any of its related
Owners exercising any right of set-off or counterclaim or otherwise, receive
payment of a portion of the Aggregate Net Investment which exceeds such
Ownership Group’s Percentage of the Aggregate Net Investment, such Facility
Agent shall, on behalf of its Ownership Group, purchase participations (and each
Owner in such Facility Agent’s Ownership Group shall immediately reimburse the
Facility Agent based on its Owner’s Percentage) in the portion of the Aggregate
Net Investment funded by each other Ownership Group, and such other adjustments
shall be made, as may be required so that all reductions in the Aggregate Net
Investment shall be shared by the Ownership Groups ratably in accordance with
their respective Ownership Group Percentages. Nothing in this Agreement shall be
deemed a waiver or prohibition or restriction of any Owner’s or any holder’s
rights of set-off or other rights under applicable Law.

9.17. Successors and Assigns. This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, however, that
neither the Seller nor the Servicer may assign any of its rights or delegate any
of its duties hereunder without the prior written consent of the Facility
Agents. Each of the Conduit Purchasers and its assignees may assign, (a) without
any prior written consent, in whole or in part, its interest in the Receivables
and obligations hereunder to any other Owner or to any other Conduit Purchaser
administered by any Facility Agent or any Affiliate of any Facility Agent,
(b) without any prior written consent, in whole or in part, its interest in the
Receivables and obligations hereunder to any Person if a Termination Event has
occurred and is continuing, and (c) with the consent of the Seller, which
consent shall not be unreasonably withheld or delayed, to any other Person whose
short-term debt is rated at least “A-1” and “P-1” by S&P and Moody’s,
respectively. To effectuate an assignment hereunder, both the assignee and the
assignor (including, as appropriate, the Conduit Purchaser, its Alternate
Purchaser and its Facility Agent) will be required to execute and deliver to the
Seller, the Servicer and the Administrative Agent an Assignment and Assumption
Agreement. Following any assignment in accordance with the foregoing criteria,
the Ownership Group Percentage and Ownership Group Maximum Net Investment of
each Ownership Group hereunder (after giving effect to the assignment) will be
adjusted to such extent as may be necessary to reflect such assignment (and
Schedule II hereto shall be deemed to be amended accordingly). Notwithstanding
the foregoing, the applicable Conduit Support Documents shall govern the ability
of (i) a Conduit Purchaser to assign, participate, or otherwise transfer any
portion of the Purchased Interest owned by it to its Conduit Support Provider
and (ii) a Conduit Support Provider to assign, participate, or otherwise
transfer any portion of the Purchased Interest owned by such Conduit Support
Provider. The Seller and the Servicer hereby agree and consent to the complete
assignment by the applicable Owners of all of their respective rights under,
interest in, title to and obligations under the Purchase Documents to the
respective Collateral Agent under the applicable Conduit Purchaser’s Commercial
Paper program.

9.18. Confidentiality. Each Owner, each Facility Agent, the Administrative
Agent, the Seller and the Servicer shall keep all non-public information
obtained pursuant to this Agreement and the transactions contemplated hereby or
effected in connection herewith confidential in accordance with customary
procedures for handling confidential information of this nature and will not
disclose such information to outside parties (except counsel, auditors and
Rating Agencies) but may make disclosure (a) reasonably required by a bona fide
transferee or prospective transferee, including without limitation any Conduit
Support Provider or any

 

- 110 -



--------------------------------------------------------------------------------

successor Owner, in connection with the participation in this Agreement by such
Conduit Support Provider, or such successor Owner, provided, that any Conduit
Support Provider or any successor Owner to whom such disclosure is made shall
abide by the confidentiality provisions of this Section 9.18, (b) necessary in
order to obtain any consents, approvals, waivers or other arrangements required
to permit the execution, delivery and performance by the Seller and the Servicer
of this Agreement or (c) as required or requested by any Official Body or
pursuant to legal process or required by applicable Law. Each Owner, each
Facility Agent and the Administrative Agent agrees that any confidential
information (which includes all information (i) that is not and does not
hereafter become publicly available through no fault of an Owner, Facility
Agent, the Administrative Agent or any of their respective agents or
representatives and (ii) that is provided by the Seller or the Servicer or any
of their respective agents or representatives, in any format whatsoever,
including any and all analyses, compilations, reports or other material based
upon such information and prepared by any Owner, Facility Agent or the
Administrative Agent or any of their respective agents or representatives) shall
be used only in connection with this Agreement and the transactions contemplated
hereby and not for any other purpose; provided, that any party hereto may
disclose any such confidential information to its counsel, auditors and any
Rating Agency.

9.19. Payments Set Aside. To the extent that the Seller or any Obligor makes a
payment to an Owner or an Owner exercises its rights of set-off and such payment
or set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by, or is
required to be refunded, rescinded, returned, repaid or otherwise restored to
the Seller, such Obligor, a trustee, a receiver or any other Person under any
Law, including, without limitation, any bankruptcy law, any state or federal
law, common law or equitable cause, the obligation or part thereof originally
intended to be satisfied shall, to the extent of any such restoration, be
reinstated, revived and continued in full force and effect as if such payment
had not been made or such set-off had not occurred. The provisions of this
Section 9.19 shall survive the termination of this Agreement.

9.20. No Petition. Each party hereto agrees, for the benefit of the holders of
the privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser, not, prior to the date which is one (1) year and one (1) day after
the payment in full of all such indebtedness, to acquiesce, petition or
otherwise, directly or indirectly, invoke, or cause such Conduit Purchaser to
invoke, the process of any Governmental Authority for the purpose of
(a) commencing or sustaining a case against such Conduit Purchaser under any
federal or state bankruptcy insolvency or similar law (including the Federal
Bankruptcy Code), (b) appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official for such Conduit Purchaser, or
any substantial part of its property, or (c) ordering the winding up or
liquidation of the affairs of such Conduit Purchaser.

9.21. No Recourse. The obligations of each Conduit Purchaser under this
Agreement shall be payable solely out of the funds of such Conduit Purchaser
available for such purpose and shall be solely the corporate obligations of such
Conduit Purchaser. No recourse shall be had for the payment of any amount owing
in respect of this Agreement or for the payment of any fee hereunder or for any
other obligation or claim arising out of or based upon this Agreement against
any Affected Party, any Facility Agent, or the Administrative Agent, any
Affiliate of any of the foregoing, or any stockholder, employee, officer,
director, incorporator or beneficial owner of any of the foregoing.

 

- 111 -



--------------------------------------------------------------------------------

9.22. Tax Forms. Each Owner (other than Owners organized under the laws of the
United States or any state thereof) agrees to provide the Seller, the
Administrative Agent and the Facility Agent for such Owner with (A) two
appropriate executed copies of Internal Revenue Service Form W-8ECI (or
alternatively, Internal Revenue Service Form W-8BEN), or any successor forms,
(i) on or promptly after the date hereof (or, if later, the date on which it
becomes an Owner hereunder pursuant to Section 9.17 hereof), and (ii) upon the
occurrence of any event that would require the amendment or resubmission of any
such Form previously provided hereunder and (B) such other forms or information
in connection therewith reasonably requested by the Seller, the Administrative
Agent or the Facility Agent for such Owner.

9.23. Rabobank Conflict Waiver. Rabobank acts as Administrative Agent and as the
Facility Agent and Alternate Purchaser for Nieuw Amsterdam, as issuing and
paying agent for Nieuw Amsterdam’s Commercial Paper, as a Conduit Support
Provider for Nieuw Amsterdam, and may provide other services or facilities to
Nieuw Amsterdam from time to time (the “Rabobank Roles”). Without limiting the
generality of Section 8.05, each of the parties hereto hereby acknowledges and
consents to any and all Rabobank Roles, waives any objections it may have to any
actual or potential conflicts of interest caused by Rabobank’s acting as the
Administrative Agent, as an Alternate Purchaser or as a Conduit Support Provider
with respect to Nieuw Amsterdam and acting as or maintaining any of the Rabobank
Roles, and agrees that in connection with any Rabobank Role, Rabobank may take,
or refrain from taking, any action which it in its discretion deems appropriate.

[Signature Pages Follow]

 

- 112 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Agreement as of the date first above written.

 

   

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH,

as Administrative Agent

    By:   /s/ Christopher Lew       Name: Christopher Lew       Title: Vice
President     By:   /s/ Brett Delfino       Name: Brett Delfino       Title:
Executive Director     Address for Notices:    

Rabobank Nederland, New York Branch

245 Park Avenue, 37th floor

New York, New York 10167

Attention: Christopher Lew

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

 

with a copy to:

 

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bill Pierce

Tel: (631) 930-7226

Fax: (212) 302-8767

Email: nieuwam@gssnyc.com



--------------------------------------------------------------------------------

    NIEUW AMSTERDAM RECEIVABLES CORPORATION     By:   /s/ Damian A Perez      
Name: Damian A Perez       Title: Vice President     Address for Notices:    

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bill Pierce

Tel: (631) 930-7226

Fax:(212) 302-8767

Email: nieuwam@gssnyc.com

        with a copy to:        

Rabobank Nederland, New York

Branch, as Administrator

245 Park Avenue, 37th floor

New York, New York 10167

Attention: Christopher Lew

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

    Address for Funds Transfer:    

Bank Name: Deutsche Bank Trust Company Americas

ABA#: 021-001-033

Account Name: NYLTD Funds Control

Account Number: 01419647

Reference: PORT RABO09.1 // NieuwAm // Supervalu

[Signature Page to the Second Amended and Restated Receivables Purchase
Agreement]



--------------------------------------------------------------------------------

   

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH,

as Nieuw Amsterdam Facility Agent

    By:   /s/ Christopher Lew       Name: Christopher Lew       Title: Vice
President     By:   /s/ Brett Delfino       Name: Brett Delfino       Title:
Executive Director     Address for Notices:    

Rabobank Nederland, New York Branch

245 Park Avenue, 37th floor

New York, New York 10167

Attention: Christopher Lew

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

    Address for Funds Transfer:    

Bank Name: Deutsche Bank Trust Company Americas

ABA#: 021-001-033

Account Name: NYLTD Funds Control

Account Number: 01419647

Reference: PORT RABO09.1 // NieuwAm // Supervalu

 

with a copy to:

 

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bill Pierce

Tel: (631) 930-7226

Fax: (212) 302-8767

Email: nieuwam@gssnyc.com

[Signature Page to the Second Amended and Restated Receivables Purchase
Agreement]



--------------------------------------------------------------------------------

   

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH,

as Alternate Purchaser

    By:   /s/ Christopher Lew       Name: Christopher Lew       Title: Vice
President     By:   /s/ Brett Delfino       Name: Brett Delfino       Title:
Executive Director     Address for Notices:    

Rabobank Nederland, New York Branch

245 Park Avenue, 37th floor

New York, New York 10167

Attention: Christopher Lew

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

Address for Funds Transfer:    

Bank Name: Deutsche Bank Trust Company Americas

ABA#: 021-001-033

Account Name: NYLTD Funds Control

Account Number: 01419647

Reference: PORT RABO09.1 // NieuwAm // Supervalu

[Signature Page to the Second Amended and Restated Receivables Purchase
Agreement]



--------------------------------------------------------------------------------

   

SUPERVALU RECEIVABLES FUNDING

CORPORATION,

as Seller

    By:   /s/ John F. Boyd       Name: John F. Boyd       Title: VP & Treasurer
Address for Notices:    

250 Parkcenter Blvd.

Boise, ID 83706

Attention: John Boyd

Tel No.: (208) 395-6534

Fax: (208) 395-6631

    With a copy to:    

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Legal Department

    Address for Funds Transfer:    

US Bank, N.A.

ABA No.: 091000022

Name: SUPERVALU Receivables Funding Corporation

Account #: 1 602 3175 7529

Reference: [AR FACILITY]

[Signature Page to the Second Amended and Restated Receivables Purchase
Agreement]

 



--------------------------------------------------------------------------------

   

SUPERVALU INC.

as Servicer

    By:   /s/ John F. Boyd       Authorized Signatory       Title:
Group Vice President & Treasurer     Address for Notices:    

250 Parkcenter Blvd.

Boise, ID 83706

Attention: John Boyd

Tel No.: (208) 395-6534

Fax: (208) 395-6631

[Signature Page to the Second Amended and Restated Receivables Purchase
Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Second Amended and Restated Receivables Purchase

Agreement

TRADE RECEIVABLES — CREDIT AND COLLECTION POLICY

[Previously delivered to administrative agent]



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Second Amended and Restated Receivables Purchase

Agreement

PHARMACY RECEIVABLES — CREDIT AND COLLECTION POLICY

1. Establishing New Relationships with managed care plans:

A. New Managed Care Organization:

The organization sends a contract solicitation and we negotiate the contract to
come to mutually agreeable terms.

OR

The new entity will subcontract a pharmacy network with an existing entity and
use their existing contracts to fulfill their pharmacy network requirement. No
new contract required.

B. Existing Managed Care Organizations:

Generally add or update new or existing lines of business with an Amendment or
Addendum.

C. New Business – smaller receivables:

A contract or letter of understanding is developed.

Credit Line

No formal credit line approval process. Through SUERVALU’s due diligence,
including conversations, meetings, investigation in the size, type, potential
volume, and the final negotiated terms of the contract, SUERVALU will determine
if there appears to be any undue risk to finalizing the agreement. In the event
that SUERVALU feels there is undue risk involved, SUERVALU would cease the
negotiations with the third party payer.

2. Collection Policy:

The TPA system creates a daily task list identifying the accounts that are “past
due” at least one day. Here are the procedures followed for collections of past
due claims:

A. Collection associate determines if the past due amount is a complete cycle,
i.e., the period between contractually required payments, or claims missed
within a cycle.



--------------------------------------------------------------------------------

B. A review of unapplied money is completed to determine if claims are paid.

C. If claims are missed within a cycle, the associate will contact the payer for
check number and date. Depending on response, further research is completed or
claims may be rebilled for payer review and processing.

D. If a whole cycle is past due, a phone call is made to the payer and associate
will communicate with the Supervisor.

E. Payer response is documented and follow up date is notated. Follow up time
frame cannot exceed 14 days.

F. If promise to pay is broken, then the Supervisor will contact the Manager of
Accounting and Manage Healthcare for action.

G. If account continues to be delinquent then Director of Manage Healthcare may
terminate contract, inactivate the plan and discontinue filling prescriptions
for those members as a Third Party transaction.

H. Manager Healthcare will determine if legal action is necessary.



--------------------------------------------------------------------------------

EXHIBIT B to

Second Amended and Restated Receivables Purchase

Agreement

INFORMATION RELATED TO LOCKBOX ACCOUNTS,

DEPOSIT ACCOUNTS, THE CONCENTRATION ACCOUNT, THE COLLECTION

ACCOUNT AND GOVERNMENT LOCKBOX ACCOUNTS

PART 1 – LOCKBOX ACCOUNTS, DEPOSIT ACCOUNTS, CONCENTRATION ACCOUNT AND
COLLECTION ACCOUNT

        Account Bank and Address    Account Bank Contact   

Depository

Account

Number

  

ABA

Routing

Number

 

Deposit Account

 

JPMorgan Chase Bank, N.A.

300 S. Riverside Plaza – 10th Floor

Suite IL1-1625

Chicago, IL 60606

  

 

Attention: Kathy Greer

Telephone: 713-216-7765

Facsimile: 713-216-4801

kathy.a.greer@jpmchase.com

  

 

628463630

  

 

113000609

 

Lockbox Account

 

JPMorgan Chase Bank, N.A.

300 S. Riverside Plaza – 10th Floor

Suite IL1-1625

Chicago, IL 60606

  

 

Attention: Kathy Greer

Telephone: 713-216-7765

Facsimile: 713-216-4801

kathy.a.greer@jpmchase.com

  

 

8806368849

  

 

113000609

 

Lockbox Account

 

PNC Bank, N.A.

500 First Avenue – 5th Floor

Pittsburgh, PA 15219

  

 

Attention: Felicia M. Baird

Telephone: 412-705-2523

Facsimile: 412-705-

  

 

1029088565

  

 

043000096

 

Concentration Account

 

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

  

 

Michael Staloch

Telephone: 612-303-3050

Facsimile: 612-303-2264

michael.staloch@usbank.com

  

 

160231757529

  

 

091000022

 

Collection Account

 

Deutsche Bank Trust Company Americas

Account Name: NYLTD Funds Control

Reference: PORT RABO09.16 //

NieuwAm // Supervalu

       

 

01419647

  

 

021001033



--------------------------------------------------------------------------------

PART II – GOVERNMENT LOCKBOX ACCOUNTS

 

        Account Bank and Address    Account Bank Contact    Depository
Account
Number   ABA
Routing
Number

 

Northern Trust Bank

50 South LaSalle Street

Chicago, IL 60603

  

 

Attention: Francine Fitt-Mundy

Telephone: 312-444-3130

Facsimile: 312-630-0717

fcf1@ntrs.com

  

 

59544

30159544

30259544

 

2739658 (sweep

account)

 

 

071000152

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT C

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF PURCHASE NOTICE FOR INCREMENTAL PURCHASE

FORM OF PURCHASE NOTICE

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch,

as Administrative Agent and

as Nieuw Amsterdam Facility Agent

245 Park Avenue, 37th floor

New York, New York 10167

Attention: Securitization Middle Office

Tel: (212) 916-7932

Fax: (914) 304-9324

Email: naconduit@rabobank.com

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bill Pierce

Tel: (631) 930-7226

Fax: (212) 302-8767

Email: nieuwam@gssnyc.com

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Receivables Purchase
Agreement dated as of November 30, 2011 among SUPERVALU Receivables Funding
Corporation, as Seller (the “Seller”), SUPERVALU Inc., as Servicer (and together
with Seller, collectively referred to as the “Seller Parties”), Nieuw Amsterdam
Receivables Corporation, as Conduit Purchaser (the “Purchaser”), Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch,
as Nieuw Amsterdam Facility Agent and as an Alternate Purchaser, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as administrative agent (the “Agent”), and the other Conduit
Purchasers, Alternate Purchasers and Facility Agents party thereto (as amended,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”) Capitalized terms defined in the Receivables Purchase Agreement are
used herein with the same meanings.

I. Each of the Seller Parties hereby certifies, represents and warrants to the
Purchaser and the Agent that on and as of the Purchase Date (as hereinafter
defined):



--------------------------------------------------------------------------------

(a) all applicable conditions precedent set forth in Article III of the
Receivables Purchase Agreement have been satisfied;

(b) each of its respective representations and warranties contained in Sections
5.01, 5.02 and 5.03 of the Receivables Purchase Agreement will be true and
correct, in all material respects, as if made on and as of the Purchase Date;

(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes a Termination Event or a Potential
Termination Event;

(d) after giving effect to the requested Purchase, Purchaser’s Ownership Group
Percentage of Aggregate Net Investment and Discount will not exceed the
available Ownership Group Maximum Net Investment; and

(e) the Expiration Date shall not have occurred.

II. [The undersigned, as Seller hereby requests that the Purchaser make a
Purchase on             ,              (the “Purchase Date”) as follows:

 

Funding Amount:

       

Date of Incremental Funding :

       

Tranche Period:

                        ]

IN WITNESS WHEREOF, the Seller and the Servicer have caused this Purchase
Request to be executed and delivered as of this              day of
            ,             .

 

     

 SUPERVALU RECEIVABLES FUNDING  CORPORATION, as Seller

         By:              Name:              Title:      

 

- 2 -



--------------------------------------------------------------------------------

   

SUPERVALU INC., as Servicer

      By:           Name:           Title:      

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT D-1

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF TRANCHE SELECTION NOTICE WITH NO REINVESTMENT

This notice is delivered pursuant to Section 2.06 of the Second Amended and
Restated Receivables Purchase Agreement dated as of November 30, 2011, among
SUPERVALU Receivables Funding Corporation, as Seller, SUPERVALU Inc., as
Servicer, Nieuw Amsterdam Receivables Corporation, as Conduit Purchaser,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Nieuw Amsterdam Facility Agent and as an Alternate Purchaser,
and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Administrative Agent, and the other Conduit Purchasers,
Alternate Purchasers and Facility Agents party thereto.

We hereby request, with respect to the Tranche Period ending on [insert date],
pertaining to a Tranche totaling [$ ] that the new investment for such Tranche
be reduced to $0.

We hereby confirm that, after giving effect to this Tranche Selection Notice,
the aggregate amount of all Tranches will equal the Aggregate Net Investment.

 

   

SUPERVALU RECEIVABLES FUNDING

CORPORATION, as Seller

    By:         Name:         Title:          

    Responsible Officer

    (or designee thereof)

Date of Notice:                                        



--------------------------------------------------------------------------------

EXHIBIT D-2

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF TRANCHE SELECTION NOTICE WITH REINVESTMENT

This notice is delivered pursuant to Section 2.06 of the Second Amended and
Restated Receivables Purchase Agreement dated as of November 30, 2011 among
SUPERVALU Receivables Funding Corporation, as Seller, SUPERVALU Inc., as
Servicer, Nieuw Amsterdam Receivables Corporation, as Conduit Purchaser,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Nieuw Amsterdam Facility Agent and as an Alternate Purchaser,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent, and the other Conduit Purchasers,
Alternate Purchasers and Facility Agents party thereto.

We hereby request, with respect to the Tranche Period ending on [date],
pertaining to this Tranche in the amount of [$    ], that the new Tranches be
divided into the following Tranches, with the Tranche Periods being the periods
indicated opposite each such Tranche:

 

   

Amount of Tranche

 

Tranche Period

     

 

$[                             ]

 

 

 

         days, ending [date]     

    $[                             ]            days, ending [date]       

We hereby confirm that, after giving affect to this Tranche Selection Notice,
the aggregate amount of all Tranches will equal the Aggregate Net Investment.

 

   

SUPERVALU RECEIVABLES FUNDING

CORPORATION, as Seller

    By:          

    Responsible Officer

    (or designee thereof)

Date of Notice:                                    



--------------------------------------------------------------------------------

EXHIBIT E

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF DISCOUNT NOTICE FOR NIEUW AMSTERDAM

[Available upon request to Nieuw Amsterdam Facility Agent]



--------------------------------------------------------------------------------

EXHIBIT F-1

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF LOCKBOX AGREEMENT

                 , 20        

[Name and Address of Bank]

Ladies and Gentlemen:

By this letter agreement, SUPERVALU Inc. (“SUPERVALU”[or the “Servicer”]) hereby
transfers all of its right, title and interest in, to and under lockbox number
         (the “Lockbox”) and the corresponding demand deposit account
number             (the “Lockbox Account”) maintained with you to SUPERVALU
Receivables Funding Corporation (the “Seller”). From and after the date hereof,
the Lockbox Account is to be maintained in the name of “SUPERVALU Receivables
Funding Corporation, as Seller, pursuant to the Second Amended and Restated
Receivables Purchase Agreement dated as of November 30, 2011.” You acknowledge
that your execution of this letter agreement is a condition precedent to
continued maintenance of the Lockbox and Lockbox Account with you.

The Seller hereby irrevocably notifies you that, pursuant to the Second Amended
and Restated Receivables Purchase Agreement, dated as of November 30, 2011 (the
“Receivables Purchase Agreement”), among the Seller, SUPERVALU Inc., as Servicer
(the “Servicer”) and in its individual capacity, the financial institutions
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as administrative agent (the
“Administrative Agent”), the Administrative Agent is entitled (subject to your
rights set forth herein) to exercise in the place and stead of the Seller
(without consent from, or notice to, the Seller) any and all rights in respect
of or in connection with this letter agreement, the Lockbox and the Lockbox
Account, including, without limitation (i) the right to specify that payments
are to be made out of or in connection with the Lockbox Account to different
accounts or at different times than those specified in clauses (c) and (e) of
the second following paragraph (subject to your customary and then-current
procedures for lockbox processing) and (ii) the right to require preparation of
duplicate monthly bank statements on the Lockbox Account for mailing directly to
an address specified by the Administrative Agent. Upon written notice from the
Administrative Agent to you (in the form of Attachment A) that the
Administrative Agent intends to exercise its rights as set forth in this
paragraph and the Receivables Purchase Agreement, we hereby irrevocably instruct
you to (x) act in accordance with any instructions which are given to you by the
Administrative Agent and (y) disregard any previous instructions or agreements
made by us which may be inconsistent with any instructions given to you by the
Administrative Agent (it being understood that no such set-off with respect to
either the Seller or the Servicer shall be applied to any amounts owing by the
other such Person hereunder).



--------------------------------------------------------------------------------

By executing this letter agreement, you acknowledge the existence of the
Administrative Agent’s right to dominion and control over the Lockbox and the
Lockbox Account and all moneys and instruments delivered to the Lockbox, the
Lockbox Account and the amounts from time to time on deposit therein, and agree
that, from and after the date of your receipt of the notice referred to in the
preceding paragraph, you agree to act in accordance with all instructions
received from the Administrative Agent, including, without limitation, any
instruction regarding where funds in the Lockbox or the Lockbox Account shall be
transferred.

The undersigned hereby irrevocably instruct you at all times from and after the
date hereof until your receipt of contrary and/or terminating instructions from
the Administrative Agent:

(a) To collect mail from the Lockbox on each of your business days at times that
correspond with the delivery of mail thereto;

(b) To follow your usual operating procedures for the handling of any remittance
received in the Lockbox or the Lockbox Account that contains a restrictive
endorsement, restrictive or conditional notations (i.e., “paid in full” or
“final payment”), irregularities (such as a variance between the written and
numerical amounts), undated or postdated items, missing signatures or incorrect
payees;

(c) To endorse and process all checks and other remittance items received in the
Lockbox or the Lockbox Account (including any checks and other remittance items
covered by clause (b) above that are eligible for endorsement and processing)
and deposit such checks and remittance items in the Lockbox Account;

(d) To maintain a record of all checks and other remittance items received in
the Lockbox and the Lockbox Account and to provide (via e-mail or fax) the
Servicer and, upon request, the Administrative Agent, with photostatic copies,
vouchers, enclosures, etc. of such checks and remittance items on a daily basis;
and

(e) To remit, on each of your business days, in immediately available funds, all
available amounts deposited in the Lockbox Account to the following account (the
“Concentration Account”):

[Name, Address and ABA Number of Bank]

For credit to the

 

 

Account No.                

No such transfer of funds shall either reflect the rounding off of any funds so
transferred or constitute a partial remittance except for (i) amounts applied to
your fees and expenses under the terms of this letter agreement, and
(ii) amounts deducted for returned checks

 

- 3 -



--------------------------------------------------------------------------------

that were previously deposited in the Lockbox Account and with respect to which
funds were previously transferred to the Concentration Account, in each case, to
the extent such fees, expenses and returned items are not paid or reimbursed by
the Seller or the Servicer.

All transfers referred to in paragraph (e) above shall be made by you
irrespective of, and without deduction for, any counterclaim, defense,
recoupment or set-off (except as expressly permitted otherwise by this letter
agreement) and shall be final, and you agree that you will not seek to recover
any amount from the Seller, the Servicer or the Administrative Agent for any
reason once any payment or transfer has been made.

The Seller’s instructions with respect to the Lockbox and the Lockbox Account
may be given through the Servicer or any successor servicer that the Seller may
appoint from time to time and will notify you thereof in writing, and you agree
to follow the instructions of such Servicer with the same effect as if such
instructions were given by the Seller directly (subject to any limitations on
such appointment imposed by the Seller that are communicated in writing to you)
until such time as the Seller (or the Administrative Agent) notifies you of the
revocation of the Servicer’s authority to act for the Seller. The initial
servicer will be                 . The Seller and the Servicer shall each
provide to you a list of their respective employees authorized to issue
instructions and give notices with respect to the Lockbox and the Lockbox
Account, which lists may be revised from time to time, and you shall be entitled
to rely on (and to assume) the authority of any employee of the Seller or the
Servicer identified on such lists, and are hereby authorized to act on any
notice given on behalf of the Seller or the Servicer by any such employee,
subject to any limitations on the appointment of the Servicer and the revocation
of the Servicer’s authority as provided above.

By executing this letter agreement, you acknowledge that you have not heretofore
received a notice, writ, order or any form of legal process from any other
person asserting, claiming or exercising, any right of set-off, banker’s lien or
other purported form of claim with respect to the items collected from the
Lockbox, the Lockbox Account or any funds from time to time therein or in
transit thereto, and agree to promptly inform the Seller, the Servicer and the
Administrative Agent in writing of any such action in the future.

By executing this letter agreement, you irrevocably waive and agree not to
assert any right to setoff against, or otherwise deduct from, any items
collected from the Lockbox, the Lockbox Account or any funds from time to time
therein or in transit thereto; provided, however, that you may (i) debit the
Lockbox Account for any items deposited in the Lockbox Account that are returned
or otherwise not collected in accordance with your customary practices for the
chargeback of returned items and (ii) apply funds in the Lockbox Account for
reimbursement of any fees and expenses incurred by you in connection with this
letter agreement, in each case, to the extent that such returned items, fees and
expenses are not paid or reimbursed by the Servicer.

The Seller shall pay, or reimburse you for (or cause the Servicer to pay, or
reimburse you for), customary and reasonable fees and expenses incurred by you
in the maintenance and operation of the Lockbox Account in accordance with this
letter agreement. The Administrative Agent will have no liability to you or the
Servicer for any costs, fees, expenses or charges under your usual and customary
procedures or this letter agreement.

 

- 4 -



--------------------------------------------------------------------------------

You also agree that, notwithstanding anything to the contrary herein: (i) upon
notification from the Administrative Agent of its intention to exercise its
rights under the second paragraph of this letter agreement and the Receivables
Purchase Agreement, you shall promptly notify all relevant postmasters that the
Administrative Agent is authorized to have access to the Lockbox; and (ii) you
shall promptly notify the Seller, the Servicer and the Administrative Agent of
your failure to receive timely payment of any fees under this letter agreement.

You may terminate this letter agreement by canceling the Lockbox Account and
Lockbox, which cancellation and termination shall become effective only upon at
least sixty days’ prior written notice thereof from you to the Seller, the
Servicer and the Administrative Agent. Upon the termination of this letter
agreement, you will close the Lockbox Account and transfer any monies remaining
therein to the Concentration Account (unless the Administrative Agent has
exercised its rights under the second paragraph of this letter agreement, in
which case such monies shall be transferred as directed by the Administrative
Agents). You agree that you shall forward all incoming mail addressed to the
Lockbox or the Lockbox Account and all wire transfers and deposits to the
Lockbox Account that you receive after such cancellation in the form received to
the Concentration Account, promptly after you discover that you have received
any such mail or transfers. This letter agreement may also be terminated upon
written notice to you by the Seller, subject to the prior written consent of the
Administrative Agent. Except as expressly set forth in this paragraph, this
letter agreement may not be amended without the prior written consent of the
Administrative Agent.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic
communication) and shall be personally delivered or sent by certified mail,
postage prepaid, by facsimile or by overnight courier, to the intended person at
the address or facsimile number of such person set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such person in a written notice to the other parties hereto given
in accordance with the requirements of this paragraph. All notices and other
communications hereunder shall also be provided to the Administrative Agent and
shall be addressed as follows until you receive written notice from the
Administrative Agent to the contrary:

Rabobank Nederland, New York Branch

245 Park Avenue, 37th floor

New York, New York 10167

Attention: [            ]

Facsimile No.: (914) 304-9324

Confirmation No.: (            )             -            

All notices and communications provided for hereunder shall be effective, (i) if
personally delivered, when received, (ii) if sent by certified mail, three
business days after having been deposited in the mail, postage prepaid and
properly addressed, (iii) if transmitted by facsimile or electronic means, when
sent, receipt confirmed by telephone or electronic means and (iv) if sent by
overnight courier, one business day after having been given to such courier
unless sooner received by the addressee.

 

- 5 -



--------------------------------------------------------------------------------

This letter agreement shall be binding upon you and your successors and assigns
and shall inure to the benefit of the Seller, the Servicer, the Administrative
Agent and their respective successors, transferees and assigns; provided,
however, that you may not assign your rights and duties under this letter
agreement without the prior written consent of the Seller and the Administrative
Agent.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, not including the conflicts of law rules thereof.

Please acknowledge your agreement to the terms set forth in this letter
agreement by signing four (4) copies of this letter agreement in the space
provided below and returning such copies to us at the address indicated below
for the Seller.

 

 

Very truly yours,

 

SUPERVALU RECEIVABLES FUNDING

CORPORATION

    By:                   Title:     SUPERVALU INC.     By:          
        Title:    

 

Address:

 

Attention:

 

Telephone:        [

 

E-mail:[

 

Facsimile:                                                                 
  ]    

 

 

- 6 -



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
as of this              day of                 ,             .

 

[NAME OF BANK]   By:                           
                                                 
        Title:                                                          
Address:                                                                 
Attention:                                                               
                                                                                
Telephone:                                                             
E-mail:                                                                   
Facsimile:                                                              

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
dated as of the day of             :

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

By:                                                                            
            Title:                                                             
By:                                                                            
            Title:                                                             

 

- 7 -



--------------------------------------------------------------------------------

ATTACHMENT A

to

Lockbox

Agreement

FORM OF LOCKBOX TRANSFER LETTER

[                       ,                 ]

[BANK]

[ADDRESS]

Re: Lockbox Agreement

Ladies and Gentlemen:

We hereby notify you that, in accordance with the provisions of the Second
Amended and Restated Receivables Purchase Agreement, dated as of November 30,
2011 (the “Agreement”), by and             , as Seller (the “Seller”),
            , as Servicer and in its individual capacity, the financial
institutions party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, as administrative agent (the “Administrative
Agent”), we intend to exercise in the place and stead of the Seller any and all
rights in respect of or in connection with the lockbox agreement dated
            ,          (the “Lockbox Agreement”), the Lockbox and the Lockbox
Account, including, without limitation (i) the right to specify that payments
are to be made out of or in connection with the Lockbox Account to different
accounts or at different times than those specified in clauses (c) and (e) of
the fourth paragraph of the Lockbox Agreement (subject to your customary and
then-current procedures for lockbox processing) and (ii) the right to require
preparation of duplicate monthly bank statements on the Lockbox Account for
mailing directly to an address specified by us.



--------------------------------------------------------------------------------

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Lockbox Agreement.

Very truly yours,

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

    By:               Title:

    By:               Title:      

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT F-2

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF DEPOSIT ACCOUNT AGREEMENT

                                             , 20    

[Name and Address of Bank]

Ladies and Gentlemen:

By this letter agreement, SUPERVALU Inc. (the “Servicer”) hereby transfers all
of its right, title and interest in, to and under the demand deposit account
number                  (the “Account”) maintained with you to SUPERVALU
Receivables Funding Corporation (the “Seller”). From and after the date hereof,
the Account is to be maintained in the name of “to SUPERVALU Receivables Funding
Corporation, as Seller, pursuant to the Second Amended and Restated Receivables
Purchase Agreement dated as of November 30, 2011.” You acknowledge that your
execution of this letter agreement is a condition precedent to continued
maintenance of Account with you.

The Seller hereby irrevocably notifies you that, pursuant to the Second Amended
and Restated Receivables Purchase Agreement, dated as of November 30, 2011 (the
“Receivables Purchase Agreement”), among the Seller, SUPERVALU Inc., as Servicer
(the “Servicer”) and in its individual capacity, the financial institutions
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, as administrative agent (the “Administrative Agent”), the
Administrative Agent is entitled (subject to your rights set forth herein) to
exercise in the place and stead of the Seller (without consent from, or notice
to, the Seller ) any and all rights in respect of or in connection with this
letter agreement, the Account, including, without limitation (i) the right to
specify that payments are to be made out of or in connection with the Account to
different accounts or at different times than those specified in clauses (c) and
(e) of the second following paragraph (subject to your customary and
then-current procedures for account processing) and (ii) the right to require
preparation of duplicate monthly bank statements on the Account for mailing
directly to an address specified by the Administrative Agent. Upon written
notice from the Administrative Agent to you (in the form of Attachment A) that
the Administrative Agent intends to exercise its rights as set forth in this
paragraph and the Receivables Purchase Agreement, we hereby irrevocably instruct
you to (x) act in accordance with any instructions which are given to you by the
Administrative Agent and (y) disregard any previous instructions or agreements
made by us which may be inconsistent with any instructions given to you by the
Administrative Agent (it being understood that no such set-off with respect to
either the Seller or the Servicer shall be applied to any amounts owing by the
other such Person hereunder).



--------------------------------------------------------------------------------

By executing this letter agreement, you acknowledge the existence of the
Administrative Agent’s right to dominion and control over the Account and all
moneys and instruments delivered to the Account and the amounts from time to
time on deposit therein, and agree that, from and after the date of your receipt
of the notice referred to in the preceding paragraph, you agree to act in
accordance with all instructions received from the Administrative Agent,
including, without limitation, any instruction regarding where funds in the
Account shall be transferred.

The undersigned hereby irrevocably instruct you at all times from and after the
date hereof until your receipt of contrary and/or terminating instructions from
the Administrative Agent:

(f) To follow your usual operating procedures for the handling of any remittance
received in Account that contains a restrictive endorsement, restrictive or
conditional notations (i.e., “paid in full” or “final payment”), irregularities
(such as a variance between the written and numerical amounts), undated or
postdated items, missing signatures or incorrect payees;

(g) To endorse and process all checks and other remittance items received in the
Account (including any checks and other remittance items covered by clause
(b) above that are eligible for endorsement and processing) and deposit such
checks and remittance items in the Account;

(h) To maintain a record of all checks and other remittance items received in
the Account and to provide (via fax or e-mail) the Servicer and, upon request,
the Administrative Agent, with photostatic copies, vouchers, enclosures, etc. of
such checks and remittance items on a daily basis; and

(i) To remit, on each of your business days, in immediately available funds, all
available amounts deposited in the Account to the following account (the
“Concentration Account”):

[Name, Address and ABA Number of Bank]

For credit to the

 

 

Account No.                                             

No such transfer of funds shall either reflect the rounding off of any funds so
transferred or constitute a partial remittance except for (i) amounts applied to
your fees and expenses under the terms of this letter agreement, and
(ii) amounts deducted for returned checks that were previously deposited in the
Account and with respect to which funds were previously transferred to the
Concentration Account, in each case, to the extent such fees, expenses and
returned items are not paid or reimbursed by the Seller or the Servicer.

 

- 2 -



--------------------------------------------------------------------------------

All transfers referred to in paragraph (e) above shall be made by you
irrespective of, and without deduction for, any counterclaim, defense,
recoupment or set-off (except as expressly permitted otherwise by this letter
agreement) and shall be final, and you agree that you will not seek to recover
any amount from the Seller, the Servicer or the Administrative Agent for any
reason once any payment or transfer has been made.

The Seller’s instructions with respect to the Account may be given through the
Servicer or any successor servicer that the Seller may appoint from time to time
and will notify you thereof in writing, and you agree to follow the instructions
of such Servicer with the same effect as if such instructions were given by the
Seller directly (subject to any limitations on such appointment imposed by the
Seller that are communicated in writing to you) until such time as the Seller
(or the Administrative Agent) notifies you of the revocation of the Servicer’s
authority to act for the Seller. The initial servicer will be SUPERVALU Inc. The
Seller and the Servicer shall each provide to you a list of their respective
employees authorized to issue instructions and give notices with respect to the
Account, which lists may be revised from time to time, and you shall be entitled
to rely on (and to assume) the authority of any employee of the Seller or the
Servicer identified on such lists, and are hereby authorized to act on any
notice given on behalf of the Seller or the Servicer by any such employee,
subject to any limitations on the appointment of the Servicer and the revocation
of the Servicer’s authority as provided above.

By executing this letter agreement, you acknowledge that you have not heretofore
received a notice, writ, order or any form of legal process from any other
person asserting, claiming or exercising, any right of set-off, banker’s lien or
other purported form of claim with respect to the items collected from the
Account or any funds from time to time therein or in transit thereto, and agree
to promptly inform the Seller, the Servicer and the Administrative Agent in
writing of any such action in the future.

By executing this letter agreement, you irrevocably waive and agree not to
assert any right to setoff against, or otherwise deduct from, any items
collected from the Account or any funds from time to time therein or in transit
thereto; provided, however, that you may (i) debit the Account for any items
deposited in the Account that are returned or otherwise not collected in
accordance with your customary practices for the chargeback of returned items
and (ii) apply funds in the Account for reimbursement of any fees and expenses
incurred by you in connection with this letter agreement, in each case, to the
extent that such returned items, fees and expenses are not paid or reimbursed by
the Servicer.

The Seller shall pay, or reimburse you for (or cause the Servicer to pay, or
reimburse you for), customary and reasonable fees and expenses incurred by you
in the maintenance and operation of the Account in accordance with this letter
agreement. The

Administrative Agent will have no liability to you or the Servicer for any
costs, fees, expenses or charges under your usual and customary procedures or
this letter agreement.

You also agree that, notwithstanding anything to the contrary herein, you shall
promptly notify the Seller, the Servicer and the Administrative Agent of your
failure to receive timely payment of any fees under this letter agreement.

 

- 3 -



--------------------------------------------------------------------------------

You may terminate this letter agreement by canceling the Account, which
cancellation and termination shall become effective only upon at least sixty
days’ prior written notice thereof from you to the Seller, the Servicer and the
Administrative Agent. Upon the termination of this letter agreement, you will
close the Account and transfer any monies remaining therein to the Concentration
Account (unless the Administrative Agent has exercised its rights under the
second paragraph of this letter agreement, in which case such monies shall be
transferred as directed by the Administrative Agents). You agree that you shall
forward all incoming mail addressed to the Account and all wire transfers and
deposits to the Account that you receive after such cancellation in the form
received to the Concentration Account, promptly after you discover that you have
received any such mail or transfers. This letter agreement may also be
terminated upon written notice to you by the Seller, subject to the prior
written consent of the Administrative Agent. Except as expressly set forth in
this paragraph, this letter agreement may not be amended without the prior
written consent of the Administrative Agent.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic
communication) and shall be personally delivered or sent by certified mail,
postage prepaid, by facsimile or by overnight courier, to the intended person at
the address or facsimile number of such person set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such person in a written notice to the other parties hereto given
in accordance with the requirements of this paragraph. All notices and other
communications hereunder shall also be provided to the Administrative Agent and
shall be addressed as follows until you receive written notice from the
Administrative Agent to the contrary:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank

Nederland”, as Administrative Agent

245 Park Avenue, 37th floor

New York, New York 10167

Attention: [            ]

Tel:                                 

Fax:                                 

All notices and communications provided for hereunder shall be effective, (i) if
personally delivered, when received, (ii) if sent by certified mail, three
business days after having been deposited in the mail, postage prepaid and
properly addressed, (iii) if transmitted by facsimile or electronic means, when
sent, receipt confirmed by telephone or electronic means and (iv) if sent by
overnight courier, one business day after having been given to such courier
unless sooner received by the addressee.

This letter agreement shall be binding upon you and your successors and assigns
and shall inure to the benefit of the Seller, the Servicer, the Administrative
Agent and their respective successors, transferees and assigns; provided,
however, that you may not assign your rights and duties under this letter
agreement without the prior written consent of the Seller and the Administrative
Agent.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, not including the conflicts of law rules thereof.

 

- 4 -



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms set forth in this letter
agreement by signing four (4) copies of this letter agreement in the space
provided below and returning such copies to us at the address indicated below
for the Seller.

 

Very truly yours,

SUPERVALU RECEIVABLES FUNDING

CORPORATION

By:                                                                         
Title:                                                                     
SUPERVALU INC. By:                             
                                            Title:                            
                                         Address:                            
                                   Attention:                            
                                 Telephone:    
[                                                   ]
E-mail: [                             ]     Facsimile:  
[                                                      ]

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
as of this     day of     ,     .

[NAME OF BANK]

 

By:                                                                    
            Title:                                                    
Address:                                                           
Attention:                                                        
                                                                          

 

- 5 -



--------------------------------------------------------------------------------

Telephone:                                                      
E-mail:                                                             
Facsimile:                                                        

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
dated as of the day of                 :

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

 

By:                                                                    
            Title:                                                    
By:                                                                    
            Title:                                                    

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT G-1

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF MONTHLY REPORT



--------------------------------------------------------------------------------

EXHIBIT G-2

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF WEEKLY REPORT

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT H

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) dated as of
[                     ], 200 is made by [                    ] (together with
its Facility Agent (as defined below), the “Assignor”) to [                    ]
(the “Assignee”) pursuant to Section 9.17 of the Second Amended and Restated
Receivables Purchase Agreement dated as of November 30, 2011 (as modified,
supplemented, amended or restated from time to time, the “Receivables Purchase
Agreement”), among SUPERVALU Receivables Funding Corporation, as Seller,
SUPERVALU Inc., as Servicer, Nieuw Amsterdam Receivables Corporation, as Conduit
Purchaser, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland” , as Nieuw Amsterdam Facility Agent and as an Alternate Purchaser,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” , as
Administrative Agent and the other Conduit Purchasers, Alternate Purchasers and
Facility Agents party thereto. Capitalized terms used (but not defined) in this
Assignment shall have the meanings provided in the Receivables Purchase
Agreement.

SECTION 1. Assignment and Assumption. In consideration of the payment of
$                 by the Assignee to the Assignor, the receipt and sufficiency
of which payment is hereby acknowledged, effective on                     , 200
     (the “Effective Date”), the Assignor hereby assigns to the Assignee (or to
                     (the “Assignee’s Facility Agent”) for the benefit of the
Assignee) without recourse and (except as provided below) without representation
or warranty, and the Assignee hereby purchases and assumes, an undivided
                % interest in the Assignor’s Owner’s Percentage of the portion
of the Aggregate Net Investment funded by the Assignor’s Ownership Group,
together with the Assignor’s related undivided interest in the Purchased
Interest. The Assignor represents and warrants to the Assignee (and to the
Assignee’s Facility Agent) that (i) it is the owner of the portion of the
Aggregate Net Investment assigned hereby and (ii) it has not created any lien
upon or with respect to the portion of the Aggregate Net Investment assigned
hereby.

SECTION 2. Effect of Assignment. (a) From and after the Effective Date, (i) the
Assignee (and the other members of its Ownership Group) shall be a party to and
be bound by all of the terms of the Receivables Purchase Agreement and shall, to
the extent of the interests assigned pursuant to this Assignment, have the
rights and obligations of an Owner thereunder and (ii) to the extent of the
interests assigned pursuant to this Assignment, the Assignor shall relinquish
its rights and be released from its obligations under the Receivables Purchase
Agreement. Without limiting the generality of this Section 2(a), the Assignee
acknowledges receipt of a copy of Section 9.18 of the Receivables Purchase
Agreement and agrees to be bound thereby.



--------------------------------------------------------------------------------

(b) After giving effect to the assignment effected by this Assignment, (i) the
Assignor’s Ownership Group Maximum Net Investment shall be $                 and
its Ownership Group Percentage [(based on information provided by the
Administrative Agent)] shall be                 %, (ii) the Assignee’s Ownership
Group shall consist of the Assignee, as Conduit Purchaser, the Assignee’s
Facility Agent, as its Facility Agent, [                    ], as its Alternate
Purchaser and each related Owner, and (iii) the Assignee’s initial Ownership
Group Maximum Net Investment shall be $                 and its initial
Ownership Group Percentage [(based on information provided by the Assignor)]
shall be                 %.

SECTION 3. The Administrative Agent. The Assignee’s Facility Agent hereby
accepts (for itself and the other members of its Ownership Group) the
appointment of and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Receivables Purchase Agreement, together with such
powers as are reasonably incidental thereto.

SECTION 4. Miscellaneous.

(a) The Assignor shall deliver a copy of this Assignment to each of the
Administrative Agent, the Servicer and the Seller.

(b) THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(c) The addresses for notices and for payments to the Assignee, its Facility
Agent and its Alternate Purchaser shall, for all purposes of the Receivables
Purchase Agreement, be as set forth on the signature pages hereto (as such
information may be changed from time to time in accordance with Section 9.10 of
the Receivables Purchase Agreement).

(d) This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Assignment as of the date first above written.

 

[ASSIGNOR] By:           Authorized Signatory       Title:

 

- 2 -



--------------------------------------------------------------------------------

 

[ASSIGNOR’S FACILITY AGENT], as

              [              ] Facility Agent

By:      

        Authorized Signatory

        Title:

 

[ASSIGNEE]

 

By:

     

        Authorized Signatory

        Title:

Address for Notices:

Address for Funds Transfer:

 

[ASSIGNEE’S FACILITY AGENT], as

[             ] FACILITY AGENT

By:

     

        Authorized Signatory

        Title:

Address for Notices:

Address for Payments:

 

[ASSIGNEE’S ALTERNATE PURCHASER], as
Alternate Purchaser

By:

     

        Authorized Signatory

        Title:

Address for Notices:

Address for Payments:

 

- 3 -



--------------------------------------------------------------------------------

[CONSENTED TO:

SUPERVALU RECEIVABLES FUNDING CORPORATION, as Seller

By:

     

        Authorized Signatory

        Title:

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT I

to

Second Amended and Restated Receivables Purchase

Agreement

LIST OF RESPONSIBLE OFFICERS

AND INFORMATION REGARDING

        LOCATION OF RECORDS, ETC.

 

1. Seller    Legal Name:    SUPERVALU Receivables Funding Corporation Record
Locations:    7075 Flying Cloud Drive, Eden Prairie, MN 55344. Responsible
Officers:    Sherry M. Smith, Executive Vice President and CFO; John Boyd, Group
Vice President and Treasurer Merger/Consolidations (Dates):           

None

Bankruptcy Proceedings (Dates):   

None

2. Servicer    Legal Name:    SUPERVALU Inc. Record Locations:    7075 Flying
Cloud Drive, Eden Prairie, MN 55344. Responsible Officers:    Sherry M. Smith,
Executive Vice President and CFO; John Boyd, Group Vice President and Treasurer



--------------------------------------------------------------------------------

EXHIBIT J

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF CONCENTRATION ACCOUNT AGREEMENT

_________________     , 20    

[Name and Address of Bank]

Ladies and Gentlemen:

By this letter agreement,              (the “Seller” or “SPV”) hereby
establishes demand deposit account number             (the “Concentration
Account”) with you. The Concentration Account is to be maintained in the name of
“            , as Seller, pursuant to the Second Amended and Restated
Receivables Purchase Agreement, dated as of November 30, 2011.” You also
acknowledge that your execution of this letter agreement is a condition
precedent to continued maintenance of the Concentration Account with you.

SPV also hereby irrevocably notifies you that, pursuant to the Second Amended
and Restated Receivables Purchase Agreement, dated as of November 30, 2011 (the
“Receivables Purchase Agreement”), among SPV,             , as servicer (the
“Servicer”) and in its individual capacity, the financial institutions party
thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland” , as administrative agent (the “Administrative Agent”), the
Administrative Agent is entitled (subject to your rights set forth herein) to
exercise in the place and stead of SPV (without consent from, or notice to, SPV)
any and all rights in respect of or in connection with the Concentration
Account, including, without limitation (i) the right to specify that payments
are to be made out of or in connection with the Concentration Account to
different accounts or at different times than those specified in the second
following paragraph (subject to your customary and then-current procedures for
processing) and (ii) the right to require preparation of duplicate monthly bank
statements on the Concentration Account for mailing directly to an address
specified by the Administrative Agent. Upon written notice from the
Administrative Agent to you (in the form of Attachment A) that the
Administrative Agent intends to exercise its rights as set forth in this
paragraph and the Receivables Purchase Agreement, we hereby irrevocably instruct
you to (x) act in accordance with any instructions which are given to you by the
Administrative Agent and (y) disregard any previous instructions or agreements
made by us which may be inconsistent with any instructions given to you by the
Administrative Agent.

By executing this letter agreement, you acknowledge the existence of the
Administrative Agent’s right to dominion and control over the Concentration
Account and all moneys and instruments delivered to the Concentration Account
and the amounts from time to time on deposit therein, and agree that, from and
after the date of your receipt of the notice referenced in the preceding
paragraph, you agree to act in accordance with all instructions received from
the Administrative Agent, including, without limitation, any instruction
regarding where funds in the Concentration Account shall be transferred.

 



--------------------------------------------------------------------------------

SPV hereby irrevocably instructs you at all times from and after the date hereof
until your receipt of contrary and/or terminating instructions from the
Administrative Agent to remit, on each of your business days, in immediately
available funds, all available amounts on deposit in the Concentration Account
to the following account or such other account as SPV may specify:

[Name, Address and ABA Number of Bank]

For credit to the________________________

Account No.___________________________

No such transfer of funds shall either reflect the rounding off of any funds so
transferred or constitute a partial remittance except for (i) amounts applied to
your fees and expenses under the terms of this letter agreement, and
(ii) amounts deducted for returned checks that were previously deposited in the
Concentration Account and with respect to which funds were previously
transferred out of the Concentration Account, in each case, to the extent such
fees, expenses and returned items are not paid or reimbursed by SPV or the
Servicer.

All transfers referred to above shall be made by you irrespective of, and
without deduction for, any counterclaim, defense, recoupment or set-off (except
as expressly permitted otherwise by this letter agreement) and shall be final,
and you agree that you will not seek to recover any amount from SPV, the
Servicer or the Administrative Agent for any reason once any payment or transfer
has been made.

SPV’s instructions with respect to the Concentration Account may be given
through the Servicer or any successor servicer that SPV may appoint from time to
time and will notify you thereof in writing, and you agree to follow the
instructions of such Servicer with the same effect as if such instructions were
given by SPV directly (subject to any limitations on such appointment imposed by
SPV that are communicated in writing to you) until such time as SPV (or the
Administrative Agent) notifies you of the revocation of the Servicer’s authority
to act for SPV. The initial servicer will be             . SPV and the Servicer
shall each provide to you a list of their respective employees authorized to
issue instructions and give notices with respect to the Concentration Account,
which lists may be revised from time to time, and you shall be entitled to rely
on (and to assume) the authority of any employee of SPV or the Servicer
identified on such lists, and are hereby authorized to act on any notice given
on behalf of SPV or the Servicer by any such employee, subject to any
limitations on the appointment of the Servicer and the revocation of the
Servicer’s authority as provided above.

By executing this letter agreement you acknowledge that you have not heretofore
received a notice, writ, order or any form of legal process from any other
person asserting, claiming or exercising, any right of set-off, banker’s lien or
other purported form of claim with respect to the items collected from the
Concentration Account or any funds from time to time therein or in transit
thereto, and agree to promptly inform SPV, the Servicer and the Administrative
Agent in writing of any such action in the future.

 

-2-



--------------------------------------------------------------------------------

By executing this letter agreement, you irrevocably waive and agree not to
assert any right to setoff against, or otherwise deduct from, any items
collected from the Concentration Account or any funds from time to time therein
or in transit thereto; provided, however, that you may (i) debit the
Concentration Account for any items deposited in the Concentration Account that
are returned or otherwise not collected in accordance with your customary
practices for the chargeback of returned items and (ii) apply funds in the
Concentration Account for reimbursement of any fees and expenses incurred by you
in connection with this letter agreement, in each case, to the extent that such
returned items, fees and expenses are not paid or reimbursed by the Servicer.

SPV shall pay, or reimburse you for (or cause the Servicer to pay or reimburse
you for), customary and reasonable fees and expenses incurred by you in the
maintenance and operation of the Concentration Account in accordance with this
letter agreement. The Administrative Agent will have no liability to you or the
Servicer for any costs, fees, expenses or charges under your usual and customary
procedures or this letter agreement.

You also agree that, notwithstanding anything to the contrary herein, you shall
promptly notify SPV, the Servicer and the Administrative Agent of your failure
to receive timely payment of any fees under this letter agreement.

You may terminate this letter agreement by canceling the Concentration Account,
which cancellation and termination shall become effective only upon at least
sixty days’ prior written notice thereof from you to SPV, the Servicer and the
Administrative Agent. Upon the termination of this letter agreement, you will
close the Concentration Account and transfer any monies remaining therein to
such other account or address as is designated by SPV (unless the Administrative
Agent has exercised its rights under the second paragraph of this letter
agreement, in which case such monies shall be transferred as directed by the
Administrative Agent). You agree that you shall forward all wire transfers and
deposits to the Concentration Account that you receive after such cancellation
in the form received to such other account or address as is designated by SPV
(unless the Administrative Agent has exercised its rights under the second
paragraph of this letter agreement, in which case such monies shall be
transferred as directed by the Administrative Agent), promptly after you
discover that you have received any such transfers. This letter agreement may
also be terminated upon written notice to you by SPV, subject to the prior
written consent of the Administrative Agent. Except as expressly set forth in
this paragraph, this letter agreement may not be amended without the prior
written consent of the Administrative Agent.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic
communication) and shall be personally delivered or sent by certified mail,
postage prepaid, by facsimile or by overnight courier, to the intended person at
the address or facsimile number of such person set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such person in a written notice to the other parties hereto given
in accordance with the requirements of this paragraph. All notices and other
communications hereunder shall also be provided to the Administrative Agent and
shall be addressed as follows until you receive written notice from the
Administrative Agent to the contrary:

 

-3-



--------------------------------------------------------------------------------

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, as Administrative Agent

245 Park Avenue, 37th floor

New York, New York 10167

Attention: [            ]

Tel:                                                         

Fax:                                                         

All notices and communications provided for hereunder shall be effective, (i) if
personally delivered, when received, (ii) if sent by certified mail, seven
business days after having been deposited in the mail, postage prepaid and
properly addressed, (iii) if transmitted by facsimile or electronic means, when
sent, receipt confirmed by telephone or electronic means and (iv) if sent by
overnight courier, two business days after having been given to such courier
unless sooner received by the addressee.

This letter agreement shall be binding upon you and your successors and assigns
and shall inure to the benefit of SPV, the Servicer, the Administrative Agent
and their respective successors, transferees and assigns; provided, however,
that you may not assign your rights and duties under this letter agreement
without the prior written consent of SPV and the Administrative Agent.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, not including the conflicts of law rules thereof.

Please acknowledge your agreement to the terms set forth in this letter
agreement by signing four (4) copies of this letter agreement in the space
provided below and returning such copies to us at the address indicated below
for SPV.

 

Very truly yours,  

SUPERVALU RECEIVABLES FUNDING

CORPORATION

 

By:

            Authorized Signatory         Title:  

Attention:

Telephone:

Facsimile:                                                     ]

 

-4-



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
as of this                  day of                                 ,      
           .

[NAME OF BANK]

 

By:       Title:                                                             

Address:        

Attention:    

Telephone:    

Facsimile:    

The undersigned hereby acknowledges and agrees to the foregoing letter agreement
dated as of the day of                     :

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

  “RABOBANK NEDERLAND”, NEW YORK BRANCH,

  as Administrative Agent

By:         Title:                         
                                                

 

-5-



--------------------------------------------------------------------------------

ATTACHMENT A

to

Concentration Account

Agreement

FORM OF CONCENTRATION ACCOUNT TRANSFER LETTER

[                                          ,         ]

[BANK]

[ADDRESS]

Re:         Concentration Account Agreement

Ladies and Gentlemen:

We hereby notify you that, in accordance with the provisions of the Second
Amended and Restated Receivables Purchase Agreement, dated as of November 30,
2011 (the “Agreement”), by and among                 , as seller (“SPV”),
                , as Servicer and in its individual capacity, the financial
institutions party thereto, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, as administrative agent (the “Administrative
Agent”), we intend to exercise in the place and stead of SPV any and all rights
in respect of or in connection with the concentration account agreement dated
                    ,              (the “Concentration Account Agreement”) and
the Concentration Account, including, without limitation (i) the right to
specify that payments are to be made out of or in connection with the
Concentration Account to different accounts or at different times than those
specified in the fourth paragraph of the Concentration Account Agreement
(subject to your customary and then-current procedures for processing) and
(ii) the right to require preparation of duplicate monthly bank statements on
the Concentration Account for mailing directly to an address specified by us.

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Concentration Account Agreement.

 

Very truly yours,

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”,

as Administrative Agent

By:     Title:    



--------------------------------------------------------------------------------

EXHIBIT K

to

Second Amended and Restated Receivables Purchase

Agreement

MONTHLY FISCAL PERIODS

[See attached]



--------------------------------------------------------------------------------

EXHIBIT L

to

Second Amended and Restated Receivables Purchase

Agreement

FORM OF

NOTICE OF REDUCTION OF AGGREGATE NET INVESTMENT

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch,

as Administrative Agent and

as Nieuw Amsterdam Facility Agent

245 Park Avenue, 37th floor

New York, New York 10167

Attention: [            ]

Tel:

Fax:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Receivables Purchase
Agreement dated as of November 30, 2011 among SUPERVALU Receivables Funding
Corporation, as Seller (the “Seller”), SUPERVALU Inc., as Servicer (and together
with Seller, collectively referred to as the “Seller Parties”), Nieuw Amsterdam
Receivables Corporation, as Conduit Purchaser (the “Purchaser”), Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch,
as Nieuw Amsterdam Facility Agent and as an Alternate Purchaser, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as administrative agent (the “Agent”), and the other Conduit
Purchasers, Alternate Purchasers and Facility Agents party thereto (as amended,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”) Capitalized terms defined in the Receivables Purchase Agreement are
used herein with the same meanings.

Pursuant to Section 2.11(b) of the Receivables Purchase Agreement, the Seller
hereby notifies you that it intends to reduce the Aggregate Net Investment [in
whole] [in the amount of $            ] on              , 200_ (the “Reduction
Date”). On the Reduction Date the Seller shall pay to the Facility Agents their
respective Ownership Group Percentages of an amount equal to (i) the amount of
such reduction and (ii) any Discount otherwise payable on such date [and
(iii) all other Aggregate Unpaids].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has caused this Notice to be executed and
delivered as of this              day of                     ,             .

 

SUPERVALU RECEIVABLES FUNDING

CORPORATION, as Seller

By:

   

Name:

   

Title:

   

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF RECEIVABLES

[TAPE ON FILE WITH ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

SCHEDULE II

OWNERSHIP GROUP PERCENTAGES

 

  Initial Ownership Group   Initial Ownership Group Ownership Group     Maximum
Net Investment         Percentage

Nieuw Amsterdam Ownership Group

  $ 200,000,000   100%



--------------------------------------------------------------------------------

SCHEDULE III

ADDITIONAL OBLIGORS

Delivered to Administrative Agent at Closing